Exhibit 10.16
[*] THE CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH
THE COMMISSION.
Execution Copy
 
J. P. Morgan
CREDIT AGREEMENT
dated as of
November 25, 2009
Among
ALTRA INDUSTRIAL MOTION, INC.,
The other Borrowers Party Hereto,
The Loan Guarantors Party Hereto,
The Lenders Party Hereto,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 
J.P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Sole Lead Arranger
 
CHASE BUSINESS CREDIT

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
ARTICLE I. DEFINITIONS
    1    
SECTION 1.01. Defined Terms
    1    
SECTION 1.02. Classification of Loans and Borrowings
    25    
SECTION 1.03. Terms Generally
    25    
SECTION 1.04. Accounting Terms; GAAP
    25    
ARTICLE II. THE CREDITS
    25    
SECTION 2.01. Commitments
    25    
SECTION 2.02. Loans and Borrowings
    26    
SECTION 2.03. Requests for Revolving Borrowings
    26    
SECTION 2.04. Protective Advances
    27    
SECTION 2.05. Swingline Loans and Overadvances
    27    
SECTION 2.06. Letters of Credit
    29    
SECTION 2.07. Funding of Borrowings
    32    
SECTION 2.08. Interest Elections
    33    
SECTION 2.09. Termination and Reduction of Commitments; Increase in Revolving
Commitments
    34    
SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt
    35    
SECTION 2.11. Prepayment of Loans
    36    
SECTION 2.12. Fees
    37    
SECTION 2.13. Interest
    38    
SECTION 2.14. Alternate Rate of Interest
    39    
SECTION 2.15. Increased Costs
    39    
SECTION 2.16. Break Funding Payments
    40    
SECTION 2.17. Taxes
    41    
SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs
    42    
SECTION 2.19. Mitigation Obligations; Replacement of Lenders
    44    
SECTION 2.20. Defaulting Lenders
    45    
SECTION 2.21. Returned Payments
    46    
ARTICLE III. REPRESENTATIONS AND WARRANTIES
    46    
SECTION 3.01. Organization; Powers
    46    
SECTION 3.02. Authorization; Enforceability
    46    
SECTION 3.03. Governmental Approvals; No Conflicts
    46    
SECTION 3.04. Financial Condition; No Material Adverse Change
    47  

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 3.05. Properties
    47    
SECTION 3.06. Litigation and Environmental Matters
    47    
SECTION 3.07. Compliance with Laws and Agreements
    48    
SECTION 3.08. Investment Company Status
    48    
SECTION 3.09. Taxes
    48    
SECTION 3.10. ERISA
    48    
SECTION 3.11. Disclosure
    48    
SECTION 3.12. Material Agreements
    48    
SECTION 3.13. Solvency
    49    
SECTION 3.14. Insurance
    49    
SECTION 3.15. Capitalization and Subsidiaries
    49    
SECTION 3.16. Security Interest in Collateral
    49    
SECTION 3.17. Employment Matters
    49    
SECTION 3.18. Common Enterprise
    50    
ARTICLE IV. CONDITIONS
    50    
SECTION 4.01. Effective Date
    50    
SECTION 4.02. Each Credit Event
    52    
ARTICLE V. AFFIRMATIVE COVENANTS
    53    
SECTION 5.01. Financial Statements; Borrowing Base and Other Information
    53    
SECTION 5.02. Notices of Material Events
    56    
SECTION 5.03. Existence; Conduct of Business
    57    
SECTION 5.04. Payment of Obligations
    57    
SECTION 5.05. Maintenance of Properties
    57    
SECTION 5.06. Books and Records; Inspection Rights
    57    
SECTION 5.07. Compliance with Laws
    57    
SECTION 5.08. Use of Proceeds
    58    
SECTION 5.09. Insurance
    58    
SECTION 5.10. Casualty and Condemnation
    58    
SECTION 5.11. Appraisals and Field Examinations
    58    
SECTION 5.12. Depository Banks; Control Agreements
    58    
SECTION 5.13. Additional Collateral; Further Assurances
    59    
SECTION 5.14. Collateral Access Agreements
    60  

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 5.15. Existing Real Estate Collateral
    60    
SECTION 5.16. Initial Appraisals and Field Examinations
    61    
ARTICLE VI. NEGATIVE COVENANTS
    61    
SECTION 6.01. Indebtedness
    61    
SECTION 6.02. Liens
    63    
SECTION 6.03. Fundamental Changes
    64    
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    64    
SECTION 6.05. Asset Sales
    66    
SECTION 6.06. Sale and Leaseback Transactions
    66    
SECTION 6.07. Swap Agreements
    66    
SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness
    67    
SECTION 6.09. Transactions with Affiliates
    69    
SECTION 6.10. Restrictive Agreements
    69    
SECTION 6.11. Amendment of Material Documents
    70    
SECTION 6.12. Fixed Charge Coverage Ratio
    70    
SECTION 6.13. Certain Restrictions on Foreign Subsidiaries
    70    
ARTICLE VII. EVENTS OF DEFAULT
    70    
ARTICLE VIII. THE ADMINISTRATIVE AGENT
    73    
ARTICLE IX. MISCELLANEOUS
    75    
SECTION 9.01. Notices
    75    
SECTION 9.02. Waivers; Amendments
    76    
SECTION 9.03. Expenses; Indemnity; Damage Waiver
    77    
SECTION 9.04. Successors and Assigns
    79    
SECTION 9.05. Survival
    81    
SECTION 9.06. Counterparts; Integration; Effectiveness
    82    
SECTION 9.07. Severability
    82    
SECTION 9.08. Right of Setoff
    82    
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process
    82    
SECTION 9.10. WAIVER OF JURY TRIAL
    83    
SECTION 9.11. Headings
    83    
SECTION 9.12. Confidentiality
    83    
SECTION 9.13. Several Obligations; Nonreliance; Violation of Law
    84  

iii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
SECTION 9.14. USA PATRIOT Act
    84    
SECTION 9.15. Disclosure
    84    
SECTION 9.16. Appointment for Perfection
    84    
ARTICLE X. LOAN GUARANTY
    85    
SECTION 10.01. Guaranty
    85    
SECTION 10.02. Guaranty of Payment
    85    
SECTION 10.03. No Discharge or Diminishment of Loan Guaranty
    85    
SECTION 10.04. Defenses Waived
    86    
SECTION 10.05. Rights of Subrogation
    86    
SECTION 10.06. Reinstatement; Stay of Acceleration
    86    
SECTION 10.07. Information
    87    
SECTION 10.08. Termination
    87    
SECTION 10.09. Taxes
    87    
SECTION 10.10. Maximum Liability
    87    
SECTION 10.11. Contribution
    87    
SECTION 10.12. Liability Cumulative
    88    
ARTICLE XI. THE BORROWER REPRESENTATIVE
    88    
SECTION 11.01. Appointment; Nature of Relationship
    88    
SECTION 11.02. Powers
    88    
SECTION 11.03. Employment of Agents
    89    
SECTION 11.04. Notices
    89    
SECTION 11.05. Successor Borrower Representative
    89    
SECTION 11.06. Execution of Loan Documents; Borrowing Base Certificate
    89    
SECTION 11.07. Reporting
    89  

iv



--------------------------------------------------------------------------------



 



SCHEDULES:
Commitment Schedule
Schedule 3.05 — Properties
Schedule 3.06 — Disclosed Matters
Schedule 3.12 – Material Agreements
Schedule 3.14 — Insurance
Schedule 3.15 – Capitalization and Subsidiaries
Schedule 5.15 – Existing Real Estate Collateral
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments
Schedule 6.10 — Existing Restrictions
EXHIBITS:
Exhibit A — Form of Assignment and Assumption
Exhibit B — Form of Borrowing Base Certificate
Exhibit C — Form of Compliance Certificate
Exhibit D — Form of Joinder Agreement
Exhibit E — Form of Applicable Rate Certificate

 



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of November 25, 2009 (as it may be amended or
modified from time to time, this “Agreement”), among ALTRA INDUSTRIAL MOTION,
INC., the other Borrowers party hereto, the other Loan Parties party hereto, the
Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
     The parties hereto agree as follows:
ARTICLE I.
Definitions
          SECTION 1.01. Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:
          “Account” has the meaning assigned to such term in the Security
Agreement.
          “Account Debtor” means any Person obligated on an Account.
          “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing
for any Interest Period or for any CBFR Borrowing, an interest rate per annum
(rounded upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.
          “Adjusted One Month LIBOR Rate” means, an interest rate per annum
equal to the sum of (i) 2.5% per annum plus (ii) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day); provided that, for the avoidance of doubt,
the Adjusted LIBO Rate for any day shall be based on the rate appearing on the
Reuters Screen LIBOR01 Page (or on any successor or substitute page) at
approximately 11:00 a.m. London time on such day (without any rounding).
          “Administrative Agent” means JPMorgan Chase Bank, N.A., in its
capacity as administrative agent for the Lenders hereunder.
          “Administrative Questionnaire” means an Administrative Questionnaire
in a form supplied by the Administrative Agent.
          “Affiliate” means, with respect to a specified Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
          “Aggregate Credit Exposure” means, at any time, the aggregate
Revolving Exposure of all the Lenders.
          “Applicable Percentage” means, with respect to any Lender, (a) with
respect to Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a
percentage equal to a fraction the numerator of which is such Lender’s Revolving
Commitment and the denominator of which is the aggregate Revolving Commitment of
all Revolving Lenders (if the Revolving Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon such Lender’s share of
the aggregate Revolving Exposures at that time); provided that in the case of
Section 2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Revolving Commitment shall be disregarded in the calculation and (b) with
respect to Protective Advances or with respect to the Aggregate Credit Exposure,
a percentage based upon its share

 



--------------------------------------------------------------------------------



 



of the Aggregate Credit Exposure and the unused Commitments; provided that when
a Defaulting Lender shall exist, the calculation shall be adjusted as provided
in Section 2.20.
          “Applicable Rate” means, for any day, with respect to any CBFR Loan or
Eurodollar Revolving Loan, or with respect to the commitment fees payable
hereunder, as the case may be, the applicable rate per annum set forth below
under the caption “CBFR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”,
as the case may be, based upon the Borrower’s Average Quarterly Availability as
of the most recent determination date, provided that until the delivery to the
Administrative Agent, pursuant to Section 5.01, of the Borrowing Base
Certificate and related information for the period ending June 30, 2010, the
“Applicable Rate” shall be the applicable rate per annum set forth below in
Category 2:

                          Average Quarterly   Revolver   Revolver   Commitment
Fee Availability   CBFR Spread   Eurodollar Spread   Rate
Category 1
³ $30,000,000
    1.75 %     2.75 %     0.250 %
Category 2
< $30,000,000 but ³ $15,000,000
    2.00 %     3.00 %     0.375 %
Category 3
< $15,000,000
    2.25 %     3.25 %     0.500 %

          For purposes of the foregoing, (a) the Applicable Rate shall be
determined as of the end of each fiscal quarter of the Borrowers based upon
Borrowing Base Certificates and related information delivered pursuant to
Section 5.01 during such fiscal quarter and (b) each change in the Applicable
Rate resulting from a change in Borrowing Base Certificates and related
information shall be effective during the period commencing on and including the
date of delivery to the Administrative Agent of such Borrowing Base Certificates
and related information indicating such change and ending on the date
immediately preceding the effective date of the next such change, provided that
the Average Quarterly Availability shall be deemed to be in Category 3 at the
option of the Administrative Agent or at the request of the Required Lenders if
the Borrowers fails to deliver the Borrowing Base Certificates and related
information required to be delivered by it pursuant to Section 5.01, during the
period from the expiration of the time for delivery thereof until such Borrowing
Base Certificates and related information are delivered. The Borrower
Representative shall deliver to the Administrative Agent not later than 20 days
after the end of each quarter an Applicable Rate Certificate setting forth the
Average Quarterly Availability for such fiscal quarter and the corresponding
Applicable Rate.
          “Applicable Rate Certificate” means a certificate, signed and
certified as accurate by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit E.
          “Approved Fund” has the meaning assigned to such term in Section 9.04.
          “Assignment and Assumption” means an assignment and assumption entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
          “Availability” means, at any time, an amount equal to (a) the lesser
of (i) the Revolving Commitment and (ii) the Borrowing Base minus (b) the
Revolving Exposure of all Revolving Lenders.

- 2 -



--------------------------------------------------------------------------------



 



          “Availability Period” means the period from and including the
Effective Date to but excluding the Maturity Date.
          “Availability Trigger Period” means any period commencing (a) on the
date that Availability shall have been less than the greater of (i) $15,000,000
and (ii) 30% of the Available Revolving Commitment, for three consecutive
Business Days and ending (b) on the date thereafter on which Availability shall
have exceeded the greater of (i) $15,000,000 and (ii) 30% of the Available
Revolving Commitment, for ninety (90) consecutive days.
          “Available Revolving Commitment” means, at any time, the Revolving
Commitment then in effect minus the Revolving Exposure of all Revolving Lenders
at such time.
          “Available Liquidity” means, at any time, the sum, without
duplication, of (a) Average Quarterly Availability for the fiscal quarter most
recently ended, plus (b) the average daily amount during the fiscal quarter most
recently ended of unrestricted cash of the Loan Parties in which the
Administrative Agent has first priority Liens, which cash is not subject to the
rights, claims or interests of any Person other than the rights and interests of
the Loan Parties, the first priority Liens of the Administrative Agent and the
second priority Liens in favor of the Senior Secured Notes Collateral Agent, and
which cash is on deposit in Deposit Accounts maintained with the Administrative
Agent, plus (c) the average daily market value during the fiscal quarter most
recently ended of unrestricted Permitted Investments of the Loan Parties in
which the Administrative Agent has first priority Liens, which Permitted
Investments are not subject to the rights, claims or interests of any Person
other than the rights and interests of the Loan Parties, the first priority
Liens in favor of the Administrative Agent and the second priority Liens in
favor of the Senior Secured Notes Collateral Agent, and which Permitted
Investments are held in Securities Accounts maintained with the Administrative
Agent or its Affiliates.
          “Average Quarterly Availability” means, for any fiscal quarter, the
average daily Availability during such fiscal quarter.
          “Banking Services” means each and any of the following bank services
provided to any Loan Party by any Lender or any of its Affiliates in the
ordinary course of business: (a) credit cards for commercial customers
(including, without limitation, “commercial credit cards” and purchasing cards),
(b) stored value cards and (c) treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services).
          “Banking Services Obligations” of the Loan Parties means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.
          “Banking Services Reserves” means all Reserves which the
Administrative Agent from time to time establishes in its Permitted Discretion
for Banking Services then provided or outstanding.
          “Board” means the Board of Governors of the Federal Reserve System of
the United States of America.
          “Borrower” or “Borrowers” means, individually or collectively, (i) the
Company, (ii) each of the Subsidiaries of the Company listed as a “Borrower” on
the signature pages to this Agreement and (iii) each of the Domestic Subsidiary
of Holdings that becomes a party to this Agreement as a “Borrower” hereunder
after the Effective Date in accordance with the terms of Section 5.13.
          “Borrower Representative” means the Company, in its capacity as
contractual representative of the Borrowers pursuant to Article XI.

- 3 -



--------------------------------------------------------------------------------



 



          “Borrowing” means (a) Revolving Loans of the same Type, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, (b) a Swingline Loan, and (c) a
Protective Advance and (d) an Overadvance.
          “Borrowing Base” means, at any time, the sum of:
     (a) 85% of the Borrowers’ Eligible Accounts at such time; plus
     (b) the lesser of (i) 60% of the Borrowers’ Eligible Inventory, valued at
the lower of cost or market value, determined on a first-in-first-out basis, at
such time and (ii) the product of 85% multiplied by the Net Orderly Liquidation
Value percentage for each type of Eligible Inventory identified in the most
recent inventory appraisal received by the Administrative Agent multiplied by
such type of Eligible Inventory, valued at the lower of cost or market value,
determined on a first-in-first-out basis, at such time; minus
     (c) Reserves;
          provided, that, the aggregate portion of the Borrowing Base comprised
of Eligible Inventory (determined after giving effect to the applicable advance
rate) at any time shall not exceed an amount equal to 60% of the Revolving
Commitment at such time. The Administrative Agent may, in its Permitted
Discretion, reduce the advance rates set forth above, adjust Reserves or reduce
one or more of the other elements used in computing the Borrowing Base.
          “Borrowing Base Certificate” means a certificate, signed and certified
as accurate and complete by a Financial Officer of the Borrower Representative,
in substantially the form of Exhibit B or another form which is acceptable to
the Administrative Agent in its sole discretion.
          “Borrowing Request” means a request by the Borrower Representative for
a Revolving Borrowing in accordance with Section 2.02.
          “Business Day” means any day that is not a Saturday, Sunday or other
day on which commercial banks in New York City are authorized or required by law
to remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
          “Capital Expenditures” means, without duplication, any expenditure or
commitment to expend money for any purchase or other acquisition of any asset
which would be classified as a fixed or capital asset on a consolidated balance
sheet of Holdings and its Subsidiaries prepared in accordance with GAAP.
          “Capital Lease Obligations” of any Person means the obligations of
such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP.
          “Cash Management Bank” means (a) as of the Effective Date, JPMorgan
Chase Bank, N.A., in its capacity as the principal depositary bank for the Loan
Parties, and (b) at any time after the Effective Date, any one or more Lenders
selected by the Loan Parties, with the prior written consent of the
Administrative Agent, to become the successor principal depository bank for the
Loan Parties; provided, that, unless the Administrative Agent otherwise consents
in writing, no Person shall become the successor “Cash Management Bank” unless
and until such Person shall have entered into a Control Agreement with the Loan
Parties and the Administrative Agent in form and substance reasonably acceptable
to the Administrative Agent.

- 4 -



--------------------------------------------------------------------------------



 



          “CB Floating Rate” means the Prime Rate; provided that the CB Floating
Rate shall never be less than the Adjusted One Month LIBOR Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day). Any change in the CB Floating Rate due to a
change in the Prime Rate or the Adjusted One Month LIBOR Rate shall be effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively.
          “CBFR”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the CB Floating Rate.
          “Change in Control” means (a) the acquisition of ownership, directly
or indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) of Equity
Interests representing more than 50% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Holdings by Persons who were neither (i) nominated by the board
of directors of Holdings nor (ii) appointed by directors so nominated;
(c) Holdings shall cease to own, free and clear of all Liens or other
encumbrances (other than any Lien permitted under Section 6.02(a) or
Section 6.02(h)), directly or indirectly, all of the outstanding voting Equity
Interests of the Borrowers on a fully diluted basis, except as a result of a
transaction permitted under Section 6.03, 6.04 or 6.05(b); or (d) the occurrence
of a “Change of Control” as defined in the Senior Secured Notes Indenture.
          “Change in Law” means (a) the adoption of any law, rule or regulation
after the date of this Agreement, (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender or the Issuing
Bank (or, for purposes of Section 2.15(b), by any lending office of such Lender
or by such Lender’s or the Issuing Bank’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
          “Class”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Swingline Loans or Protective Advances or Overadvances.
          “Code” means the Internal Revenue Code of 1986, as amended from time
to time.
          “Collateral” means any and all property owned, leased or operated by a
Person covered by the Collateral Documents and any and all other property of any
Loan Party, now existing or hereafter acquired, that may at any time be or
become subject to a security interest or Lien in favor of the Administrative
Agent, on behalf of itself and the Lenders, to secure the Secured Obligations.
          “Collateral Access Agreement” has the meaning assigned to such term in
the Security Agreement.
          “Collateral Documents” means, collectively, the Security Agreement,
the Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.
          “Collection Account” has the meaning assigned to such term in the
Security Agreement.
          “Commercial LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding commercial Letters of Credit at such
time plus (b) the aggregate amount of all LC Disbursements relating to
commercial Letters of Credit that have not yet been reimbursed by or on behalf
of the Borrowers at such time. The Commercial LC Exposure of any Revolving
Lender at any time shall be its Applicable Percentage of the total Commercial LC
Exposure at such time.

- 5 -



--------------------------------------------------------------------------------



 



          “Commitment” means, with respect to each Lender, such Lender’s
Revolving Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.
          “Commitment Schedule” means the Schedule attached hereto identified as
such.
          “Company” means Altra Industrial Motion, Inc. a Delaware corporation.
          “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
          “Control Agreement” means an agreement, in form and substance
reasonably satisfactory to the Administrative Agent, among (a) the applicable
Loan Party, (b) a banking institution, securities broker or securities
intermediary at which such Loan Party maintains a Deposit Account or a
Securities Account, and (c) the Administrative Agent, providing for the
Administrative Agent to have control over the funds or securities and other
financial assets held in such Deposit Account or Securities Account.
          “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
          “Defaulting Lender” means any Lender, as determined by the
Administrative Agent, that has (a) failed to fund any portion of its Loans or
participations in Letters of Credit or Swingline Loans within three Business
Days of the date required to be funded by it hereunder, (b) notified any
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender in writing that it does not intend to comply with any of its funding
obligations under this Agreement or has made a public statement to the effect
that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit,
(c) failed, within three Business Days after request by the Administrative
Agent, to confirm that it will comply with the terms of this Agreement relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans, (d) otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three Business Days of the date when due,
unless the subject of a good faith dispute, or (e) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment.
          “Deposit Account” has the meaning assigned to such term in Article 9
of the UCC.
          “Dilution Factors” shall mean, without duplication, with respect to
any period, the aggregate amount of all deductions, credit memos, returns,
adjustments, allowances, bad debt write-offs and other non-cash credits which
are recorded to reduce accounts receivable in a manner consistent with current
and historical accounting practices of the Borrowers.
          “Dilution Ratio” shall mean, at any date, the amount (expressed as a
percentage) equal to (a) the aggregate amount of the applicable Dilution Factors
for the twelve (12) most recently ended fiscal months divided by (b) total gross
sales for the twelve (12) most recently ended fiscal months.

- 6 -



--------------------------------------------------------------------------------



 



          “Dilution Reserve” shall mean, at any date, the applicable Dilution
Ratio multiplied by the Eligible Accounts on such date.
          “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
          “Document” has the meaning assigned to such term in the Security
Agreement.
          “dollars” or “$” refers to lawful money of the United States of
America.
          “Domestic Subsidiary” means any Subsidiary of Holdings organized under
the laws of any jurisdiction within the United States.
          “EBITDA” means, for any period, Net Income for such period plus
(a) without duplication and to the extent deducted in determining Net Income for
such period, the sum of (i) Interest Expense for such period, (ii) income tax
expense for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
non-cash charges for such period and (v) any other non-cash charges for such
period (but excluding any non-cash charge in respect of an item that was
included in Net Income in a prior period and any non-cash charge that relates to
the write-down or write-off of inventory), (vi) any non-recurring fees, cash
charges and other cash expenses made or incurred in connection with the issuance
of the Senior Secured Notes that are paid or otherwise accounted for within
90 days of the issuance of the Senior Secured Notes in an amount not to exceed
$6,000,000, minus (b) without duplication and to the extent included in Net
Income, (i) any cash payments made during such period in respect of non-cash
charges described in clause (a)(v) taken in a prior period and (ii) any
extraordinary gains and any non-cash items of income for such period, all
calculated for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.
          “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
          “Eligible Accounts” means, at any time, the Accounts of a Borrower
which the Administrative Agent determines in its Permitted Discretion are
eligible as the basis for the extension of Revolving Loans, Swingline Loans and
the issuance of Letters of Credit hereunder. Without limiting the Administrative
Agent’s discretion provided herein, Eligible Accounts shall not include any
Account:
     (a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;
     (b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance and (iii) a Lien permitted
under Section 6.02(h) which, in the case of clauses (ii) and (iii), does not
have priority over the Lien in favor of the Administrative Agent;
     (c) which (i) is unpaid more than 90 days after the date of the original
invoice therefor or more than 60 days after the original due date, or (ii) which
has been written off the books of the Borrower or otherwise designated as
uncollectible;
     (d) which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
hereunder;
     (e) which is owing by an Account Debtor to the extent the aggregate amount
of Accounts owing from such Account Debtor and its Affiliates to all Borrowers
exceeds 15% of the aggregate amount of Eligible Accounts of all Borrowers;

- 7 -



--------------------------------------------------------------------------------



 



     (f) with respect to which any covenant, representation, or warranty
contained in this Agreement or in the Security Agreement has been breached or is
not true;
     (g) which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon the Borrower’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest;
     (h) for which the goods giving rise to such Account have not been shipped
to the Account Debtor or for which the services giving rise to such Account have
not been performed by such Borrower or if such Account was invoiced more than
once;
     (i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
     (j) which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, custodian, trustee, or
liquidator of its assets, (ii) has had possession of all or a material part of
its property taken by any receiver, custodian, trustee or liquidator,
(iii) filed, or had filed against it, any request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as bankrupt,
winding-up, or voluntary or involuntary case under any state or federal
bankruptcy laws, (iv) has admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or
(vi) ceased operation of its business;
     (k) which is owed by any Account Debtor which has sold all or a
substantially all of its assets;
     (l) which is owed by an Account Debtor which (i) does not maintain its
chief operating office in the U.S. or Canada or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada, or any province of
Canada unless, in either case, such Account is backed by a Letter of Credit
acceptable to the Administrative Agent which is in the possession of, and is
directly drawable by, the Administrative Agent (except that Accounts in an
aggregate amount not in excess of $5,000,000 which are owing from Account
Debtors which do not meet either of the requirements set forth in subclauses
(i) and (ii) of this clause (l) shall not be excluded pursuant to this clause
(l) so long as such Accounts are owing from Account Debtors having a corporate
credit rating of at least BBB or better by S&P or Bbb or better by Moody’s);
     (m) which is owed in any currency other than U.S. dollars (except that
Accounts owing in Canadian dollars, euros or sterling in an aggregate amount not
in excess of $5,000,000 shall not be excluded from Eligible Accounts pursuant to
this clause (m) provided that on all Borrowing Base Certificates, reports and
other documentation required to be delivered to the Administrative Agent by the
Loan Parties hereunder, the aggregate amount of all Accounts denominated in any
currency other than U.S. Dollars shall be converted by the Borrowers to U.S.
dollars at the applicable foreign exchange conversion rates as of the date of
such Borrowing Base Certificate, report or other document);
     (n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of the Administrative Agent, or
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as

- 8 -



--------------------------------------------------------------------------------



 



amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps necessary to perfect the Lien of the Administrative Agent in such Account
have been complied with to the Administrative Agent’s satisfaction;
     (o) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;
     (p) which, for any Account Debtor, exceeds a credit limit determined by the
Administrative Agent, to the extent of such excess;
     (q) which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;
     (r) which is subject to any counterclaim, deduction, defense, setoff or
dispute but only to the extent of any such counterclaim, deduction, defense,
setoff or dispute;
     (s) which is evidenced by any promissory note, chattel paper, or
instrument;
     (t) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit such Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Borrower has filed such
report or qualified to do business in such jurisdiction;
     (u) with respect to which such Borrower has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business, or any Account which was partially
paid and such Borrower created a new receivable for the unpaid portion of such
Account;
     (v) which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;
     (w) which is for goods that have been sold under a purchase order or
pursuant to the terms of a contract or other agreement or understanding (written
or oral) that indicates or purports that any Person other than such Borrower has
or has had an ownership interest in such goods, or which indicates any party
other than such Borrower as payee or remittance party;
     (x) which was created on cash on delivery terms; or
     (y) which the Administrative Agent determines may not be paid by reason of
the Account Debtor’s inability to pay or which the Administrative Agent
otherwise determines is unacceptable for any reason whatsoever.
          In the event that an Account which was previously an Eligible Account
ceases to be an Eligible Account hereunder, such Borrower or the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate. In determining the amount of an Eligible Account, the face amount
of an Account may, in the Administrative Agent’s Permitted Discretion, be
reduced by, without duplication, to the extent not reflected in such face
amount, (i) the amount of all accrued and actual discounts, claims, credits or
credits pending, promotional program allowances, price adjustments, finance
charges or other allowances (including any amount that such Borrower may be
obligated to rebate to an Account Debtor pursuant to the terms of any

- 9 -



--------------------------------------------------------------------------------



 



agreement or understanding (written or oral)) and (ii) the aggregate amount of
all cash received in respect of such Account but not yet applied by such
Borrower to reduce the amount of such Account.
          “Eligible Inventory” means, at any time, the Inventory of a Borrower
which constitutes finished goods or raw materials (as such types of Inventory
are described in the most recent inventory appraisal received by the
Administrative Agent) and which the Administrative Agent determines in its
Permitted Discretion is eligible as the basis for the extension of Revolving
Loans, Swingline Loans and the issuance of Letters of Credit hereunder. Without
limiting the Administrative Agent’s discretion provided herein, Eligible
Inventory shall not include any Inventory:
     (a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;
     (b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance and (iii) a Lien permitted
under Section 6.02(h) which, in the case of clauses (ii) and (iii), does not
have priority over the Lien in favor of the Administrative Agent;
     (c) which is, in the Administrative Agent’s opinion, slow moving, obsolete,
unmerchantable, defective, used, unfit for sale, not salable at prices
approximating at least the cost of such Inventory in the ordinary course of
business or unacceptable due to age, type, category and/or quantity;
     (d) with respect to which any covenant, representation, or warranty
contained in this Agreement or the Security Agreement has been breached or is
not true and which does not conform to all standards imposed by any Governmental
Authority;
     (e) in which any Person other than such Borrower shall (i) have any direct
or indirect ownership, interest or title to such Inventory or (ii) be indicated
on any purchase order or invoice with respect to such Inventory as having or
purporting to have an interest therein;
     (f) which constitutes work-in-process, packaging and shipping materials,
manufacturing supplies, samples, prototypes, displays or display items,
bill-and-hold goods, goods that are returned or marked for return, repossessed
goods, defective or damaged goods, goods held on consignment, or goods which are
not of a type held for sale in the ordinary course of business;
     (g) which is not located in the U.S. or which is in transit with a common
carrier from vendors and suppliers;
     (h) which is located in any location leased by such Borrower unless (i) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (ii) a Reserve for rent, charges, and other amounts due or to become due with
respect to such facility has been established by the Administrative Agent in its
Permitted Discretion;
     (i) which is located in any third party warehouse or is in the possession
of a bailee (other than a third party processor) and is not evidenced by a
Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;
     (j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;
     (k) which is a discontinued product or component thereof;

- 10 -



--------------------------------------------------------------------------------



 



     (l) which is the subject of a consignment by such Borrower as consignor;
     (m) which contains or bears any intellectual property rights licensed to
such Borrower unless the Administrative Agent is satisfied that it may sell or
otherwise dispose of such Inventory without (i) infringing the rights of such
licensor, (ii) violating any contract with such licensor, or (iii) incurring any
liability with respect to payment of royalties other than royalties incurred
pursuant to sale of such Inventory under the current licensing agreement;
     (n) which is not reflected in a current perpetual inventory report of such
Borrower;
     (o) for which reclamation rights have been asserted by the seller; or
     (p) which the Administrative Agent otherwise determines is unacceptable for
any reason whatsoever.
          In the event that Inventory which was previously Eligible Inventory
ceases to be Eligible Inventory hereunder, such Borrower or the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate.
          “Environmental Laws” means all laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or to health and safety matters.
          “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
          “Equity Interests “ means shares of capital stock, partnership
interests, membership interests in a limited liability company, beneficial
interests in a trust or other equity ownership interests in a Person, and any
warrants, options or other rights entitling the holder thereof to purchase or
acquire any such equity interest.
          “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with a Borrower, is treated as a single employer
under Section 414(b) or (c) of the Code or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
          “ERISA Event” means (a) any “reportable event”, as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an “accumulated funding deficiency” (as
defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by any Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by any Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an

- 11 -



--------------------------------------------------------------------------------



 



intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by any Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by any Borrower or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from any Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
          “Eurodollar”, when used in reference to any Loan or Borrowing, refers
to whether such Loan, or the Loans comprising such Borrowing, are bearing
interest at a rate determined by reference to the Adjusted LIBO Rate.
          “Event of Default” has the meaning assigned to such term in
Article VII.
          “Excluded Account” means collectively, (a) any Deposit Account of any
Loan Party which is used exclusively for the payment of payroll, payroll taxes,
employee benefits or escrow deposits, and (b) any other Deposit Account of any
Loan Party in which the aggregate amount of available funds on deposit does not
exceed $250,000 for any period of two consecutive Business Days; provided, that
the aggregate amount of available funds on deposit in all Deposit Accounts under
this clause (b) does not at any time exceed $1,000,000.
          “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Bank or any other recipient of any payment to be made by or
on account of any obligation of any Borrower hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income by the United States of
America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Borrower is located and (c) in the case
of a Foreign Lender (other than an assignee pursuant to a request by a Borrower
under Section 2.19(b)), any withholding tax that is imposed on amounts payable
to such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement (or designates a new lending office) or is attributable to such
Foreign Lender’s failure to comply with Section 2.17(f), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrowers with respect to such withholding tax pursuant to
Section 2.17(a).
          “Existing Senior Secured Notes” means the 9.00% Senior Secured Notes
of the Borrower due 2011, issued pursuant to that certain Indenture dated as of
November 30, 2004 among the Borrower, the guarantors party thereto and The Bank
of New York Trust Company as trustee and collateral agent, as amended,
supplemented or otherwise modified prior to the Effective Date.
          “Federal Funds Effective Rate” means, for any day, the weighted
average (rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
          “Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of a Borrower.
          “Fixed Charges” means, with reference to any period, without
duplication, cash Interest Expense, plus prepayments and scheduled principal
payments on Indebtedness made during such period, plus expense for taxes paid in
cash, plus dividends or distributions paid in cash, plus Capital Lease
Obligation

- 12 -



--------------------------------------------------------------------------------



 



payments, plus cash contributions to any Plan, all calculated for Holdings and
its Subsidiaries on a consolidated basis.
          “Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) EBITDA minus the unfinanced portion of Capital Expenditures to (b) Fixed
Charges, all calculated for Holdings and its Subsidiaries on a consolidated
basis in accordance with GAAP.
          “Fixed Charge Coverage Restoration Period” means, with respect to any
Fixed Charge Coverage Trigger Event, any period of ninety (90) consecutive days
following the occurrence of such Fixed Charge Coverage Trigger Event during
which Availability shall have exceeded the greater of (i) $12,500,000 or
(ii) 25% of the Available Revolving Commitment.
          “Fixed Charge Coverage Trigger Event” any date on which Availability
shall have been less than the greater of (i) $12,500,000 or (ii) 25% of the
Available Revolving Commitment, for three consecutive Business Days.
          “Foreign Lender” means any Lender that is organized under the laws of
a jurisdiction other than that in which the Borrowers are located. For purposes
of this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
          “Foreign Subsidiary” means any Subsidiary of Holdings that is not a
Domestic Subsidiary.
          “Funding Accounts” has the meaning assigned to such term in
Section 4.01(h).
          “Full Cash Dominion” has the meaning assigned to such term in
Section 5.12(d).
          “GAAP” means (i) generally accepted accounting principles in the
United States of America set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as have been
approved by a significant segment of the accounting profession, or
(ii) International Financial Reporting Standards (“IFRS”) in the event the
United States Securities and Exchange Commission mandates U.S. public companies
to transition to IFRS prior to the Maturity Date, in each case which are in
effect from time to time.
          “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
          “Guarantee” of or by any Person (the “guarantor”) means any
obligation, contingent or otherwise, of the guarantor guaranteeing or having the
economic effect of guaranteeing any Indebtedness or other obligation of any
other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of the guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation or to purchase (or to advance or
supply funds for the purchase of) any security for the payment thereof, (b) to
purchase or lease property, securities or services for the purpose of assuring
the owner of such Indebtedness or other obligation of the payment thereof,
(c) to maintain working capital, equity capital or any other financial statement
condition or liquidity of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided, that the term Guarantee shall not include
endorsements for collection or deposit in the ordinary course of business.
          “Guaranteed Obligations” has the meaning assigned to such term in
Section 10.01.

- 13 -



--------------------------------------------------------------------------------



 



          “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
          “Historical Financial Statements” has the meaning assigned to such
term in Section 3.04(a).
          “Holdings” means Altra Holdings, Inc., a Delaware corporation.
          “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such Person
upon which interest charges are customarily paid, (d) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (e) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding current
accounts payable incurred in the ordinary course of business), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances,
(k) obligations under any liquidated earn-out and (l) any other Off-Balance
Sheet Liability. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
          “Indemnified Taxes” means Taxes other than Excluded Taxes.
          “Intercreditor Agreement” means the Intercreditor and Lien
Subordination Agreement dated as of the Effective Date among the Administrative
Agent, the Senior Secured Notes Collateral Agent and the Loan Parties.
          “Interest Election Request” means a request by the Borrower
Representative to convert or continue a Revolving Borrowing in accordance with
Section 2.07.
          “Interest Expense” means, with reference to any period, total interest
expense (including that attributable to Capital Lease Obligations) of Holdings
and its Subsidiaries for such period with respect to all outstanding
Indebtedness of Holdings and its Subsidiaries (including all commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing and net costs under Swap Agreements in respect of
interest rates to the extent such net costs are allocable to such period in
accordance with GAAP), calculated on a consolidated basis for Holdings and its
Subsidiaries for such period in accordance with GAAP.
          “Interest Payment Date” means (a) with respect to any CBFR Loan (other
than a Swingline Loan), the first day of each calendar month and the Maturity
Date, and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and the Maturity Date.
          “Interest Period” means with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is

- 14 -



--------------------------------------------------------------------------------



 



one, two, three or six months thereafter, as the Borrower Representative may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and, in the case of a Revolving Borrowing, thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.
          “Inventory” has the meaning assigned to such term in the Security
Agreement.
          “Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i). The Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of the Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.
          “Joinder Agreement” has the meaning assigned to such term in
Section 5.11.
          “LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
          “LC Disbursement” means a payment made by the Issuing Bank pursuant to
a Letter of Credit.
          “LC Exposure” means, at any time, the sum of the Commercial LC
Exposure and the Standby LC Exposure. The LC Exposure of any Revolving Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.
          “LC Sublimit” means an amount equal to $25,000,000.
          “Lenders” means the Persons listed on the Commitment Schedule and any
other Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
          “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
          “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for dollar deposits with a maturity comparable to
such Interest Period. In the event that such rate is not available at such time
for any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing
for such Interest Period shall be the rate at which dollar deposits of
$5,000,000 and for a maturity comparable to such Interest Period are offered by
the principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such asset, (b) the interest of a vendor or

- 15 -



--------------------------------------------------------------------------------



 



a lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such asset and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities; in each case, irrespective of whether (i) such lien,
pledge, hypothecation, encumbrance, charge, security interest, other interest,
option, call or other right is based on common law, applicable statutes, or
contract, (ii) such lien, pledge, hypothecation, encumbrance, charge, security
interest, other interest, option, call or other right is recorded or perfected,
and (iii) such lien, pledge, hypothecation, encumbrance, charge, security
interest, other interest, option, call or other right is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances.
          “Loan Documents” means this Agreement, any promissory notes issued
pursuant to the Agreement, any Letter of Credit applications, the Collateral
Documents, the Intercreditor Agreement and all other agreements, instruments,
documents and certificates identified in Section 4.01 executed and delivered to,
or in favor of, the Administrative Agent or any Lenders and including all other
pledges, powers of attorney, consents, assignments, contracts, notices, letter
of credit agreements and all other written matter whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby. Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
          “Loan Guarantor” means each Loan Party.
          “Loan Guaranty” means Article X of this Agreement.
          “Loan Parties” means Holdings, the Domestic Subsidiaries of Holdings
(including the Borrowers) and any other Person who becomes a party to this
Agreement pursuant to a Joinder Agreement and their successors and assigns.
          “Loans” means the loans and advances made by the Lenders pursuant to
this Agreement, including Swingline Loans, Overadvances and Protective Advances.
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, prospects or condition, financial or otherwise, of
Holdings and its Subsidiaries taken as a whole, (b) the ability of the Loan
Parties, taken as a whole to perform any of their obligations under the Loan
Documents, (c) the Collateral (taken as a whole), or the Administrative Agent’s
Liens (on behalf of itself and the Lenders) on the Collateral (taken as a whole)
or the priority of such Liens, or (d) the rights of or benefits available to the
Administrative Agent, the Issuing Bank or the Lenders under the Loan Documents
(taken as a whole).
          “Material Indebtedness” means Indebtedness (other than the Loans and
Letters of Credit), or obligations in respect of one or more Swap Agreements, of
any one or more of the Loan Parties in an aggregate principal amount exceeding
$10,000,000, it being understood that the Senior Secured Notes shall at all
times constitute “Material Indebtedness” unless and until (a) the Senior Secured
Notes shall have been fully defeased or (b) the aggregate outstanding principal
amount of the Senior Secured Notes does not exceed $10,000,000. For purposes of
determining Material Indebtedness, the “obligations” of any Loan Party in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Loan Party would be required
to pay if such Swap Agreement were terminated at such time.
          “Maturity Date” means November 25, 2012 or any earlier date on which
the Commitments are reduced to zero or otherwise terminated pursuant to the
terms hereof.

- 16 -



--------------------------------------------------------------------------------



 



          “Maximum Liability” has the meaning assigned to such term in
Section 10.10.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Mortgages” means any mortgage, deed of trust or other agreement which
conveys or evidences a Lien in favor of the Administrative Agent, for the
benefit of the Administrative Agent and the Lenders, on real property of a Loan
Party, including any amendment, modification or supplement thereto.
          “Mortgaged Property” has the meaning assigned to such term in
Section 5.15.
          “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
          “Net Income” means, for any period, the consolidated net income (or
loss) of Holdings and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary or is
merged into or consolidated with Holdings or any of its Subsidiaries, (b) the
income (or deficit) of any Person (other than a Subsidiary) in which Holdings or
any of its Subsidiaries has an ownership interest, except to the extent that any
such income is actually received by Holdings or such Subsidiary in the form of
dividends or similar distributions and (c) the undistributed earnings of any
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.
          “Net Orderly Liquidation Value” means, with respect to each type of
Inventory of any Person, the orderly liquidation value thereof as determined in
a manner acceptable to the Administrative Agent by an appraiser acceptable to
the Administrative Agent, net of all costs of liquidation thereof.
          “Net Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including (i) any cash received in respect of
any non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).
          “Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(d).
          “Non-Paying Guarantor” has the meaning assigned to such term in
Section 10.11.
          “Obligated Party” has the meaning assigned to such term in
Section 10.02.
          “Obligations” means all unpaid principal of and accrued and unpaid
interest on the Loans, all LC Exposure, all accrued and unpaid fees and all
expenses, reimbursements, indemnities and other obligations of the Loan Parties
to the Lenders or to any Lender, the Administrative Agent, the Issuing Bank or
any indemnified party arising under the Loan Documents.

- 17 -



--------------------------------------------------------------------------------



 



          “Off-Balance Sheet Liability” of a Person means (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any indebtedness, liability or obligation
under any so-called “synthetic lease” transaction entered into by such Person,
or (c) any indebtedness, liability or obligation arising with respect to any
other transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheets of
such Person (other than operating leases).
          “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
          “Overadvance” has the meaning assigned to such term in
Section 2.05(b).
          “Participant” has the meaning set forth in Section 9.04.
          “Paying Guarantor” has the meaning assigned to such term in
Section 10.11.
          “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
          “Permitted Acquisition” means (a) any acquisition (whether by
purchase, merger, consolidation or otherwise but excluding in any event a
Hostile Acquisition) or series of related acquisitions by any Loan Party of
(x) all or substantially all or any significant portion of the assets of a
Person or division or line of business or a business unit of a Person, or
(y) all or substantially all of the Equity Interests of a Person, and (b) any
investment in a joint venture which, in each case, meets each of the following
criteria:
          (i) at the time of and after giving effect to such acquisition or
joint venture investment, no Default has occurred and is continuing;
          (ii) the Person being acquired or whose assets, division, line of
business or business unit is being acquired, or in the case of any joint venture
investment, the Person in which such joint venture investment is being made, is,
in each case, engaged in a line of business in which the Loan Parties are
engaged as of, or immediately prior to, the Effective Date, or any similar or
related or complementary business, or that is a reasonable extension or
expansion thereof, or any business which provides a service and/or supplies
products in connection with a line of business in which the Loan Parties are
engaged as of, or immediately prior to, the Effective Date;
          (iii) as soon as available, but not less than ten (10) Business Days
prior to the closing of such acquisition or joint venture investment, the Loan
Parties shall submit to the Administrative Agent (A) notice of such acquisition
or joint venture investment, (B) copies of all business and financial
information reasonably requested by the Administrative Agent, (C) pro forma
financial statements which demonstrate, on a pro forma basis (1) Available
Liquidity during the period of two consecutive fiscal quarters most recently
ended prior to the consummation of such acquisition or joint venture investment,
determined as if all consideration for such acquisition or joint venture
investment had been paid on the first day of such period, of not less than
$35,000,000 and (2) a Fixed Charge Coverage Ratio (determined without giving
effect to any prepayments of Indebtedness made prior to the Effective Date) for
the period of twelve consecutive months most recently ended of not less than
1.10 to 1.00; and (D) a certificate of a Financial Officer certifying that such
pro forma financial statements present fairly in all material respects the
financial condition of Holdings and its Subsidiaries on a consolidated basis as
of the date thereof after giving effect to such acquisition or joint venture
investment and setting forth reasonably detailed calculations demonstrating
compliance with the minimum Available Liquidity and minimum Fixed Charge
Coverage Ratio requirements set forth in clause (C) above, and which shall
include a representation and warranty as to compliance with each of the other
criteria for a “Permitted Acquisition”;

- 18 -



--------------------------------------------------------------------------------



 



          (iv) if the Accounts or Inventory acquired in connection with such
acquisition are proposed to be included in the determination of any Borrowing
Base and the Administrative Agent elects to do so in its Permitted Discretion,
the Administrative Agent shall have conducted an audit and field examination and
appraisal of such Accounts and Inventory to its satisfaction;
          (v) in connection with an acquisition of the Equity Interests of any
Person, all Liens on the Inventory and Accounts of such Person, and on the
Equity Interests of such Person, shall be terminated, and in connection with an
acquisition of the assets of any Person, all Liens on the Inventory and Accounts
of such Person shall be terminated;
          (vi) if such acquisition is structured as a merger involving a Loan
Party and a Person that is not a Loan Party, such Loan Party will be the
surviving corporation;
          (vii) no Loan Party shall, as a result of or in connection with any
such acquisition or joint venture investment, assume or incur any direct or
contingent liabilities (whether relating to environmental, tax, litigation, or
other matters) that would be reasonably likely to have a Material Adverse
Effect; and
          (viii) if, as a result of any such acquisition or joint venture
investment, a new Subsidiary is formed or acquired, the Loan Parties shall
comply with all applicable provisions of Section 5.13 (provided that the Loan
Parties shall not be obligated to cause any entity in which any Loan Party holds
a joint venture interest to comply with the provisions of Section 5.13 if the
Loan Parties do not hold more than 50% of the Equity Interests in such joint
venture.)
          Solely for the purposes of determining whether the Loan Parties have
satisfied the minimum Fixed Charge Coverage Ratio requirement set forth in
clause (iii)(C)(2) above in connection with any proposed acquisition or joint
venture investment, EBITDA and Fixed Charges shall be calculated after giving
pro forma effect to such acquisition or joint venture investment (taking into
account (A) in the case of any such acquisition, such adjustments with respect
to cost savings as are consistent with the standards set forth in
Rule 11-02(b)(6) of Regulation S-X, and (B) in the case of any such acquisition
or any such joint venture investment, all transactions that are directly related
to such acquisition or such joint venture investments and are entered into in
connection and substantially contemporaneously therewith) as if such acquisition
or joint venture investment occurred on the first day of the period of twelve
consecutive fiscal months most recently ended prior to the closing of such
acquisition or joint venture investment. Solely for the purposes of determining
whether the Loan Parties have satisfied the minimum Available Liquidity
requirement set forth in clause (iii)(C)(1) above in connection with any
proposed acquisition or joint venture investment, the computation of Available
Liquidity shall include the aggregate amount of cash proceeds received in
connection with (A) any issuance of Equity Interests by Holdings, or (B) any
issuance of additional Senior Secured Notes, in each case which proceeds are
utilized to fund any portion of the consideration for such acquisition or joint
venture investment, as if such proceeds had been received on the first day of
the period of two consecutive fiscal quarters most recently ended prior to the
closing of such acquisition or joint venture investment.
          “Permitted Discretion” means a determination made in good faith and in
the exercise of reasonable (from the perspective of a secured asset-based
lender) business judgment.
          “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

- 19 -



--------------------------------------------------------------------------------



 



     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII; and
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of any Borrower or any Subsidiary;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above; and
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.
          “Person” means any natural person, corporation, limited liability
company, trust, joint venture, association, company, partnership, Governmental
Authority or other entity.
          “Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the Code or Section 302 of ERISA, and in respect of which any
Borrower or any ERISA Affiliate is (or, if such plan were terminated, would
under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

- 20 -



--------------------------------------------------------------------------------



 



          “Prepayment Event” means:
     (a) any sale, transfer or other disposition (including pursuant to a sale
and leaseback transaction) of any property or asset of any Loan Party, other
than dispositions described in Sections 6.05(a) or (b); or
     (b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $5,000,000; or
     (c) the issuance by Holdings of any Equity Interests for cash
consideration, or the receipt by Holdings of any cash capital contribution
(provided that the issuance by Holdings of Equity Interests as consideration for
a Permitted Acquisition shall not give rise to a Prepayment Event); or
     (d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01 or permitted by the Required Lenders
pursuant to Section 9.02.
          “Prime Rate” means the rate of interest per annum publicly announced
from time to time by JPMorgan Chase Bank, N.A. as its prime rate at its offices
at 270 Park Avenue in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
          “Projections” has the meaning assigned to such term in
Section 5.01(f).
          “Protective Advance” has the meaning assigned to such term in
Section 2.04.
          “Register” has the meaning set forth in Section 9.04.
          “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
          “Report” means reports prepared by the Administrative Agent or another
Person showing the results of appraisals, field examinations or audits
pertaining to the Borrowers’ assets from information furnished by or on behalf
of the Borrowers, after the Administrative Agent has exercised its rights of
inspection pursuant to this Agreement, which Reports may be distributed to the
Lenders by the Administrative Agent.
          “Required Lenders” means, at any time, Lenders having Revolving
Exposure and unused Commitments representing at least 51% of the sum of the
total Revolving Exposure and unused Commitments at such time; provided that, as
long as there are only two Lenders, Required Lenders shall mean both Lenders.
          “Requirement of Law” means, as to any Person, the Certificate of
Incorporation and By-Laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.
          “Reserves” means any and all reserves which the Administrative Agent
deems necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, Dilution Reserves, reserves for rent at locations
leased by any Loan Party and for consignee’s, warehousemen’s and bailee’s
charges, reserves for Inventory shrinkage, reserves for Swap Obligations,
reserves for contingent liabilities of any Loan Party, reserves for

- 21 -



--------------------------------------------------------------------------------



 



uninsured losses of any Loan Party, reserves for uninsured, underinsured,
un-indemnified or under-indemnified liabilities or potential liabilities with
respect to any litigation and reserves for taxes, fees, assessments, and other
governmental charges) with respect to the Collateral or any Loan Party.
          “Restricted Payment” means any dividend or other distribution (whether
in cash, securities or other property) with respect to any Equity Interests in
Holdings or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in Holdings or any Subsidiary or any option, warrant
or other right to acquire any such Equity Interests in Holdings or any
Subsidiary.
          “Revolving Commitment” means, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit, Overadvances and Swingline Loans hereunder,
expressed as an amount representing the maximum possible aggregate amount of
such Lender’s Revolving Exposure hereunder, as such commitment may be reduced or
increased from time to time pursuant to (a) Section 2.09 and (b) assignments by
or to such Lender pursuant to Section 9.04. The initial amount of each Lender’s
Revolving Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable. The initial aggregate amount of the
Lenders’ Revolving Commitments is $50,000,000.
          “Revolving Exposure” means, with respect to any Lender at any time,
the sum of (a) the outstanding principal amount of such Lender’s Revolving Loans
and its LC Exposure at such time, (b) an amount equal to its Applicable
Percentage of the aggregate principal amount of Swingline Loans at such time,
plus (c) an amount equal to its Applicable Percentage of the aggregate principal
amount of Overadvances and Protective Advances outstanding at such time.
          “Revolving Lender” means, as of any date of determination, a Lender
with a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Exposure.
          “Revolving Loan” means a Loan made pursuant to Section 2.01(a).
          “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw Hill Companies, Inc.
          “Secured Obligations” means all Obligations, together with all
(i) Banking Services Obligations and (ii) Swap Obligations owing to one or more
Lenders or their respective Affiliates; provided that at or prior to the time
that any transaction relating to such Swap Obligation is executed, the Lender
party thereto (other than JPMorgan Chase Bank, N.A.) shall have delivered
written notice to the Administrative Agent that such a transaction has been
entered into and that it constitutes a Secured Obligation entitled to the
benefits of the Collateral Documents.
          “Securities Account” has the meaning assigned to such term in
Article 8 of the UCC.
          “Security Agreement” means that certain Pledge and Security Agreement,
dated as of the date hereof, between the Loan Parties and the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders, and any
other pledge or security agreement entered into, after the date of this
Agreement by any other Loan Party (as required by this Agreement or any other
Loan Document), or any other Person, as the same may be amended, restated or
otherwise modified from time to time.
          “Senior Secured Notes” means the Senior Secured Notes due 2016 issued
by Holdings pursuant to the Senior Secured Notes Indenture, as amended,
modified, waived or supplemented from time to time in accordance with the terms
of the Intercreditor Agreement.

- 22 -



--------------------------------------------------------------------------------



 



          “Senior Secured Notes Collateral Agent” means The Bank of New York
Mellon Trust Company, N.A. (together with its successors and assigns), in its
capacity as the collateral agent for the holders of Senior Secured Notes.
          “Senior Secured Notes Documents” means, collectively, the Senior
Secured Notes, the Senior Secured Notes Indenture and all other documents,
instruments and agreements executed in connection therewith, each as amended,
modified, waived or supplemented from time to time in accordance with the terms
of the Intercreditor Agreement.
          “Senior Secured Notes Indenture” means that certain Indenture dated as
of the Effective Date among Holdings, the Guarantors party thereto, the Senior
Secured Notes Trustee and the Senior Secured Notes Collateral Agent, including
any supplemental indenture executed or delivered in connection therewith, as the
same may be amended, modified, waived or supplemented from time to time in
accordance with the terms of the Intercreditor Agreement.
          “Senior Secured Notes Trustee” means The Bank of New York Mellon Trust
Company, N.A. (together with its successors and assigns), in its capacity as
trustee under the Senior Secured Notes Indenture.
          “Settlement” has the meaning assigned to such term in Section 2.05(d).
          “Settlement Date” has the meaning assigned to such term in
Section 2.05(d).
          “Standby LC Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding standby Letters of Credit at such time plus
(b) the aggregate amount of all LC Disbursements relating to standby Letters of
Credit that have not yet been reimbursed by or on behalf of the Borrowers at
such time. The Standby LC Exposure of any Revolving Lender at any time shall be
its Applicable Percentage of the total Standby LC Exposure at such time.
          “Statutory Reserve Rate” means a fraction (expressed as a decimal),
the numerator of which is the number one and the denominator of which is the
number one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
          “Subordinated Indebtedness” of a Person means any Indebtedness of such
Person the payment of which is subordinated to payment of the Secured
Obligations to the written satisfaction of the Administrative Agent.
          “subsidiary” means, with respect to any Person (the “parent”) at any
date, any corporation, limited liability company, partnership, association or
other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, limited liability company, partnership, association or other
entity of which securities or other ownership interests representing more than
50% of the equity or more than 50% of the ordinary voting power or, in the case
of a partnership, more than 50% of the general partnership interests are, as of
such date, owned, controlled or held.

- 23 -



--------------------------------------------------------------------------------



 



          “Subsidiary” means any direct or indirect subsidiary of Holdings or a
Loan Party, as applicable.
          “Swap Agreement” means any agreement with respect to any swap,
forward, future or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrowers or the Subsidiaries shall be a Swap Agreement.
          “Swap Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements, and (b) any and all cancellations, buy backs, reversals,
terminations or assignments of any Swap Agreement transaction.
          “Swingline Exposure” means, at any time, the sum of the aggregate
undrawn amount of all outstanding Swingline Loans at such time. The Swingline
Exposure of any Revolving Lender at any time shall be its Applicable Percentage
of the total Swingline Exposure at such time.
          “Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as
lender of Swingline Loans hereunder.
          “Swingline Loan” has the meaning assigned to such term in
Section 2.05(a).
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, deductions, charges or withholdings imposed by any Governmental
Authority.
          “Transactions” means the execution, delivery and performance by the
Borrowers of this Agreement, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.
          “Type”, when used in reference to any Loan or Borrowing, refers to
whether the rate of interest on such Loan, or on the Loans comprising such
Borrowing, is determined by reference to the Adjusted LIBO Rate or the CB
Floating Rate.
          “UCC” means the Uniform Commercial Code as in effect from time to time
in the State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
          “Unliquidated Obligations” means, at any time, any Secured Obligations
(or portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
          “Variable Rate Demand Revenue Bonds” means the Loan Parties’ variable
rate demand revenue bonds issued under the authority of the industrial
development corporations of the city of San Marcos, Texas and the City of
Chattanooga, Tennessee in an aggregate principal amount as of September 26, 2009
equal to $5,300,000.

- 24 -



--------------------------------------------------------------------------------



 



          “Withdrawal Liability” means liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.
          SECTION 1.02. Classification of Loans and Borrowings. For purposes of
this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
          SECTION 1.03. Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
          SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower Representative notifies the Administrative Agent that the
Borrowers request an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower Representative that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.
ARTICLE II.
The Credits
          SECTION 2.01. Commitments. Subject to the terms and conditions set
forth herein, each Lender agrees to make (a) Revolving Loans to the Borrowers
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Exposure exceeding
such Lender’s Revolving Commitment or (ii) the total Revolving Exposures
exceeding the lesser of (x) the sum of the total Revolving Commitments or
(y) the Borrowing Base, subject to the Administrative Agent’s authority, in its
sole discretion, to make Protective Advances and Overadvances pursuant to the
terms of Section 2.04 and 2.05. Notwithstanding any provision to the contrary
set forth in this Agreement, the Aggregate Credit Exposure shall not exceed
$30,000,000 at any time until such time as the Administrative Agent shall have
notified the Borrower Representative in writing that the Administrative Agent
has received (a) final appraisals of the Borrowers’ Inventory from appraisers
reasonably satisfactory to the Administrative Agent and (b) a final field
examination report with respect to the Borrowers’ books, records, Accounts,
Inventory and other Collateral, in each case, satisfactory to the Administrative
Agent.

- 25 -



--------------------------------------------------------------------------------



 



Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
          SECTION 2.02. Loans and Borrowings.
     (a) Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
Any Protective Advance, any Overadvance and any Swingline Loan shall be made in
accordance with the procedures set forth in Section 2.04 and 2.05.
     (b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of CBFR Loans or Eurodollar Loans as the Borrower Representative may
request in accordance herewith, provided that all Borrowings made on the
Effective Date must be made as CBFR Borrowings but may be converted into
Eurodollar Borrowings in accordance with Section 2.08. Each Swingline Loan shall
be a CBFR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement.
     (c) At the commencement of each Interest Period for any Eurodollar
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $1,000,000. CBFR Revolving
Borrowings may be in any amount. Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of five (5) Eurodollar Borrowings outstanding.
     (d) Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
          SECTION 2.03. Requests for Revolving Borrowings. To request a
Revolving Borrowing, the Borrower Representative shall notify the Administrative
Agent of such request either in writing (delivered by hand or facsimile) in a
form approved by the Administrative Agent and signed by the Borrower
Representative or by telephone (a) in the case of a Eurodollar Borrowing, not
later than 10:00 a.m., Chicago time, three Business Days before the date of the
proposed Borrowing or (b) in the case of a CBFR Borrowing, not later than noon,
Chicago time, on the date of the proposed Borrowing; provided that any such
notice of a CBFR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than 9:00
a.m., Chicago time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower
Representative. Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.01:
     (i) the name of the applicable Borrower;
     (ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
     (iii) the date of such Borrowing, which shall be a Business Day;
     (iv) whether such Borrowing is to be a CBFR Borrowing or a Eurodollar
Borrowing; and

- 26 -



--------------------------------------------------------------------------------



 



     (v) in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a CBFR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the details thereof and of the amount of such Lender’s Loan to be made as
part of the requested Borrowing.
          SECTION 2.04. Protective Advances.
     (a) Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrowers and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no obligation
to), to make Loans to the Borrowers, on behalf of all Lenders, which the
Administrative Agent, in its Permitted Discretion, deems necessary or desirable
(i) to preserve or protect the Collateral, or any portion thereof, (ii) to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (iii) to pay any other amount chargeable to or required to
be paid by the Borrowers pursuant to the terms of this Agreement, including
payments of reimbursable expenses (including costs, fees, and expenses as
described in Section 9.03) and other sums payable under the Loan Documents (any
of such Loans are herein referred to as “Protective Advances”); provided that,
the aggregate amount of Protective Advances outstanding at any time shall not at
any time exceed $5,000,000; provided further that, the aggregate amount of
outstanding Protective Advances shall not cause the Aggregate Credit Exposure to
exceed the aggregate Revolving Commitments. Protective Advances may be made even
if the conditions precedent set forth in Section 4.02 have not been satisfied.
The Protective Advances shall be secured by the Liens in favor of the
Administrative Agent in and to the Collateral and shall constitute Obligations
hereunder. All Protective Advances shall be CBFR Borrowings. The Administrative
Agent’s authorization to make Protective Advances may be revoked at any time by
the Required Lenders. Any such revocation must be in writing and shall become
effective prospectively upon the Administrative Agent’s receipt thereof. At any
time that there is sufficient Availability and the conditions precedent set
forth in Section 4.02 have been satisfied, the Administrative Agent may request
the Revolving Lenders to make a Revolving Loan to repay a Protective Advance. At
any other time the Administrative Agent may require the Lenders to fund their
risk participations described in Section 2.04(b).
     (b) Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.
          SECTION 2.05. Swingline Loans and Overadvances.
     (a) The Administrative Agent, the Swingline Lender and the Revolving
Lenders agree that in order to facilitate the administration of this Agreement
and the other Loan Documents, promptly after the Borrower Representative
requests a CBFR Borrowing, the Swingline Lender may elect to have the terms of
this Section 2.05(a) apply to such Borrowing Request by advancing, on

- 27 -



--------------------------------------------------------------------------------



 



behalf of the Revolving Lenders and in the amount requested, same day funds to
the Borrowers, on the applicable Borrowing date to the Funding Account(s) (each
such Loan made solely by the Swingline Lender pursuant to this Section 2.05(a)
is referred to in this Agreement as a “Swingline Loan”), with settlement among
them as to the Swingline Loans to take place on a periodic basis as set forth in
Section 2.05(d). Each Swingline Loan shall be subject to all the terms and
conditions applicable to other CBFR Loans funded by the Revolving Lenders,
except that all payments thereon shall be payable to the Swingline Lender solely
for its own account. In addition, the Borrowers hereby authorize the Swingline
Lender to, and the Swingline Lender shall, subject to the terms and conditions
set forth herein (but without any further written notice required), not later
than 1:00 p.m., Chicago time, on each Business Day, make available to the
Borrowers by means of a credit to the Funding Account(s), the proceeds of a
Swingline Loan to the extent necessary to pay items to be drawn on any
Controlled Disbursement Account that day (as determined based on notice from the
Administrative Agent). The aggregate amount of Swingline Loans outstanding at
any time shall not exceed $10,000,000. The Swingline Lender shall not make any
Swingline Loan if the requested Swingline Loan exceeds Availability (before
giving effect to such Swingline Loan). All Swingline Loans shall be CBFR
Borrowings.
     (b) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make Revolving Loans to the
Borrowers, on behalf of the Revolving Lenders, in amounts that exceed
Availability (any such excess Revolving Loans are herein referred to
collectively as “Overadvances”); provided that, no Overadvance shall result in a
Default due to Borrowers’ failure to comply with Section 2.01 for so long as
such Overadvance remains outstanding in accordance with the terms of this
paragraph, but solely with respect to the amount of such Overadvance. In
addition, Overadvances may be made even if the condition precedent set forth in
Section 4.02(c) has not been satisfied. All Overadvances shall constitute CBFR
Borrowings. The authority of the Administrative Agent to make Overadvances is
limited to an aggregate amount not to exceed $5,000,000 at any time, no
Overadvance may remain outstanding for more than sixty days and no Overadvance
shall cause any Revolving Lender’s Revolving Exposure to exceed its Revolving
Commitment; provided that, the Required Revolving Lenders may at any time revoke
the Administrative Agent’s authorization to make Overadvances. Any such
revocation must be in writing and shall become effective prospectively upon the
Administrative Agent’s receipt thereof.
     (c) Upon the making of a Swingline Loan or an Overadvance (whether before
or after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each
Revolving Lender shall be deemed, without further action by any party hereto, to
have unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Revolving Commitment. The
Swingline Lender or the Administrative Agent may, at any time, require the
Revolving Lenders to fund their participations. From and after the date, if any,
on which any Revolving Lender is required to fund its participation in any
Swingline Loan or Overadvance purchased hereunder, the Administrative Agent
shall promptly distribute to such Lender, such Lender’s Applicable Percentage of
all payments of principal and interest and all proceeds of Collateral received
by the Administrative Agent in respect of such Loan.
     (d) The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Revolving Lenders on at least a
weekly basis or on any date that the Administrative Agent elects, by notifying
the Revolving Lenders of such requested Settlement by facsimile, telephone, or
e-mail no later than 12:00 noon Chicago time on the date of such requested
Settlement (the “Settlement Date”). Each Revolving Lender (other than the
Swingline Lender, in the case of the Swingline Loans) shall transfer the amount
of such Revolving Lender’s Applicable Percentage of the outstanding principal
amount of the applicable Loan with respect to which

- 28 -



--------------------------------------------------------------------------------



 



Settlement is requested to the Administrative Agent, to such account of the
Administrative Agent as the Administrative Agent may designate, not later than
2:00 p.m., Chicago time, on such Settlement Date. Settlements may occur during
the existence of a Default and whether or not the applicable conditions
precedent set forth in Section 4.02 have then been satisfied. Such amounts
transferred to the Administrative Agent shall be applied against the amounts of
the Swingline Lender’s Swingline Loans and, together with Swingline Lender’s
Applicable Percentage of such Swingline Loan, shall constitute Revolving Loans
of such Revolving Lenders, respectively. If any such amount is not transferred
to the Administrative Agent by any Revolving Lender on such Settlement Date, the
Swingline Lender shall be entitled to recover such amount on demand from such
Lender together with interest thereon as specified in Section 2.07.
          SECTION 2.06. Letters of Credit.
     (a) General. Subject to the terms and conditions set forth herein, the
Borrower Representative may request the issuance of Letters of Credit for its
own account or for the account of another Loan Party, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Loan Parties to, or entered into by the Loan Parties with, the
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.
     (b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. If requested by the Issuing Bank, the applicable
Loan Party also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrowers
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the LC Exposure shall not exceed
the LC Sublimit and (iv) the total Revolving Exposures shall not exceed the
lesser of the total Revolving Commitments and the Borrowing Base.
     (c) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided, that, in the case of
any Letter of Credit having an expiration date later than the Maturity Date
(including any Letter of Credit subject to automatic renewal or extension), on
or prior to the date that is ninety (90) days prior to the Maturity Date, the
Borrowers shall have provided the Administrative Agent with cash collateral in
an amount equal to 103% of the sum of (x) the undrawn face amount of such Letter
of Credit and (y) the amount of any unpaid LC Disbursements with respect
thereto.
     (d) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the Issuing Bank

- 29 -



--------------------------------------------------------------------------------



 



or the Revolving Lenders, the Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Revolving
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrowers on the date due as provided in paragraph (e) of this Section, or of
any reimbursement payment required to be refunded to the Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
     (e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrowers shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 11:00 a.m., Chicago time, on the date that such LC
Disbursement is made, if the Borrowers Representative shall have received notice
of such LC Disbursement prior to 9:00 a.m., Chicago time, on such date, or, if
such notice has not been received by the Borrower Representative prior to such
time on such date, then not later than 11:00 a.m., Chicago time, on the Business
Day immediately following the day that the Borrower Representative receives such
notice; provided that the Borrowers may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 or 2.05 that such
payment be financed with a CBFR Revolving Borrowing or Swingline Loan in an
equivalent amount and, to the extent so financed, the Borrowers’ obligation to
make such payment shall be discharged and replaced by the resulting CBFR
Revolving Borrowing or Swingline Loan. If the Borrowers fail to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrowers in
respect thereof and such Lender’s Applicable Percentage thereof. Promptly
following receipt of such notice, each Revolving Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrowers, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the Issuing Bank the amounts so received by it from the
Revolving Lenders. Promptly following receipt by the Administrative Agent of any
payment from the Borrowers pursuant to this paragraph, the Administrative Agent
shall distribute such payment to the Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this paragraph to reimburse the
Issuing Bank, then to such Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement (other than the funding of
CBFR Revolving Loans or a Swingline Loan as contemplated above) shall not
constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.
     (f) Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever,

- 30 -



--------------------------------------------------------------------------------



 



whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Revolving Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
any Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as determined by a court of competent jurisdiction), the Issuing
Bank shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
     (g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Loan Party by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and the Revolving Lenders with respect to any such
LC Disbursement.
     (h) Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrowers shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrowers reimburse such LC Disbursement, at
the rate per annum then applicable to CBFR Revolving Loans; provided that, if
the Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Revolving
Lender pursuant to paragraph (e) of this Section to reimburse the Issuing Bank
shall be for the account of such Lender to the extent of such payment.
     (i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at
any time by written agreement among the Borrower Representative, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Revolving Lenders of any such
replacement of the Issuing Bank. At the time any such replacement shall become
effective, the Borrowers shall pay all unpaid fees accrued for the account of
the replaced Issuing Bank pursuant to Section 2.12(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of the Issuing Bank under this Agreement
with respect to Letters of Credit to be issued thereafter and (ii) references
herein to the term “Issuing Bank” shall be deemed to refer to such successor or
to any previous Issuing Bank, or

- 31 -



--------------------------------------------------------------------------------



 



to such successor and all previous Issuing Banks, as the context shall require.
After the replacement of an Issuing Bank hereunder, the replaced Issuing Bank
shall remain a party hereto and shall continue to have all the rights and
obligations of an Issuing Bank under this Agreement with respect to Letters of
Credit issued by it prior to such replacement, but shall not be required to
issue additional Letters of Credit.
     (j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Revolving Lenders with LC Exposure representing
greater than 51% of the total LC Exposure) demanding the deposit of cash
collateral pursuant to this paragraph, the Borrowers shall deposit in an account
with the Administrative Agent, in the name of the Administrative Agent and for
the benefit of the Revolving Lenders (the “LC Collateral Account”), an amount in
cash equal to 103% of the LC Exposure as of such date plus accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to any Borrower described in clause (h) or
(i) of Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Secured Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account and the Borrowers hereby grant
the Administrative Agent a security interest in the LC Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing greater than 51% of
the total LC Exposure), be applied to satisfy other Secured Obligations. If the
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrowers within three Business
Days after all such Defaults have been cured or waived.
          SECTION 2.07. Funding of Borrowings.
     (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
p.m., Chicago time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s Applicable Percentage; provided that, Swingline Loans shall be
made as provided in Section 2.05. The Administrative Agent will make such Loans
available to the Borrower Representative by promptly crediting the amounts so
received, in like funds, to the Funding Account(s); provided that CBFR Revolving
Loans made to finance the reimbursement of (i) an LC Disbursement as provided in
Section 2.06(e) shall be remitted by the Administrative Agent to the Issuing
Bank and (ii) a Protective Advance or an Overadvance shall be retained by the
Administrative Agent.
     (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the applicable
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable

- 32 -



--------------------------------------------------------------------------------



 



Borrowing available to the Administrative Agent, then the applicable Lender and
the Borrowers severally agree to pay to the Administrative Agent forthwith on
demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the applicable Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrowers, the interest
rate applicable to CBFR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
          SECTION 2.08. Interest Elections.
     (a) Each Revolving Borrowing initially shall be of the Type specified in
the applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower Representative may elect to convert such
Borrowing to a different Type or to continue such Borrowing and, in the case of
a Eurodollar Revolving Borrowing, may elect Interest Periods therefor, all as
provided in this Section. The Borrower Representative may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings, Overadvances or Protective Advances, which may not be
converted or continued.
     (b) To make an election pursuant to this Section, the Borrower
Representative shall notify the Administrative Agent of such election by
telephone or by electronic transmission of a written Interest Election Request
in a form approved by the Administrative Agent and signed by the Borrower
Representative, by the time that a Borrowing Request would be required under
Section 2.03 if the Borrowers were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such Interest Election Request (whether telephonic or by electronic
transmission) shall be irrevocable and each telephonic request shall be
confirmed promptly by hand delivery, facsimile, or electronic transmission to
the Administrative Agent of a written Interest Election Request in a form
approved by the Administrative Agent and signed by the Borrower Representative.
     (c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
     (i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be a CBFR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

- 33 -



--------------------------------------------------------------------------------



 



If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.
     (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
     (e) If the Borrower Representative fails to deliver a timely Interest
Election Request with respect to a Eurodollar Revolving Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to a CBFR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Representative, then, so long as an Event of Default is continuing
(i) no outstanding Revolving Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing
shall be converted to a CBFR Borrowing at the end of the Interest Period
applicable thereto.
          SECTION 2.09. Termination and Reduction of Commitments; Increase in
Revolving Commitments.
     (a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
     (b) The Borrowers may at any time terminate the Commitments upon (i) the
payment in full of all outstanding Loans, together with accrued and unpaid
interest thereon and on any Letters of Credit, (ii) the cancellation and return
of all outstanding Letters of Credit (or alternatively, with respect to each
such Letter of Credit, the furnishing to the Administrative Agent of a cash
deposit (or at the discretion of the Administrative Agent a back up standby
letter of credit satisfactory to the Administrative Agent) equal to 103% of the
LC Exposure as of such date), (iii) the payment in full of the accrued and
unpaid fees, and (iv) the payment in full of all reimbursable expenses and other
Obligations together with accrued and unpaid interest thereon.
     (c) The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $5,000,000
and (ii) the Borrowers shall not reduce the Revolving Commitments if, after
giving effect to any concurrent prepayment of the Revolving Loans in accordance
with Section 2.10, the sum of the Revolving Exposures would exceed the lesser of
the total Revolving Commitments and the Borrowing Base.
     (d) The Borrower Representative shall notify the Administrative Agent of
any election to terminate or reduce the Commitments under paragraph (b) or
(c) of this Section at least three Business Days prior to the effective date of
such termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

- 34 -



--------------------------------------------------------------------------------



 



     (e) The Borrowers shall have the right to increase the Revolving Commitment
by obtaining additional Revolving Commitments, either from one or more of the
Lenders or another lending institution provided that (i) any such request for an
increase shall be in a minimum amount of $5,000,000, (ii) the Borrower
Representative, on behalf of the Borrower, may make a maximum of 3 such
requests, (iii) the Administrative Agent has approved the identity of any such
new Lender, such approval not to be unreasonably withheld, (iv) any such new
Lender assumes all of the rights and obligations of a “Lender” hereunder, and
(v) the procedure described in Section 2.09(f) have been satisfied.
     (f) Any supplement hereto for such an increase or addition shall be in form
and substance satisfactory to the Administrative Agent and shall only require
the written signatures of the Administrative Agent, the Borrowers and the
Lender(s) being added or increasing their Commitment, subject only to the
approval of all Lenders if any such increase would cause the Revolving
Commitment to exceed $65,000,000. As a condition precedent to such an increase,
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party (in sufficient copies for each Lender) signed by an authorized officer of
such Loan Party (i) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (ii) in the case of the
Borrowers, certifying that, before and after giving effect to such increase,
(A) the representations and warranties contained in Article III and the other
Loan Documents are true and correct, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and (B) no Default
exists.
     (g) Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrowers, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement. On the Business Day following any such increase, all
outstanding CBFR Advances shall be reallocated among the Lenders (including any
newly added Lenders) in accordance with the Lenders’ respective revised
Applicable Percentages. Eurodollar Advances shall not be reallocated among the
Lenders prior to the expiration of the applicable Interest Period in effect at
the time of any such increase.
          SECTION 2.10. Repayment and Amortization of Loans; Evidence of Debt.
     (a) The Borrowers hereby unconditionally promise to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, (ii) to the Administrative
Agent the then unpaid amount of each Protective Advance on the earlier of the
Maturity Date and demand by the Administrative Agent, and (iii) to the
Administrative Agent the then unpaid principal amount of each Overadvance on the
earlier of the Maturity Date and demand by the Administrative Agent.
     (b) At all times that Full Cash Dominion is in effect pursuant to
Section 5.12(d), on each Business Day, the Administrative Agent shall apply all
funds credited to the Collection Account on such Business Day or the immediately
preceding Business Day (at the discretion of the Administrative Agent, whether
or not immediately available) as follows: (i) if no Event of Default shall have
occurred and be continuing at such time, first to prepay any Protective Advances
and Overadvances that may be outstanding, pro rata, second to prepay the
Revolving Loans (including Swing Line Loans), third to cash collateralize
outstanding LC Exposure, and fourth the balance, if any, to the Borrowers’
general operating account; or (ii) if an Event of Default shall have occurred
and be continuing at such time, in accordance with the provisions of
Section 2.18(b).
     (c) Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan

- 35 -



--------------------------------------------------------------------------------



 



made by such Lender, including the amounts of principal and interest payable and
paid to such Lender from time to time hereunder.
     (d) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.
     (e) The entries made in the accounts maintained pursuant to paragraph
(c) or (d) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrowers to repay
the Loans in accordance with the terms of this Agreement.
     (f) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrowers shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).
          SECTION 2.11. Prepayment of Loans.
     (a) The Borrowers shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (f) of this Section.
     (b) Except for Overadvances permitted under Section 2.05, in the event and
on such occasion that the total Revolving Exposure exceeds the lesser of (A) the
aggregate Revolving Commitments or (B) the Borrowing Base, the Borrowers shall
prepay the Revolving Loans, LC Exposure and/or Swingline Loans in an aggregate
amount equal to such excess.
     (c) At all times that Full Cash Dominion is in effect pursuant to
Section 5.12(d), the Borrowers shall prepay the Loans and cash collateralize the
LC Exposure in accordance with Section 2.10(b).
     (d) In the event and on each occasion that any Net Proceeds are received by
or on behalf of a Loan Party in respect of any Prepayment Event, the Borrowers
shall, immediately after such Net Proceeds are received by such Loan Party,
prepay the Obligations as set forth in Section 2.11(e) below in an aggregate
amount equal to 100% of such Net Proceeds, provided that, in the case of any
event described in clause (a) or (b) of the definition of the term “Prepayment
Event”, if the Borrower Representative shall deliver to the Administrative Agent
a certificate of a Financial Officer to the effect that the Loan Parties intend
to apply the Net Proceeds from such event (or a portion thereof specified in
such certificate), within 180 days after receipt of such Net Proceeds, to
acquire (or replace or rebuild) real property, equipment or other tangible
assets (excluding inventory) to be used in the business of the Loan Parties, and
certifying that no Default has occurred and is continuing, then either (i) so
long as Full Cash Dominion is not in effect pursuant to Section 5.12(d), no
prepayment shall be required pursuant to this paragraph in respect of the Net
Proceeds specified in such certificate or (ii) if Full Cash Dominion is in
effect pursuant to Section 5.12(d), if the Net Proceeds specified in such
certificate are to be applied by (A) the Borrowers, then such Net Proceeds

- 36 -



--------------------------------------------------------------------------------



 



shall be applied by the Administrative Agent to reduce the outstanding principal
balance of the Revolving Loans (without a permanent reduction of the Revolving
Commitment) and upon such application, the Administrative Agent shall establish
a Reserve against the Borrowing Base in an amount equal to the amount of such
proceeds so applied and (B) any Loan Party that is not a Borrower, then such Net
Proceeds shall be deposited in a cash collateral account and in either case,
thereafter, such funds shall be made available to the applicable Loan Party as
follows:
     (1) the Borrower Representative shall request a Revolving Loan (specifying
that the request is to use Net Proceeds pursuant to this Section) or the
applicable Loan Party shall request a release from the cash collateral account
be made in the amount needed;
     (2) so long as the conditions set forth in Section 4.02 have been met, the
Revolving Lenders shall make such Revolving Loan or the Administrative Agent
shall release funds from the cash collateral account; and
     (3) in the case of Net Proceeds applied against the Revolving Loan, the
Reserve established with respect to such insurance proceeds shall be reduced by
the amount of such Revolving Loan;
provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 180-day period, at which time a prepayment
shall be required in an amount equal to such Net Proceeds that have not been so
applied; provided, further that the Borrowers shall not be permitted to make
elections to use Net Proceeds to acquire (or replace or rebuild) real property,
equipment or other tangible assets (excluding inventory) with respect to Net
Proceeds in any fiscal year in an aggregate amount in excess of $5,000,000.
     (e) All such amounts pursuant to Section 2.11(d) shall be applied, first to
prepay any Protective Advances and Overadvances that may be outstanding, pro
rata, and second to prepay the Revolving Loans (including Swing Line Loans)
without a corresponding reduction in the Revolving Commitment and to cash
collateralize outstanding LC Exposure.
     (f) The Borrower Representative shall notify the Administrative Agent (and,
in the case of prepayment of a Swingline Loan, the Swingline Lender) by
telephone (confirmed by facsimile) of any prepayment hereunder (i) in the case
of prepayment of a Eurodollar Revolving Borrowing, not later than 10:00 a.m.,
Chicago time, three Business Days before the date of prepayment, or (ii) in the
case of prepayment of a CBFR Revolving Borrowing, not later than 10:00 a.m.,
Chicago time, one Business Day before the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.09, then such notice
of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.09. Promptly following receipt of any such notice
relating to a Revolving Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Revolving
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Revolving Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Revolving Borrowing shall be applied ratably to the
Revolving Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13.
          SECTION 2.12. Fees.
     (a) The Borrowers agree to pay to the Administrative Agent for the account
of each Lender a commitment fee, which shall accrue during the period from and
including the Effective Date to but excluding the date on which the Lenders’
Revolving Commitments terminate, which

- 37 -



--------------------------------------------------------------------------------



 



commitment fee shall be calculated based upon the Applicable Rate on the average
daily amount of the Available Revolving Commitment of such Lender for the
immediately preceding month. Accrued commitment fees shall be payable in arrears
on the first day of each calendar month and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed.
     (b) The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such
Revolving Lender ceases to have any LC Exposure, which participation fee shall
accrue at the rate separately agreed upon between the Borrowers and the
Administrative Agent, and (ii) to the Issuing Bank a fronting fee, which shall
accrue at the rate separately agreed upon between the Borrowers and the Issuing
Bank during the period from and including the Effective Date to but excluding
the later of the date of termination of the Revolving Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of each calendar
month shall be payable on the first day of each calendar month following such
last day, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days
elapsed.
     (c) The Borrowers agree to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrowers and the Administrative Agent.
     (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
          SECTION 2.13. Interest.
     (a) The Loans comprising each CBFR Borrowing (including each Swingline
Loan) shall bear interest at the CB Floating Rate plus the Applicable Rate.
     (b) The Loans comprising each Eurodollar Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate.
     (c) Each Protective Advance and each Overadvance shall bear interest at the
CB Floating Rate plus the Applicable Rate for Revolving Loans plus 2%.
     (d) Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, the Administrative Agent or the Required Lenders may, at
their option, by notice to the Borrower Representative (which notice may be
revoked at the option of the Required Lenders notwithstanding any provision of
Section 9.02 requiring the consent of “each Lender affected thereby” for
reductions in interest rates), declare that (i) all Loans shall bear interest at
2% plus the rate otherwise applicable to such Loans as provided in the preceding
paragraphs of this Section or

- 38 -



--------------------------------------------------------------------------------



 



(ii) in the case of any other amount outstanding hereunder, such amount shall
accrue at 2% plus the rate applicable to such fee or other obligation as
provided hereunder.
     (e) Accrued interest on each Loan (for CBFR Loans, accrued through the last
day of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of a CBFR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
     (f) All interest hereunder shall be computed on the basis of a year of
360 days, and shall be payable for the actual number of days elapsed. The CB
Floating Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
          SECTION 2.14. Alternate Rate of Interest. If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:
     (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
     (b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as a
CBFR Borrowing.
          SECTION 2.15. Increased Costs.
     (a) If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or
     (ii) impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case

- 39 -



--------------------------------------------------------------------------------



 



may be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.
     (b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
     (c) A certificate of a Lender or the Issuing Bank setting forth the amount
or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as the case may be, as specified in paragraph (a) or (b) of
this Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
     (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrowers shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower Representative of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor; provided further that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.
          SECTION 2.16. Break Funding Payments. In the event of (a) the payment
of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurodollar Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Eurodollar Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.09(d) and is revoked in accordance therewith), or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower
Representative pursuant to Section 2.19, then, in any such event, the Borrowers
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the Adjusted LIBO
Rate that would have been applicable to such Loan, for the period from the date
of such event to the last day of the then current Interest Period therefor (or,
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Loan), over (ii) the amount of
interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market. A certificate of any Lender setting forth any
amount or amounts that such Lender is entitled to receive pursuant to this
Section shall be delivered to the Borrower Representative and shall be
conclusive

- 40 -



--------------------------------------------------------------------------------



 



absent manifest error. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
          SECTION 2.17. Taxes.
     (a) Any and all payments by or on account of any obligation of the
Borrowers hereunder shall be made free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided that if the Borrowers shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
     (b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
     (c) The Borrowers shall jointly and severally indemnify the Administrative
Agent, each Lender and the Issuing Bank, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrowers hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.
     (d) Each Lender and the Issuing Bank shall indemnify the Borrowers and the
Administrative Agent, within 10 days after written demand therefor, against any
and all Taxes and any and all related losses, claims, liabilities, penalties,
interest and reasonable expenses (including the fees, charges and disbursements
of any counsel for the Borrower or the Administrative Agent) incurred by or
asserted against the Borrowers or the Administrative Agent by any Governmental
Authority as a result of the failure by such Lender or the Issuing Bank, as the
case may be, to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered to the Borrowers or
the Administrative Agent pursuant to Section 2.17(f). Each Lender and the
Issuing Bank hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender or the Issuing Bank, as the
case may be, under this Agreement or any other Loan Document against any amount
due to the Administrative Agent under this Section 2.17(d).
     (e) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrowers to a Governmental Authority, the Borrower Representative
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
     (f) Any Foreign Lender that is entitled to an exemption from or reduction
of withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower Representative (with
a copy to the Administrative Agent), at the time or times prescribed

- 41 -



--------------------------------------------------------------------------------



 



by applicable law, such properly completed and executed documentation prescribed
by applicable law or reasonably requested by the Borrower Representative as will
permit such payments to be made without withholding or at a reduced rate.
     (g) If the Administrative Agent or a Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrowers or with respect to which the
Borrowers have paid additional amounts pursuant to this Section 2.17, it shall
pay over such refund to the Borrowers (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrowers under this Section
2.17 with respect to the Taxes or Other Taxes giving rise to such refund), net
of all out-of-pocket expenses of the Administrative Agent or such Lender and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided, that the Borrowers, upon the
request of the Administrative Agent or such Lender, agree to repay the amount
paid over to the Borrowers (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrowers or any other Person.
          SECTION 2.18. Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.
     (a) The Borrowers shall make each payment required to be made by them
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to 2:00 p.m., Chicago time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn
Street, 22nd Floor, Chicago, Illinois, except payments to be made directly to
the Issuing Bank or Swingline Lender as expressly provided herein and except
that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. Except as
otherwise provided in the definition of “Interest Period”, if any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
     (b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the Collection Account when
Full Cash Dominion is in effect (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrowers (other than in connection with Banking
Services or Swap Obligations), second, to pay any fees or expense reimbursements
then due to the Lenders from the Borrowers (other than in connection with
Banking Services or Swap Obligations), third, to pay interest due in respect of
the Overadvances and Protective Advances, fourth, to pay the principal of the
Overadvances and Protective Advances, fifth, to pay interest then due and
payable on the Loans (other than the Overadvances and Protective Advances)
ratably, sixth, to prepay principal on the Loans (other than the Overadvances
and Protective Advances) and

- 42 -



--------------------------------------------------------------------------------



 



unreimbursed LC Disbursements ratably, seventh, to pay an amount to the
Administrative Agent equal to one hundred three percent (103%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, eighth, to payment of any amounts owing with respect to Banking
Services and Swap Obligations, and ninth, to the payment of any other Secured
Obligation due to the Administrative Agent or any Lender by the Borrowers.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower Representative, or unless a Default is in existence,
neither the Administrative Agent nor any Lender shall apply any payment which it
receives to any Eurodollar Loan of a Class, except (a) on the expiration date of
the Interest Period applicable to any such Eurodollar Loan or (b) in the event,
and only to the extent, that there are no outstanding CBFR Loans of the same
Class and, in any such event, the Borrowers shall pay the break funding payment
required in accordance with Section 2.16. The Administrative Agent and the
Lenders shall have the continuing and exclusive right to apply and reverse and
reapply any and all such proceeds and payments to any portion of the Secured
Obligations.
     (c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower Representative pursuant to Section 2.03 or a deemed request as
provided in this Section or may be deducted from any deposit account of any
Borrower maintained with the Administrative Agent. Each Borrower hereby
irrevocably authorizes (i) the Administrative Agent to make a Borrowing for the
purpose of paying each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents and agrees that all
such amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees and expenses as described in Section 9.03) and
that all such Borrowings shall be deemed to have been requested pursuant to
Sections 2.03, 2.04 or 2.05, as applicable and (ii) the Administrative Agent to
charge any deposit account of any Borrower maintained with the Administrative
Agent for each payment of principal, interest and fees as it becomes due
hereunder or any other amount due under the Loan Documents.
     (d) If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrowers pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrowers or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.

- 43 -



--------------------------------------------------------------------------------



 



     (e) Unless the Administrative Agent shall have received notice from the
Borrower Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
     (f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid
and/or (ii) hold any such amounts in a segregated account as cash collateral
for, and apply any such amounts to, any future funding obligations of such
Lender hereunder; application of amounts pursuant to (i) and (ii) above shall be
made in such order as may be determined by the Administrative Agent in its
discretion.”
          SECTION 2.19. Mitigation Obligations; Replacement of Lenders.
     (a) If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrowers
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment).
     (b) If any Lender requests compensation under Section 2.15, or if the
Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender) pursuant to Section 2.17,
or if any Lender becomes a Defaulting Lender, then the Borrowers may, at their
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 9.04), all
its interests, rights and obligations under this Agreement to an assignee that
shall assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrowers shall have received
the prior written consent of the Administrative Agent (and if a Revolving
Commitment is being assigned, the Issuing Bank), which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior

- 44 -



--------------------------------------------------------------------------------



 



thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.
          SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of
this Agreement to the contrary, if any Lender becomes a Defaulting Lender, then
the following provisions shall apply for so long as such Lender is a Defaulting
Lender.
     (a) fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);
     (b) the Commitment and Revolving Exposure of such Defaulting Lender shall
not be included in determining whether all Lenders or the Required Lenders have
taken or may take any action hereunder (including any consent to any amendment
or waiver pursuant to Section 9.02), provided that any waiver, amendment or
modification requiring the consent of all Lenders or each affected Lender which
affects such Defaulting Lender differently than other affected Lenders shall
require the consent of such Defaulting Lender;
     (c) if any Swingline Exposure or LC Exposure exists at the time a Lender
becomes a Defaulting Lender then:
     (i) all or any part of such Swingline Exposure and LC Exposure shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent (x) the sum of all non-Defaulting
Lenders’ Revolving Exposures plus such Defaulting Lender’s Swingline Exposure
and LC Exposure does not exceed the total of all non-Defaulting Lenders’
Revolving Commitments and (y) the conditions set forth in Section 4.02 are
satisfied at such time; and
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(j) for so long as such
LC Exposure is outstanding;
     (iii) if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.20(c), the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
     (iv) if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to Section 2.20(c), then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or
     (v) if any Defaulting Lender’s LC Exposure is neither cash collateralized
nor reallocated pursuant to Section 2.20(c), then, without prejudice to any
rights or remedies of the Issuing Bank or any Lender hereunder, all facility
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Commitment that was
utilized by such LC Exposure) and letter of credit fees payable under
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure shall be
payable to the Issuing Bank until such LC Exposure is cash collateralized and/or
reallocated;

- 45 -



--------------------------------------------------------------------------------



 



     (d) The Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless it is satisfied that the related exposure will be 100%
covered by the Commitments of the non-Defaulting Lenders and/or cash collateral
will be provided by the Borrowers in accordance with Section 2.20(c), and
participating interests in any such newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein); and
     (e) in the event and on the date that each of the Administrative Agent, the
Borrowers, the Issuing Bank and the Swingline Lender agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, then the Swingline Exposure and LC Exposure of the other
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the Loans
of the other Lenders (other than Swingline Loans) as the Administrative Agent
shall determine may be necessary in order for such Lender to hold such Loans in
accordance with its Applicable Percentage.
          SECTION 2.21. Returned Payments. If after receipt of any payment which
is applied to the payment of all or any part of the Obligations, the
Administrative Agent or any Lender is for any reason compelled to surrender such
payment or proceeds to any Person because such payment or application of
proceeds is invalidated, declared fraudulent, set aside, determined to be void
or voidable as a preference, impermissible setoff, or a diversion of trust
funds, or for any other reason, then the Obligations or part thereof intended to
be satisfied shall be revived and continued and this Agreement shall continue in
full force as if such payment or proceeds had not been received by the
Administrative Agent or such Lender. The provisions of this Section 2.21 shall
be and remain effective notwithstanding any contrary action which may have been
taken by the Administrative Agent or any Lender in reliance upon such payment or
application of proceeds. The provisions of this Section 2.21 shall survive the
termination of this Agreement.
ARTICLE III.
Representations and Warranties
          Each Loan Party represents and warrants to the Lenders that:
          SECTION 3.01. Organization; Powers. Each of the Loan Parties is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.
          SECTION 3.02. Authorization; Enforceability. The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders. The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
          SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (b) will not
violate any Requirement of Law applicable to any Loan Party, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or its assets, or give rise to a right
thereunder to require any

- 46 -



--------------------------------------------------------------------------------



 



payment to be made by any Loan Party, and (d) will not result in the creation or
imposition of any Lien on any asset of any Loan Party, except Liens created
pursuant to the Loan Documents.
          SECTION 3.04. Financial Condition; No Material Adverse Change.
     (a) The Company has heretofore furnished to the Lenders (i) the
consolidated balance sheet and statements of income, stockholders equity and
cash flows of Holdings and its Subsidiaries as of and for the fiscal years ended
December 31, 2006, 2007 and 2008, reported on by Ernst & Young LLP, independent
public accountants, (ii) the consolidated balance sheet and statements of
income, stockholders equity and cash flows of the Company and its Subsidiaries
as of and for the fiscal years ended December 31, 2006, 2007 and 2008, reported
on by Ernst & Young LLP, independent public accountants, (iii) the consolidated
balance sheet and statements of income of Holdings and its Subsidiaries as of
and for the fiscal quarter ended September 26, 2009 and the portion of the
fiscal year ended September 26, 2009, together with the consolidated statement
of cash flows of Holdings and its Subsidiaries for the portion of the fiscal
year ended September 26, 2009, certified by Holdings’ chief financial officer,
and (iv) the consolidated balance sheet and statements of income of the Company
and its Subsidiaries as of and for the fiscal quarter ended September 26, 2009
and the portion of the fiscal year ended September 26, 2009, together with the
consolidated statement of cash flows of the Company and its Subsidiaries as of
and for the fiscal quarter and the portion of the fiscal year ended
September 26, 2009, certified by the Company’s chief financial officer
(collectively, the “Historical Financial Statements”). The Historical Financial
Statements present fairly, in all material respects, the financial position and
results of operations and cash flows of Holdings and its consolidated
Subsidiaries, and of the Company and its consolidated Subsidiaries, as of such
dates and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements referred
to in clauses (iii) and (iv) above.
     (b) No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2008.
          SECTION 3.05. Properties.
     (a) As of the date of this Agreement, Schedule 3.05 sets forth the address
of each parcel of real property that is owned or leased by each Loan Party. Each
of such leases and subleases is valid and enforceable in accordance with its
terms and is in full force and effect, and no default by any party to any such
lease or sublease exists. Each of the Loan Parties has good and indefeasible
title to, or valid leasehold interests in, all its real and personal property,
free of all Liens other than those permitted by Section 6.02.
     (b) Each Loan Party owns, or is licensed to use, all trademarks,
tradenames, copyrights, patents and other intellectual property necessary to its
business as currently conducted, a correct and complete list of which, as of the
date of this Agreement, is set forth on Schedule 3.05, and the use thereof by
the Loan Parties does not infringe in any material respect upon the rights of
any other Person, and the Loan Parties’ rights thereto are not subject to any
licensing agreement or similar arrangement.
          SECTION 3.06. Litigation and Environmental Matters.
     (a) There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of any Loan
Party, threatened against or affecting the Loan Parties or any of their
Subsidiaries (i) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be

- 47 -



--------------------------------------------------------------------------------



 



expected, individually or in the aggregate, to result in a Material Adverse
Effect (other than the Disclosed Matters) or (ii) that involve this Agreement or
the Transactions.
     (b) Except for (i) the Disclosed Matters and (ii) any other matters that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, no Loan Party nor any of its Subsidiaries (A) has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability or (B) has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law or (C) has become
subject to any Environmental Liability.
     (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
          SECTION 3.07. Compliance with Laws and Agreements. Each Loan Party and
its Subsidiaries is in compliance with all Requirements of Law applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
          SECTION 3.08. Investment Company Status. No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
          SECTION 3.09. Taxes. Each Loan Party and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves or (b) to the extent that the failure
to do so could not be expected to result in a Material Adverse Effect. No tax
liens have been filed and no claims are being asserted with respect to any such
taxes.
          SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by such an amount as could reasonably be
expected to result in a Material Adverse Effect.
          SECTION 3.11. Disclosure. Each of the Borrowers and Holdings has
disclosed to the Lenders all liabilities or obligations of the Loan Parties
under any agreements, instruments or other documents, and all other matters
known to such Borrower or to Holdings, that could reasonably be expected to
result in a Material Adverse Effect. None of the reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or any other Loan Document (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Borrowers and Holdings
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time delivered and, if such
projected financial information was delivered prior to the Effective Date, as of
the Effective Date.
          SECTION 3.12. Material Agreements. All material agreements and
contracts to which any Loan Party is a party or is bound as of the date of this
Agreement are listed on Schedule 3.12. No Loan Party

- 48 -



--------------------------------------------------------------------------------



 



is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in (i) any material agreement to
which it is a party or (ii) any agreement or instrument evidencing or governing
Material Indebtedness.
          SECTION 3.13. Solvency.
     (a) Immediately after the consummation of the Transactions to occur on the
Effective Date, (i) the fair value of the assets of the Loan Parties, on a
consolidated basis, at a fair valuation, will exceed its debts and liabilities,
subordinated, contingent or otherwise; (ii) the present fair saleable value of
the property of the Loan Parties, on a consolidated basis, will be greater than
the amount that will be required to pay the probable liability of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (iii) the Loan Parties, on a
consolidated basis, will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured; and (iv) the Loan Parties, on a consolidated basis, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted after
the Effective Date.
     (b) The Loan Parties, on a consolidated basis, do not intend to incur debts
beyond their ability to pay such debts as they mature, taking into account the
timing of and amounts of cash to be received by the Loan Parties and the timing
of the amounts of cash to be payable on or in respect of their Indebtedness.
          SECTION 3.14. Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the Effective
Date. As of the Effective Date, all premiums in respect of such insurance have
been paid. The Loan Parties believe that the insurance maintained by or on
behalf of the Loans Parties is adequate.
          SECTION 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets
forth (a) a correct and complete list of the name and relationship to Holdings
of each and all of Holdings’ Subsidiaries, (b) a true and complete listing of
each class of each of the Loan Parties’ authorized Equity Interests, of which
all of such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.15, and (c) the type of entity of each Loan Party. All of the
issued and outstanding Equity Interests owned by any Loan Party has been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and is fully paid and non-assessable.
          SECTION 3.16. Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Lenders, and such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of
(a) Permitted Encumbrances or other Liens permitted pursuant to Section 6.02, to
the extent any such Lien would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law and (b) Liens perfected only
by possession (including possession of any certificate of title) to the extent
the Administrative Agent has not obtained or does not maintain possession of
such Collateral.
          SECTION 3.17. Employment Matters. As of the Effective Date, there are
no strikes, lockouts or slowdowns against any Loan Party pending or, to the
knowledge of the Borrowers, threatened. Except as could not reasonably be
expected to result in a Material Adverse Effect (a) the hours worked by and
payments made to employees of the Loan Parties have not been in violation of the
Fair Labor Standards Act or any other applicable Federal, state, local or
foreign law dealing with such matters, and (b) all payments due from any Loan
Party, or for which any claim may be made against any Loan Party, on account

- 49 -



--------------------------------------------------------------------------------



 



of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of such Loan Party.
          SECTION 3.18. Common Enterprise. The successful operation and
condition of each of the Loan Parties is dependent on the continued successful
performance of the functions of the group of the Loan Parties as a whole and the
successful operation of each of the Loan Parties is dependent on the successful
performance and operation of each other Loan Party. Each Loan Party expects to
derive benefit (and its board of directors or other governing body has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from (i) successful operations of each of the other Loan Parties and
(ii) the credit extended by the Lenders to the Borrowers hereunder, both in
their separate capacities and as members of the group of companies. Each Loan
Party has determined that execution, delivery, and performance of this Agreement
and any other Loan Documents to be executed by such Loan Party is within its
purpose, will be of direct and indirect benefit to such Loan Party, and is in
its best interest.
ARTICLE IV.
Conditions
          SECTION 4.01. Effective Date. The obligations of the Lenders to make
Loans and of the Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
     (a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by Lenders pursuant to Section 2.10
payable to the order of each such requesting Lender.
     (b) Financial Statements and Projections. The Lenders shall have received
(i) the Historical Financial Statements, and such financial statements shall
not, in the reasonable judgment of the Administrative Agent, reflect any
material adverse change in the consolidated financial condition of Holdings and
its Subsidiaries, taken as a whole, since December 31, 2008 and
(ii) satisfactory projections through 2012.
     (c) Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Effective Date and executed by its
Secretary or Assistant Secretary, which shall (A) certify the resolutions of its
Board of Directors, members or other body authorizing the execution, delivery
and performance of the Loan Documents to which it is a party, (B) identify by
name and title and bear the signatures of the Financial Officers and any other
officers of such Loan Party authorized to sign the Loan Documents to which it is
a party, and (C) contain appropriate attachments, including the certificate or
articles of incorporation or organization of each Loan Party certified by the
relevant authority of the jurisdiction of organization of such Loan Party and a
true and correct copy of its by-laws or operating, management or partnership
agreement, and (ii) a long form good standing certificate for each Loan Party
from its jurisdiction of organization.
     (d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer or treasurer of the Borrower
Representative, on the initial Borrowing date (i) stating that no Default has
occurred and is continuing, (ii) stating that the

- 50 -



--------------------------------------------------------------------------------



 



representations and warranties contained in Article III are true and correct as
of such date, and (iii) certifying any other factual matters as may be
reasonably requested by the Administrative Agent.
     (e) Fees. J.P. Morgan Securities, Inc. and JPMorgan Chase Bank, N.A. shall
have received all fees required to be paid by the Loan Parties on or before the
Effective Date, as separately agreed to by J.P. Morgan Securities Inc., JPMorgan
Chase Bank, N.A. and Holdings. The Lenders and the Administrative Agent shall
have received all fees required to be paid, and all expenses for which invoices
have been presented (including the reasonable fees and expenses of legal
counsel), on or before the Effective Date. All such amounts will be paid with
proceeds of Loans made on the Effective Date and will be reflected in the
funding instructions given by the Borrower Representative to the Administrative
Agent on or before the Effective Date.
     (f) Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each of the jurisdictions where assets of the Loan
Parties are located, and such search shall reveal no liens on any of the assets
of the Loan Parties except for liens permitted by Section 6.02 or discharged on
or prior to the Effective Date pursuant to a pay-off letter or other
documentation satisfactory to the Administrative Agent.
     (g) Pay-Off Letter. The Administrative Agent shall have received
satisfactory pay-off letters for all existing Indebtedness to be repaid from the
proceeds the initial Borrowing, confirming that all Liens upon any of the
property of the Loan Parties constituting Collateral will be terminated
concurrently with such payment and all letters of credit issued or guaranteed as
part of such Indebtedness shall have been cash collateralized or supported by a
Letter of Credit.
     (h) Funding Accounts. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Accounts”)
to which the Lender is authorized by the Borrowers to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.
     (i) Customer List. The Administrative Agent shall have received a customer
list which is true, correct and complete in all material respects as of the
Effective Date.
     (j) [Intentionally Omitted.]
     (k) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer.
     (l) Borrowing Base Certificate. The Administrative Agent shall have
received a Borrowing Base Certificate which calculates the Borrowing Base as of
September 26, 2009.
     (m) Closing Availability. After giving effect to all Borrowings to be made
on the Effective Date and the issuance of any Letters of Credit on the Effective
Date and payment of all fees and expenses due hereunder, and with all of the
Loan Parties’ indebtedness, liabilities, and obligations current, the Borrowers’
Availability shall not be less than $30,000,000.
     (n) Senior Secured Notes. The Administrative Agent shall have received
final, complete, fully executed copies of all Senior Secured Notes Documents.
The Administrative Agent shall have received a certificate from the chief
financial officer or treasurer of Holdings certifying that Holdings has received
cash proceeds from the issuance of the Senior Secured Notes on the Effective
Date totaling not less than $207,000,000, which cash proceeds shall have been
applied to redeem or fully defease all Existing Senior Secured Notes, to repay
certain other outstanding Indebtedness of the Loan Parties and to pay certain
premiums, fees and expenses. The Administrative Agent shall have received a
final, complete, fully executed copy of the Intercreditor

- 51 -



--------------------------------------------------------------------------------



 



Agreement, which Intercreditor Agreement shall be in form and substance
reasonably satisfactory to the Administrative Agent.
     (o) Pledged Equity Interests; Powers; Pledged Notes. The Administrative
Agent shall have received (i) the certificates representing the Equity Interests
pledged pursuant to the Security Agreement, together with an undated power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof; provided that the Loan Parties shall have 30 days following the
Effective Date to deliver the original certificates representing the Equity
Interests of Foreign Subsidiaries pledged pursuant to the Security Agreement,
together with the executed undated powers for each such certificate.
     (p) Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the Lenders, a perfected Lien on the Collateral
described therein, prior and superior in right to any other Person (other than
with respect to Liens expressly permitted by Section 6.02), shall be in proper
form for filing, registration or recordation.
     (q) Legal Opinions. The Administrative Agent shall have received customary
legal opinions from counsel for the Loan Parties.
     (r) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance with the terms of Section 5.09
and Section 4.12 of the Security Agreement.
     (s) Letter of Credit Application. The Administrative Agent shall have
received a properly completed letter of credit application (whether stand alone
or pursuant to a master agreement, as applicable) if the issuance of a Letter of
Credit will be required on the Effective Date.
     (t) Tax Withholding. The Administrative Agent shall have received a copy of
a properly completed and signed IRS Form W-9 for each Loan Party.
     (u) Other Documents. The Administrative Agent shall have received such
other documents as the Administrative Agent, the Issuing Bank, any Lender or
their respective counsel may have reasonably requested.
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 2:00 p.m., Chicago time, on November 25, 2009 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).
          SECTION 4.02. Each Credit Event. The obligation of each Lender to make
a Loan on the occasion of any Borrowing, and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, is subject to the satisfaction of
the following conditions:
     (a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (provided that if
any representation or warranty is by its terms qualified by concepts of
materiality, such representation or warranty shall be true and correct in all
respects) on and as of the date of such Borrowing or the date of issuance,
amendment,

- 52 -



--------------------------------------------------------------------------------



 



renewal or extension of such Letter of Credit, as applicable (except that
representations or warranties that are made as of a specific earlier date shall
be true and correct in all material respects as of such earlier date), except to
the extent of changes resulting from transactions permitted by this Agreement.
     (b) At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
     (c) After giving effect to any Borrowing or the issuance of any Letter of
Credit, Availability is not less than zero.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.
Notwithstanding the failure to satisfy the conditions precedent set forth in
paragraphs (a) or (b) of this Section, unless otherwise directed by the Required
Lenders, the Administrative Agent may, but shall have no obligation to, continue
to make Loans and an Issuing Bank may, but shall have no obligation to, issue or
cause to be issued any Letter of Credit for the ratable account and risk of
Lenders from time to time if the Administrative Agent believes that making such
Loans or issuing or causing to be issued any such Letter of Credit is in the
best interests of the Lenders.
ARTICLE V.
Affirmative Covenants
          Until the Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the Loan
Parties, with the Lenders that:
          SECTION 5.01. Financial Statements; Borrowing Base and Other
Information. The Borrowers will furnish to the Administrative Agent and each
Lender:
     (a) within 90 days after the end of each fiscal year of Holdings, Holdings’
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by independent public accountants of recognized national
standing (without a “going concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit) to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of Holdings
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, accompanied by any management letter prepared by said
accountants; provided, however, that, so long as Holdings is required to file
reports under Section 13 of the Securities and Exchange Act of 1934, the
requirements of this paragraph shall be deemed satisfied by the delivery to the
Administrative Agent by electronic transmission of the Annual Report of Holdings
on Form 10-K for such fiscal year, signed by the duly authorized officer or
officers of Holdings;
     (b) within 45 days after the end of each of the first three fiscal quarters
of Holdings, Holdings’ consolidated balance sheet and related statements of
operations as of the end of and for such fiscal quarter and the then elapsed
portion of the fiscal year and cash flows for the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the

- 53 -



--------------------------------------------------------------------------------



 



corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of the Financial
Officers of Holdings as presenting fairly in all material respects the financial
condition and results of operations of Holdings and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to (i) normal year-end audit adjustments and the absence of
footnotes and (ii) those exceptions to GAAP as shall be expressly identified in
such financial statements; provided, however, that, so long as Holdings is
required to file reports under Section 13 of the Securities and Exchange Act of
1934, the requirements of this paragraph shall be deemed satisfied by the
delivery to the Administrative Agent by electronic transmission of the Quarterly
Report of Holdings on Form 10-Q for the relevant fiscal quarter, signed by the
duly authorized officer or officers of Holdings;
     (c) within 30 days after the end of each fiscal month of Holdings,
Holdings’ consolidated balance sheet and related statements of operations as of
the end of and for such fiscal month and the then elapsed portion of the fiscal
year and cash flows for the then elapsed portion of the fiscal year, setting
forth in each case in comparative form the figures for the corresponding period
or periods of (or, in the case of the balance sheet, as of the end of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to (i) normal
year-end audit adjustments and the absence of footnotes and (ii) those
exceptions to GAAP as shall be expressly identified in such financial
statements;
     (d) concurrently with any delivery of financial statements under clause
(a) or (b) or (c) above, a certificate of a Financial Officer of Holdings in
substantially the form of Exhibit C (i) certifying, in the case of the financial
statements delivered under clause (b) or (c), as presenting fairly in all
material respects the financial condition and results of operations of Holdings
and its consolidated Subsidiaries on a consolidated basis in accordance with
GAAP consistently applied, subject to (i) normal year-end audit adjustments and
the absence of footnotes and (ii) those exceptions to GAAP as shall be expressly
identified in such financial statements, (ii) certifying as to whether a Default
has occurred and, if a Default has occurred, specifying the details thereof and
any action taken or proposed to be taken with respect thereto, (iii) if, as of
the last day of the fiscal period covered by such financial statements, (x) the
Borrowers had LC Exposure equal to or in excess of $20,000,000 or (y) any
Revolving Loans were outstanding, setting forth reasonably detailed calculations
of the Fixed Charge Coverage Ratio (regardless of whether a Fixed Charge
Coverage Covenant Period is in effect), (iv) certifying as to the Loan Parties’
compliance with Sections 6.04(c), 6.04(d) and 6.04(e) and setting forth
reasonably detailed calculations of Available Liquidity during the period of two
consecutive fiscal quarters most recently ended, and (v) stating whether any
change in GAAP or in the application thereof has occurred since the date of the
audited financial statements referred to in Section 3.04 and, if any such change
has occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
     (e) [intentionally omitted];
     (f) as soon as available, but in any event not later than 30 days after the
first day of each fiscal year of Holdings, a copy of the plan and forecast
(including a projected consolidated and consolidating balance sheet, income
statement and funds flow statement) for each of Holdings and its Subsidiaries,
for each month of such fiscal year (the “Projections”) in form reasonably
satisfactory to the Administrative Agent;
     (g) as soon as available but in any event within 20 days of the end of each
fiscal month (or, during any Availability Trigger Period, by Wednesday of each
week), and at such other times as may be requested by the Administrative Agent,
as of the period then ended, a Borrowing Base

- 54 -



--------------------------------------------------------------------------------



 



Certificate and supporting information in connection therewith, together with
any additional reports with respect to the Borrowing as the Administrative Agent
may reasonably request;
     (h) as soon as available but in any event within 20 days of the end of each
fiscal month (or during any Availability Trigger Period, by Wednesday of each
week) and at such other times as may be requested by the Administrative Agent,
as of the period then ended, all delivered electronically in a text formatted
file acceptable to the Administrative Agent:
     (i) a detailed aging of the Borrowers’ Accounts (1) including all invoices
aged by invoice date and due date (with an explanation of the terms offered) and
(2) reconciled to the Borrowing Base Certificate delivered as of such date
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the name, address, and balance due for each Account
Debtor;
     (ii) a schedule detailing the Borrowers’ Inventory, in form satisfactory to
the Administrative Agent, (1) by location (showing Inventory in transit, any
Inventory located with a third party under any consignment, bailee arrangement,
or warehouse agreement), by class (raw material, work-in-process and finished
goods), by product type, and by volume on hand, which Inventory shall be valued
at the lower of cost (determined on a first-in, first-out basis) or market and
adjusted for Reserves as the Administrative Agent has previously indicated to
the Borrower Representative are deemed by the Administrative Agent to be
appropriate, (2) including a report of any variances or other results of
Inventory counts performed by the Borrowers since the last Inventory schedule
(including information regarding sales or other reductions, additions, returns,
credits issued by Borrowers and complaints and claims made against the
Borrowers), and (3) reconciled to the Borrowing Base Certificate delivered as of
such date;
     (iii) a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;
     (iv) a reconciliation of the Borrowers’ Accounts and Inventory between the
amounts shown in the Borrowers’ general ledger and financial statements and the
reports delivered pursuant to clauses (i) and (ii) above; and
     (v) a reconciliation of the loan balance per the Borrowers’ general ledger
to the loan balance under this Agreement;
     (i) as soon as available but in any event within 20 days of the end of each
fiscal month and at such other times as may be requested by the Administrative
Agent, as of the month then ended, a schedule and aging of the Borrowers’
accounts payable, delivered electronically in a text formatted file acceptable
to the Administrative Agent;
     (j) as soon as available but in any event, on or prior to March 31 of each
year, and at such other times as may be requested by the Administrative Agent, a
list of all customer addresses, delivered electronically in a text formatted
file acceptable to the Administrative Agent;
     (k) promptly upon the Administrative Agent’s request:
     (i) copies of invoices in connection with the invoices issued by the
Borrowers in connection with any Accounts, credit memos, shipping and delivery
documents, and other information related thereto;

- 55 -



--------------------------------------------------------------------------------



 



     (ii) copies of purchase orders, invoices, and shipping and delivery
documents in connection with any Inventory or Equipment purchased by any Loan
Party; and
     (iii) a schedule detailing the balance of all intercompany accounts of the
Loan Parties;
     (iv) copies of all tax returns filed by any Loan Party with the U.S.
Internal Revenue Service;
     (l) on or prior to March 31 of each year, a certificate of good standing
for each Loan Party from the appropriate governmental officer in its
jurisdiction of incorporation, formation, or organization; and
     (m) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of any
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request.
          SECTION 5.02. Notices of Material Events. The Borrowers will furnish
to the Administrative Agent and each Lender prompt written notice of the
following:
     (a) the occurrence of any Default;
     (b) the occurrence of any default or similar event under the Senior Secured
Notes Indenture;
     (c) receipt of any notice of any governmental investigation or any
litigation or proceeding commenced or threatened against any Loan Party that
(i) seeks damages in excess of $5,000,000, (ii) seeks injunctive relief, the
effect of which could reasonably be expected to have a Material Adverse Effect,
(iii) is asserted or instituted against any Plan, its fiduciaries or its assets,
the effect of which could reasonably be expected to have a Material Adverse
Effect, (iv) alleges criminal misconduct by any Loan Party, (v) alleges the
violation of any law regarding, or seeks remedies in connection with, any
Environmental Laws, the effect of which could reasonably be expected to have a
Material Adverse Effect, (vi) contests any tax, fee, assessment, or other
governmental charge in excess of $5,000,000, or (vii) involves any product
recall with respect to Inventory having an aggregate value in excess of
$5,000,000;
     (d) any Lien (other than Permitted Encumbrances or any Lien permitted
Section 6.02(h)) or claim made or asserted against Collateral having an
aggregate value in excess of $2,500,000;
     (e) any loss, damage, or destruction to the Collateral in the amount of
$2,500,000 or more, whether or not covered by insurance;
     (f) any and all default notices received under or with respect to any
leased location or public warehouse where Collateral in excess of $2,500,000 is
located (which shall be delivered within two Business Days after receipt
thereof);
     (g) all material amendments or supplements to the Senior Secured Notes
Documents, together with a copy of each such amendment or supplement;
     (h) the fact that a Loan Party has entered into a Swap Agreement or an
amendment to a Swap Agreement, together with copies of all agreements evidencing
such Swap Agreement or amendments thereto (which shall be delivered within two
Business Days);

- 56 -



--------------------------------------------------------------------------------



 



     (i) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrowers and their Subsidiaries in an aggregate amount
exceeding $2,500,000;
     (j) the delivery by any Loan Party of a notice to the Senior Secured Notes
Trustee under the Senior Secured Notes Indenture, together with a copy of such
notice; and
     (k) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
          SECTION 5.03. Existence; Conduct of Business. Each Loan Party will
(a) do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its legal existence and the rights, qualifications,
licenses, permits, franchises, governmental authorizations, intellectual
property rights, licenses and permits material to the conduct of its business,
and maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation, dissolution or other
transaction permitted under Section 6.03, 6.05 or 6.09 or under Section 4.15 of
the Security Agreement and (b) carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted.
          SECTION 5.04. Payment of Obligations. Each Loan Party will pay or
discharge all Material Indebtedness and all other material liabilities and
obligations, including Taxes, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) such Loan Party has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.
          SECTION 5.05. Maintenance of Properties. Each Loan Party will keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted.
          SECTION 5.06. Books and Records; Inspection Rights. Each Loan Party
will (i) keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities and (ii) permit any representatives designated by the
Administrative Agent or any Lender (including employees of the Administrative
Agent, any Lender or any consultants, accountants, lawyers and appraisers
retained by the Administrative Agent), upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, including environmental assessment reports and Phase I or Phase II
studies, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested. After the occurrence and during the continuance of an
Event of Default, each Loan Party shall provide the Administrative Agent and
each Lender with access to its suppliers. The Loan Parties acknowledge that the
Administrative Agent, after exercising its rights of inspection, may prepare and
distribute to the Lenders certain Reports pertaining to the Loan Parties’ assets
for internal use by the Administrative Agent and the Lenders.
          SECTION 5.07. Compliance with Laws. Each Loan Party will comply with
all Requirements of Law applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

- 57 -



--------------------------------------------------------------------------------



 



          SECTION 5.08. Use of Proceeds. The proceeds of the Loans will be used
only for (a) the repayment of certain outstanding Indebtedness and (b) for
working capital, Permitted Acquisitions and general corporate purposes. No part
of the proceeds of any Loan and no Letter of Credit will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X.
          SECTION 5.09. Insurance. Each Loan Party will maintain with
financially sound and reputable carriers having a financial strength rating of
at least A- by A.M. Best Company (a) insurance in such amounts (with no greater
risk retention) and against such risks (including loss or damage by fire and
loss in transit; theft, burglary, pilferage, larceny, embezzlement, and other
criminal activities; business interruption; and general liability) and such
other hazards, as is customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (b) all insurance required pursuant to the Collateral Documents.
The Borrowers will furnish to the Lenders, upon request of the Administrative
Agent, information in reasonable detail as to the insurance so maintained.
          SECTION 5.10. Casualty and Condemnation. The Borrowers will ensure
that the Net Proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement and the Collateral
Documents.
          SECTION 5.11. Appraisals and Field Examinations.
     (a) In the event the Administrative Agent so requests in its Permitted
Discretion, the Loan Parties will provide the Administrative Agent with
appraisals or updates thereof of the Loan Parties’ Inventory, not more
frequently than once (or during an Availability Trigger Period, twice) during
each period of twelve consecutive months, such appraisals and updates to be from
an appraiser selected and engaged by the Administrative Agent, and prepared on a
basis satisfactory to the Administrative Agent, and to include, without
limitation, information required by applicable law and regulations.
Notwithstanding the foregoing, there shall be no limitation on the number of
Inventory appraisals if an Event of Default shall have occurred and be
continuing. All such appraisals shall be at the sole expense of the Loan
Parties. For purposes of this Section 5.11(a), it is understood and agreed that
a single Inventory appraisal may consist of appraisals conducted at multiple
relevant sites and involve one or more Loan Parties.
     (b) At the request of the Administrative Agent, the Loan Parties will
permit the Administrative Agent to conduct field examinations during normal
business hours to ensure the adequacy of Collateral included in the Borrowing
Base and related reporting and control systems. Two such field examinations per
calendar year shall be at the sole expense of the Loan Parties, provided that
there shall be no limitation on the number or frequency of field examinations at
the sole expense of the Borrowers if an Event of Default shall have occurred and
be continuing. This Section 5.11(b) shall not be construed to limit the
Administrative Agent’s right to conduct field examinations with greater
frequencies at any time in the Administrative Agent’s Permitted Discretion at
the expense of the Lenders. For purposes of this Section 5.11(b), it is
understood and agreed that a single field examination may consist of
examinations conducted at multiple relevant sites and involve one or more Loan
Parties.
          SECTION 5.12. Depository Banks; Control Agreements.
     (a) The Loan Parties will at all times from and after February 23, 2010,
maintain the Cash Management Bank as their principal depository bank, including
for the maintenance of operating, administrative, cash management, collection
activity, and other Deposit Accounts for the conduct of their business.

- 58 -



--------------------------------------------------------------------------------



 



     (b) As soon as practicable but in any event not later than February 23,
2010, the Loan Parties shall (i) establish the Cash Management Bank as their
principal depository bank, including for the maintenance of operating,
administrative, cash management, collection activity, and other Deposit Accounts
for the conduct of their business, (ii) cause the Cash Management Bank to enter
into a Control Agreement with respect to all Deposit Accounts and Securities
Accounts (other than Excluded Accounts) maintained by the Loan Parties with the
Cash Management Bank and (iii) to the extent that the Loan Parties will continue
to maintain any Deposit Accounts or Securities Accounts (other than Excluded
Accounts) at any depository bank or other institution other than the Cash
Management Bank from and after February 23, 2010, cause each such other
depositary bank or institution to enter into a Control Agreement with respect to
such Deposit Account or Securities Account; provided that, in the event the Loan
Parties are not able to obtain a Control Agreement with respect to any Deposit
Account or Securities Account (other than Excluded Accounts) described in this
clause (iii) as of February 23, 2010, then, unless waived by the Administrative
Agent, not later than March 25, 2010, the Loan Parties shall close each such
Deposit Account or Securities Account (other than an Excluded Account) for which
a Control Agreement was not obtained, and shall transfer all cash or securities
(or proceeds thereof) maintained in such accounts to new Deposit Accounts or
Securities Accounts maintained with a depository bank, securities broker,
securities intermediary or other financial institution that is a party to a
Control Agreement.
     (c) The Loan Parties will (i) provide prompt written notice to the
Administrative Agent of the establishment of any Deposit Account or Securities
Account after the Effective Date and (ii) contemporaneous with the establishment
of such Deposit Account or Securities Account (other than an Excluded Account),
obtain a Control Agreement with respect to such Deposit Account or Securities
Account. The Loan Parties will not change the Cash Management Bank without the
prior written consent of the Administrative Agent.
     (d) At all times (i) during the continuance of an Availability Trigger
Period and (ii) during the continuance of an Event of Default, Loan Parties
shall be subject to full cash dominion (“Full Cash Dominion”), such that the
Cash Management Bank shall be required to remit to the Collection Account on a
daily basis (A) all available funds on deposit in any Deposit Account (other
than an Excluded Account) maintained by the Loan Parties with the Cash
Management Bank and (B) all cash, checks, electronic funds transfers and other
similar payments relating to or constituting payments made in respect of
Accounts of the Loan Parties received by the Cash Management Bank, including any
such items remitted to any Lock Box maintained or controlled by the Cash
Management Bank.
          SECTION 5.13. Additional Collateral; Further Assurances.
     (a) Subject to applicable law, each Borrower and each Subsidiary that is a
Loan Party shall cause each of its Domestic Subsidiaries formed or acquired
after the date of this Agreement in accordance with the terms of this Agreement
to become a Loan Party by executing the Joinder Agreement set forth as Exhibit D
hereto (the “Joinder Agreement”). Upon execution and delivery thereof, each such
Person (i) shall automatically become a Loan Guarantor hereunder and thereupon
shall have all of the rights, benefits, duties, and obligations in such capacity
under the Loan Documents and (ii) will grant Liens to the Administrative Agent,
for the benefit of the Administrative Agent and the Lenders, in any property of
such Loan Party which constitutes Collateral, including any parcel of real
property located in the U.S. owned by any Loan Party having a fair market value
in excess of $2,500,000.
     (b) Each Borrower and each Subsidiary that is a Loan Party will cause
(i) 100% of the issued and outstanding Equity Interests of each of its Domestic
Subsidiaries and (ii) 65% of the issued and outstanding Equity Interests
entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and
100% of the issued and outstanding Equity Interests not entitled to vote (within

- 59 -



--------------------------------------------------------------------------------



 



the meaning of Treas. Reg. Section 1.956-2(c)(2) in each Foreign Subsidiary
directly owned by the Borrower or any Domestic Subsidiary to be subject at all
times to a first priority, perfected Lien in favor of the Administrative Agent
pursuant to the terms and conditions of the Loan Documents or other security
documents as the Administrative Agent shall reasonably request.
     (c) Without limiting the foregoing, each Loan Party will, and will cause
each Domestic Subsidiary to, execute and deliver, or cause to be executed and
delivered, to the Administrative Agent such documents, agreements and
instruments, and will take or cause to be taken such further actions (including
the filing and recording of financing statements, fixture filings, mortgages,
deeds of trust and other documents and such other actions or deliveries of the
type required by Section 4.01, as applicable), which may be required by law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all at the expense of the Loan
Parties.
     (d) If any material assets (including any parcel of real property or
improvements thereto having a fair market value in excess of $2,500,000 or any
interest therein) are acquired by any Borrower or any Subsidiary that is a Loan
Party after the Effective Date (other than assets constituting Collateral under
the Security Agreement that become subject to the Lien in favor of the Security
Agreement upon acquisition thereof), the Borrower Representative will notify the
Administrative Agent and the Lenders thereof, and, within 90 days after the
consummation of such acquisition, the Borrowers will cause such assets to be
subjected to a Lien securing the Secured Obligations and will take, and cause
the Subsidiary Loan Parties to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent to grant and perfect such
Liens, including actions described in paragraph (c) of this Section, all at the
expense of the Loan Parties.
          SECTION 5.14. Collateral Access Agreements. The Loan Parties shall use
commercially reasonable efforts to deliver to the Administrative Agent any
Collateral Access Agreements required pursuant to the Security Agreement, in
each case, in form and substance reasonably acceptable to the Administrative
Agent.
          SECTION 5.15. Existing Real Estate Collateral. Within 90 days after
the Effective Date, the Loan Parties shall deliver, or cause to be delivered, to
the Administrative Agent the following items with respect to each parcel of real
property listed on Schedule 5.15 hereto (each such property, a “Mortgaged
Property”):
     (a) a Mortgage with respect to such property, in each case, in form and
substance reasonably satisfactory to the Administrative Agent;
     (b) evidence reasonably satisfactory to the Administrative Agent that a
counterpart of the Mortgage with respect to such property has been recorded in
the place necessary, in the Administrative Agent’s judgment, to create a valid
and enforceable first priority Lien in favor of the Administrative Agent for the
benefit of itself and the Lenders;
     (c) an ALTA or other mortgagee’s title policy with respect to such property
(together with endorsements thereto), all in form and substance reasonably
satisfactory to the Administrative Agent;
     (d) to the extent that the Loan Parties have an existing ALTA survey with
respect to such property in their possession, a copy of such ALTA survey;
     (e) an opinion of counsel in the state in which such parcel of real
property is located in form and substance and from counsel reasonably
satisfactory to the Administrative Agent;

- 60 -



--------------------------------------------------------------------------------



 



     (f) if any such parcel of real property is determined by the Administrative
Agent to be in a flood zone, a flood notification form signed by the Borrower
Representative and evidence that flood insurance is in place for the building
and contents, all in form and substance satisfactory to the Administrative
Agent;
     (g) environmental review reports in the possession of the Loan Parties with
respect to each such property, which review reports shall be acceptable to the
Administrative Agent, together with an indication of the Loan Parties’ plans
with respect to any environmental hazards or liabilities identified in any such
environmental review report);
     (h) a hazardous materials indemnity agreement in form and substance
reasonably satisfactory to the Administrative Agent; and
     (i) such other information, documentation, and certifications as may be
reasonably required by the Administrative Agent.
          SECTION 5.16. Initial Appraisals and Field Examinations. Within
30 days after the Effective Date, (a) the Loan Parties shall deliver, or cause
to be delivered, to the Administrative Agent (i) appraisals of the Borrowers’
Inventory from appraisers reasonably satisfactory to the Administrative Agent
and (ii) copies of existing appraisals in the possession of the Loan Parties
with respect to each of the Mortgaged Properties and (b) the Administrative
Agent shall have completed its field examinations of the Borrowers’ books,
records, Accounts, Inventory and other Collateral.
ARTICLE VI.
Negative Covenants
          Until the Commitments have expired or terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document have been paid in full and all Letters of Credit have expired
or terminated and all LC Disbursements shall have been reimbursed, the Loan
Parties covenant and agree, jointly and severally, with the Lenders that:
          SECTION 6.01. Indebtedness. No Loan Party will create, incur or suffer
to exist any Indebtedness, except:
     (a) the Secured Obligations;
     (b) Indebtedness existing on the date hereof and set forth in Schedule 6.01
and extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof;
     (c) Indebtedness of (i) any Loan Party to any other Loan Party and (ii) any
Loan Party to any Subsidiary that is not a Loan Party; provided that
Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party shall
be subordinated to the Secured Obligations on terms reasonably satisfactory to
the Administrative Agent;
     (d) Guarantees by (i) any Loan Party of Indebtedness of any other Loan
Party and (ii) any Loan Party of Indebtedness of any Subsidiary that is not a
Loan Party; provided that (x) the Indebtedness so Guaranteed is permitted by
this Section 6.01, (y) Guarantees by any Loan Party of Indebtedness of any
Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(iii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations of the applicable Subsidiary on the same terms as the
Indebtedness so Guaranteed is subordinated to the Secured Obligations;

- 61 -



--------------------------------------------------------------------------------



 



     (e) Indebtedness of any Loan Party incurred to finance the acquisition,
construction or improvement of any fixed or capital assets (whether or not
constituting purchase money Indebtedness), including Capital Lease Obligations
and any Indebtedness assumed in connection with the acquisition of any such
assets or secured by a Lien on any such assets prior to the acquisition thereof,
and extensions, renewals and replacements of any such Indebtedness in accordance
with clause (f) hereof; provided that (i) such Indebtedness is incurred prior to
or within 90 days after such acquisition or the completion of such construction
or improvement and (ii) the aggregate principal amount of Indebtedness permitted
by this clause (e) shall not exceed $15,000,000 at any time outstanding;
     (f) Indebtedness which represents an extension, refinancing, or renewal of
any of the Indebtedness described in clauses (b) and (e), (j) and (k) hereof;
provided that, (i) the principal amount of such Indebtedness is not increased,
(ii) the interest rate of such refinancing, renewal or extension Indebtedness is
not greater than the rate generally available in the market at the time of such
extension, refinancing or renewal for similar instruments of Indebtedness having
a similar tenor, (iii) any Liens securing such Indebtedness are not extended to
any additional property of any Loan Party (other than additional immaterial
property), (iv) no Loan Party that is not originally obligated with respect to
repayment of such Indebtedness is required to become obligated with respect
thereto, (v) such extension, refinancing or renewal does not result in a
shortening of the average weighted maturity of the Indebtedness so extended,
refinanced or renewed, (vi) the terms of any such extension, refinancing, or
renewal are not less favorable in any material respect to the obligor thereunder
than the original terms of such Indebtedness, (vii) if the Indebtedness that is
refinanced, renewed, or extended was subordinated in right of payment to the
Secured Obligations, then the terms and conditions of the refinancing, renewal,
or extension Indebtedness must include subordination terms and conditions that
are at least as favorable in all material respects, taken as a whole, to the
Administrative Agent and the Lenders as those that were applicable to the
refinanced, renewed, or extended Indebtedness and (viii) in the case of any
refinancing, renewal, or extension of Indebtedness permitted under
Section 6.01(k), such refinancing, renewal, or extension Indebtedness shall be
subject to the terms of the Intercreditor Agreement;
     (g) Indebtedness owed to any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
person, and Indebtedness in respect of self-insurance obligations, in each case
incurred in the ordinary course of business;
     (h) Indebtedness of any Loan Party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;
     (i) Indebtedness arising in connection with endorsement of instruments for
deposit in the ordinary course of business consistent with past practices;
     (j) Indebtedness of any Person that becomes a Subsidiary after the date
hereof; provided that such Indebtedness exists at the time such Person becomes a
Subsidiary and is not created in contemplation of or in connection with such
Person becoming a Subsidiary;
     (k) Indebtedness incurred by the Loan Parties in respect of (i) the Senior
Secured Notes bearing interest at a rate of 8.125% issued on the Effective Date
in the aggregate principal amount of $210,000,000 and (ii) any additional Senior
Secured Notes issued after the Effective Date in accordance with the terms of
the Senior Secured Notes Documents (provided that any such issuance of
additional Senior Secured Notes shall comply with Section 4.09(a) of the Senior
Secured Notes Indenture);

- 62 -



--------------------------------------------------------------------------------



 



     (l) Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently drawn against
insufficient funds, so long as such Indebtedness does not remain outstanding for
more than 5 Business Days; and
     (m) other unsecured Indebtedness in an aggregate principal amount not
exceeding $15,000,000 at any time outstanding.
          SECTION 6.02. Liens. No Loan Party will create, incur, assume or
permit to exist any Lien on any property or asset now owned or hereafter
acquired by it, or assign or sell any income or revenues (including accounts
receivable) or rights in respect of any thereof, except:
     (a) Liens securing the Secured Obligations;
     (b) Permitted Encumbrances;
     (c) any Lien on any property or asset of any Loan Party existing on the
date hereof and set forth in Schedule 6.02; provided that (i) such Lien shall
not apply to any other property or asset of such Borrower or Subsidiary and
(ii) such Lien shall secure only those obligations which it secures on the date
hereof and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof;
     (d) Liens on fixed or capital assets acquired, constructed or improved by
any Borrower or any Subsidiary; provided that (i) such security interests secure
Indebtedness permitted by clause (e) of Section 6.01, (ii) such security
interests and the Indebtedness secured thereby are incurred prior to or within
90 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, constructing or improving such fixed or capital assets and
(iv) such security interests shall not apply to any other property or assets of
such Loan Party or any other Loan Party;
     (e) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Loan Party or existing on any
property or asset (other than Accounts and Inventory) of any Person that becomes
a Loan Party after the date hereof prior to the time such Person becomes a Loan
Party; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Loan Party, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
the Loan Party and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a Loan
Party, as the case may be and extensions, renewals and replacements thereof that
do not increase the outstanding principal amount thereof;
     (f) Liens of a collecting bank arising in the ordinary course of business
under Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;
     (g) Liens arising out of sale and leaseback transactions permitted by
Section 6.06;
     (h) Liens securing the Indebtedness permitted pursuant to Section 6.01(k)
(subject to the terms of the Intercreditor Agreement);
     (i) Liens securing the Indebtedness permitted pursuant to Section 6.01(f);
and
     (j) Liens on specific items of Inventory or other goods and proceeds of any
Loan Party securing such Loan Party’s obligations in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase shipment or storage of such inventory or other goods.

- 63 -



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrance and
clauses (a) and (h) above and (2) Inventory, other than those permitted under
clauses (a) and (b) of the definition of Permitted Encumbrance and clauses
(a) and (h) above.
          SECTION 6.03. Fundamental Changes.
     (a) Except as permitted by Section 6.05(b) or 6.09 of this Agreement or
Section 4.15 of the Security Agreement, no Loan Party will merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Person may merge into a Borrower in a
transaction in which the surviving entity is a Borrower or another Person
organized or existing under the laws of the United States of America, any State
thereof or the District of Columbia and such Person expressly assumes, in
writing, all the obligations of the Borrowers under the Loan Documents and
(ii) any Person may merge into any Loan Party in a transaction in which the
surviving entity is or becomes a Loan Party concurrently with such merger;
provided that any such merger involving a Person that is not a wholly owned
Subsidiary immediately prior to such merger shall not be permitted unless also
permitted by Section 6.04.
     (b) No Loan Party will, nor will it permit any of its Subsidiaries to,
engage in any business other than businesses of the type conducted by the Loan
Parties on the date of execution of this Agreement and businesses reasonably
related thereto.
     (c) No Loan Party shall sell, assign, distribute or otherwise transfer any
of its material operating assets to Holdings; provided that this Section 6.03(c)
shall not limit the ability of any Loan Party to make Restricted Payments to
Holdings in accordance with the terms of Section 6.08.
          SECTION 6.04. Investments, Loans, Advances, Guarantees and
Acquisitions. No Loan Party will purchase, hold or acquire (including pursuant
to any merger with any Person that was not a Loan Party and a wholly owned
Subsidiary prior to such merger) any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, Guarantee
any obligations of, or make or permit to exist any investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any assets of any other Person
constituting a business unit (whether through purchase of assets, merger or
otherwise), except:
     (a) Permitted Investments (subject to the requirements set forth in
Section 5.12 regarding Control Agreements (other than Permitted Investments
maintained in Excluded Accounts) or otherwise subject to a perfected security
interest in favor of the Administrative Agent for the benefit of the Lenders or
otherwise subject to a perfected security interest in favor of the
Administrative Agent for the benefit of the Lenders in accordance with the terms
of this Agreement) and Permitted Acquisitions;
     (b) investments in existence on the date of this Agreement and described in
Schedule 6.04;
     (c) investments by the Loan Parties in Equity Interests in their respective
Subsidiaries, provided that (A) any such Equity Interests held by a Loan Party
shall be pledged pursuant to the Security Agreement (subject to the limitations
applicable to common stock of a Foreign Subsidiary referred to in Section 5.12)
and (B) with respect to investments made after the Closing Date, Available
Liquidity during the period of two consecutive fiscal quarters most recently
ended prior to

- 64 -



--------------------------------------------------------------------------------



 



the making of such investment, determined as if such investment had been made on
the first day of such period, shall equal or exceed $35,000,000;
     (d) loans or advances made by (i) any Loan Party to any other Loan Party
and (ii) any Loan Party to any Subsidiary that is not a Loan Party, provided,
that with respect to any loans or advances made by Loan Parties to Subsidiaries
that are not Loan Parties after the Closing Date, Available Liquidity during the
period of two consecutive fiscal quarters most recently ended prior to the
making of such loan or advance, determined as if such loan or advance had been
made on the first day of such period, shall equal or exceed $35,000,000;
     (e) Guarantees constituting Indebtedness permitted by Section 6.01,
provided that with respect to any Guarantees by Loan Parties of Indebtedness of
Subsidiaries that are not Loan Parties entered into after the Closing Date,
Available Liquidity during the period of two consecutive fiscal quarters most
recently ended prior to the date any Loan Party enters into any such Guarantee,
determined as if such Guarantee had been entered into on the first day of such
period, shall equal or exceed $35,000,000;
     (f) loans or advances made by a Loan Party to its employees on an
arms-length basis in the ordinary course of business consistent with past
practices for travel and entertainment expenses, relocation costs and similar
purposes up to a maximum of $2,000,000 in the aggregate at any one time
outstanding;
     (g) subject to Sections 4.2(a) and 4.4 of the Security Agreement, notes
payable, or stock or other securities issued by Account Debtors to a Loan Party
pursuant to negotiated agreements with respect to settlement of such Account
Debtor’s Accounts in the ordinary course of business, consistent with past
practices;
     (h) investments in the form of Swap Agreements permitted by Section 6.07;
     (i) investments of any Person existing at the time such Person becomes a
Domestic Subsidiary of a Loan Party or consolidates or merges with a Loan Party
(including in connection with a permitted acquisition) so long as such
investments were not made in contemplation of such Person becoming a Subsidiary
or of such merger;
     (j) investments received in connection with the dispositions of assets
permitted by Section 6.05;
     (k) investments constituting deposits described in clauses (c) and (d) of
the definition of the term “Permitted Encumbrances;”
     (l) advances to suppliers and customers in the ordinary course of business,
consistent with past practices;
     (m) Investments in securities of any trade creditor or customer received
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditor or customer in exchange for a
claim against such trade creditor or customer;
     (n) Investments consisting of redemptions, repurchases and exchanges of the
Senior Secured Notes, to the extent permitted under Section 6.08(b); and
     (o) other Investments made after the Effective Date (excluding Investments
in Foreign Subsidiaries, which shall be subject to the limitations set forth in
clauses (c), (d) and (e) of this Section 6.04) having an aggregate fair market
value (measured on the date such Investment was

- 65 -



--------------------------------------------------------------------------------



 



made and without giving effect to subsequent changes in value), when taken
together with all other Investments made pursuant to this clause (o) which are
then outstanding, not to exceed $20,000,000.
          SECTION 6.05. Asset Sales. No Loan Party will sell, transfer, lease or
otherwise dispose of any asset, including any Equity Interest owned by it, nor
will any Subsidiary that is a Loan Party issue any additional Equity Interest in
such Subsidiary (other than to another Loan Party in compliance with
Section 6.04), except:
     (a) sales, transfers and dispositions of (i) inventory in the ordinary
course of business and (ii) used, obsolete, worn out or surplus equipment or
property in the ordinary course of business;
     (b) sales, transfers and dispositions to Holdings or any Subsidiary,
provided that (i) any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09 and (ii) no Loan Party shall consummate any sale, transfer or other
disposition to Holdings in violation of Section 6.03(c);
     (c) sales, transfers and dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof;
     (d) sales, transfers and dispositions of Permitted Investments and other
investments permitted by clauses (i) and (k) of Section 6.04;
     (e) sale and leaseback transactions permitted by Section 6.06;
     (f) dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Borrower or any Subsidiary; and
     (g) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other paragraph of this Section, provided
that the aggregate fair market value of all assets sold, transferred or
otherwise disposed of pursuant to this paragraph (g), together with all assets
sold, transferred or otherwise disposed of pursuant to clause (b) of
Section 6.06, shall not exceed $15,000,000 during any fiscal year of the
Borrowers;
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b) and (f) above) shall be
made for fair value and for at least 75% cash consideration.
          SECTION 6.06. Sale and Leaseback Transactions. No Loan Party will,
enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred, except for (a) any such sale of
any fixed or capital assets by any Borrower that is made for cash consideration
in an amount not less than the fair value of such fixed or capital asset and is
consummated within 90 days after such Borrower acquires or completes the
construction of such fixed or capital asset and (b) sale and leaseback
transactions by any Borrower involving fixed or capital assets for cash
consideration of not less than the fair market value of such fixed or capital
assets; provided that the fair market value of all such assets sold pursuant to
this clause (b) when taken together with all assets sold, transferred or
otherwise disposed of pursuant to paragraph (g) of Section 6.05, shall not
exceed $15,000,000 during any fiscal year of the Borrowers.
          SECTION 6.07. Swap Agreements. No Loan Party will enter into any Swap
Agreement, except (a) Swap Agreements entered into to hedge or mitigate risks to
which any Loan Party has actual exposure (other than those in respect of Equity
Interests of any Loan Party), and (b) Swap Agreements

- 66 -



--------------------------------------------------------------------------------



 



entered into in order to effectively cap, collar or exchange interest rates
(from fixed to floating rates, from one floating rate to another floating rate
or otherwise) with respect to any interest-bearing liability or investment of
any Loan Party.
          SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness.
     (a) No Loan Party will declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, or incur any obligation (contingent or
otherwise) to do so, except:
     (i) Each of Holdings and its Subsidiaries may declare and pay dividends
with respect to its common stock payable solely in additional shares of its
common stock, and, with respect to its preferred stock, payable solely in
additional shares of such preferred stock or in shares of its common stock,
     (ii) Subsidiaries of the Company may declare and pay dividends ratably with
respect to their Equity Interests,
     (iii) the Company and its Subsidiaries may make distributions to Holdings
to enable Holdings to pay general corporate overhead expenses of Holdings,
including franchise taxes and other fees required to maintain the existence of
Holdings, insurance premiums and indemnification claims made by directors and
officers of Holdings attributable to the ownership or operation of any Loan
Party;
     (iv) so long as no Default or Event of Default has occurred or is
continuing or would result therefrom, (A) the Company and its Subsidiaries may
pay dividends to Holdings to permit Holdings to pay reasonable fees paid to
non-independent members of Holdings’ board of directors, (B) the Company and its
Subsidiaries may make Restricted Payments to pay reasonable expenses incurred by
non-independent members of Holdings’ board of directors, and (C) the Company and
its Subsidiaries may make Restricted Payments to pay reasonable fees paid to and
expenses incurred by independent members of Holdings’ board of directors;
     (v) so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, the Company and its Subsidiaries may make
distributions to Holdings to permit Holdings to (and Holdings may) purchase,
repurchase, redeem or otherwise acquire Equity Interests of any Loan Party from
employees, former employees, directors or former directors of such Loan Party
(or permitted transferees of such employees, former employees, directors or
former directors), pursuant to the terms of agreements (including employment
agreements) or plans (or amendments thereto) approved by such Loan Party’s board
of directors under which such Persons purchase or sell, or are granted the
option to purchase or sell, shares of such Stock; provided, that the aggregate
amount of such repurchases and other acquisitions shall not exceed $2,000,000 in
any fiscal year, except that the Loan Parties may carry over and make in any
subsequent fiscal year, the amount of such repurchases and other acquisitions
permitted to have been made but not made in the immediately preceding fiscal
year limited to a maximum carry over amount of $2,000,000;
     (vi) the Loan Parties may make cashless repurchases of Equity Interests
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;
     (vii) the Company and its Subsidiaries may make distributions to Holdings
(or any direct or indirect parent of Holdings) to be used solely to pay federal,
state and local income taxes made no earlier than five days prior to the date on
which such Person is

- 67 -



--------------------------------------------------------------------------------



 



required to make such payment in an amount not to exceed the aggregate tax
liability attributable to the Company and its Subsidiaries for such fiscal year,
determined as if the Company and its Subsidiaries were a separate affiliate
group (as defined in Section 1504 of the Code) filing a consolidated return, or,
to the extent applicable, a separate group filing combined or unitary returns,
and then only to the extent that any such payments are actually paid by Holdings
to Governmental Authorities;
     (viii) the Company and its Subsidiaries may make Restricted Payments to
Holdings to permit Holdings to make payments or other distributions permitted by
Section 6.08(b) in respect of the Senior Secured Notes (and permitted
refinancings thereof); and
     (ix) the Loan Parties may make other Restricted Payments, so long as (A) no
Default or Event of Default has occurred and is continuing or would result
therefrom, (B) Holdings has delivered to the Administrative Agent pro forma
financial statements which demonstrate, on a pro forma basis, Available
Liquidity during the period of two consecutive fiscal quarters most recently
ended prior to the making of such Restricted Payment, determined as if such
Restricted Payment had been made on the first day of such period, of not less
than $35,000,000, and (C) Holdings shall have delivered to the Administrative
Agent a certificate of a Financial Officer certifying that (x) such pro forma
financial statements present fairly in all material respects the financial
condition of Holdings and its Subsidiaries on a consolidated basis as of the
date thereof after giving effect thereto and setting forth reasonably detailed
calculations demonstrating compliance with the minimum Availability requirement
set forth in clause (B) above and (y) such Restricted Payment is permitted under
the terms of the Senior Secured Notes Indenture.
     (b) No Loan Party will make or agree to pay or make, directly or
indirectly, any payment or other distribution (whether in cash, securities or
other property) of or in respect of principal of or interest on any
Indebtedness, or any payment or other distribution (whether in cash, securities
or other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Indebtedness, except:
     (i) payment of Indebtedness created under the Loan Documents;
     (ii) payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness (including Indebtedness under the Senior
Secured Notes), other than payments in respect of the Subordinated Indebtedness
prohibited by the subordination provisions thereof;
     (iii) refinancings of Indebtedness to the extent permitted by Section 6.01;
     (iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
and
     (v) payments or other distributions constituting purchases and redemptions
of the Senior Secured Notes and the Variable Rate Demand Revenue Bonds, in each
case, so long as (A) no Default or Event of Default has occurred and is
continuing or would result therefrom, (B) Holdings has delivered to the
Administrative Agent pro forma financial statements which demonstrate, on a pro
forma basis, Available Liquidity during the period of two consecutive fiscal
quarters most recently ended prior to the funding of such purchase or
redemption, determined as if the funding of such purchase or redemption had
occurred on the first day of such period, of not less than $35,000,000, and
(C) Holdings shall have delivered to the Administrative Agent a certificate of a
Financial Officer certifying that (x)

- 68 -



--------------------------------------------------------------------------------



 



such pro forma financial statements present fairly in all material respects the
financial condition of Holdings and its Subsidiaries on a consolidated basis as
of the date thereof after giving effect thereto and setting forth reasonably
detailed calculations demonstrating compliance with the minimum Available
Liquidity requirement set forth in clause (B) above and (y) such purchase or
redemption of Senior Secured Notes is permitted under the terms of the Senior
Secured Notes Indenture.
     (c) Notwithstanding any provision to the contrary set forth in this
Section 6.08, no Restricted Payment or purchase, redemption or payment in
respect of Indebtedness shall be permitted to made pursuant to this Section 6.08
if such Restricted Payment or purchase, redemption or payment in respect of
Indebtedness is not permitted to be made in accordance with the Senior Secured
Notes Indenture.
          SECTION 6.09. Transactions with Affiliates. No Loan Party will sell,
lease or otherwise transfer any property or assets to, or purchase, lease or
otherwise acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions that (i) are
in the ordinary course of business and (ii) are at prices and on terms and
conditions not less favorable to such Loan Party than could be obtained on an
arm’s-length basis from unrelated third parties; provided, that (x) in the case
of any such transaction (or series of related transactions) involving aggregate
consideration in excess of $10,000,000, the applicable Loan Party shall have
delivered to the Administrative Agent a resolution of such Loan Party’s board of
directors set forth in an officer’s certificate certifying that such transaction
(or series of related transactions) complies with the provisions of this clause
(a) and that such transaction (or series of related transactions) has been
approved by a majority of the disinterested members of such board of directors
and (y) in the case of any such transaction (or series of related transactions)
involving aggregate consideration in excess of $15,000,000, the applicable Loan
Party shall have delivered an opinion as to the fairness to such Loan Party of
such transaction (or series of related transactions) from a financial point of
view issued by an accounting, appraisal or investment banking firm of national
standing; (b) transactions between or among any Borrower and any Subsidiary that
is a Loan Party not involving any other Affiliate; (c) any investment permitted
by Sections 6.04(c) or 6.04(d); (d) any Indebtedness permitted under
Section 6.01(c); (e) any Restricted Payment permitted by Section 6.08; (f) loans
or advances to employees permitted under Section 6.04; (g) the payment of
reasonable fees to directors of any Borrower or any Subsidiary who are not
employees of such Borrower or Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of the Borrowers or their Subsidiaries in the ordinary
course of business; and (h) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options and stock ownership plans approved by a
Borrower’s board of directors.
          SECTION 6.10. Restrictive Agreements. No Loan Party will, nor will it
permit any Subsidiary to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (a) the ability of such Loan Party or any of its Subsidiaries
to create, incur or permit to exist any Lien upon any of its property or assets,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to any shares of its capital stock or to make or repay loans or
advances to any Borrower or any other Subsidiary or to Guarantee Indebtedness of
any Borrower or any other Subsidiary; provided that (i) the foregoing shall not
apply to restrictions and conditions imposed by law or by any Loan Document or
any Senior Secured Notes Document (as in effect on the Effective Date), (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 6.10 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (v) clause (a) of the

- 69 -



--------------------------------------------------------------------------------



 



foregoing shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.
          SECTION 6.11. Amendment of Material Documents. No Loan Party will
amend, modify or waive any of its rights under (a) any agreement relating to any
Subordinated Indebtedness, (b) its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational documents
or (c) any Senior Secured Notes Document, to the extent any such amendment,
modification or waiver would be materially adverse to the Lenders (it being
understood that, without limitation of this clause (c), any amendment or other
modification to the Senior Secured Notes Documents that (i) changes the event of
default provisions set forth therein to make such provisions more restrictive on
the Loan Parties, (ii) adds any financial covenant or changes any existing
financial covenant to make such covenant more restrictive on the Loan Parties or
(iii) shortens the maturity date of the Senior Secured Notes or otherwise
changes the payment provisions thereof to require more frequent payments of
principal in respect of the Senior Secured Notes shall, in each case, be deemed
to be materially adverse to the Lenders); provided that, if this Agreement or
any Loan Document shall be modified or amended to change the Event of Default
provisions set forth herein to make such provisions more restriction on the Loan
Parties or to add any financial covenant or change any existing financial
covenant to make such covenant more restrictive on the Loan Parties, then, the
Loan Parties, may, with prior notice to the Administrative Agent, enter into an
amendment or modification to the Senior Secured Notes Documents that provides
for a similar change to the event of default provisions or financial covenant
provisions of the Senior Secured Notes Documents.
          SECTION 6.12. Fixed Charge Coverage Ratio. If a Fixed Charge Coverage
Trigger Event shall occur, then, as of the last day of each fiscal month during
the period ( the “Fixed Charge Coverage Covenant Period”) commencing on the last
day of the fiscal month ended immediately prior to the occurrence of such Fixed
Charge Coverage Trigger Event and ending on the completion of the Fixed Charge
Coverage Restoration Period related to such Fixed Charge Coverage Trigger Event,
the Borrowers will not permit the Fixed Charge Coverage Ratio to be less than
1.10 to 1.00.
          SECTION 6.13. Certain Restrictions on Foreign Subsidiaries. The Loan
Parties shall not permit any Foreign Subsidiary (a) to create, incur, assume,
suffer or permit to exist any Indebtedness or any Liens on any of its properties
or assets, (b) to merge or consolidate with any other Person, (c) to make or
permit to exist any loans or advances to, or any investments in, any other
Person, (d) to sell, transfer, lease or otherwise dispose of any asset, or
(e) to declare or make, or agree to pay or make, any dividend or distribution in
respect of, or to repurchase or redeem, any of its Equity Interests, in each
case, to the extent any of the foregoing would violate the terms of the Senior
Secured Notes Documents.
ARTICLE VII.
Events of Default
          If any of the following events (“Events of Default”) shall occur:
     (a) the Borrowers shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
     (b) the Borrowers shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;
     (c) any representation or warranty made or deemed made by or on behalf of
any Loan Party or any Subsidiary in or in connection with this Agreement or any
Loan Document or any

- 70 -



--------------------------------------------------------------------------------



 



amendment or modification thereof or waiver thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been materially
incorrect when made or deemed made;
     (d) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;
     (e) any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied for a period of (i) 5 days after the
earlier of any Loan Party’s knowledge of such breach or notice thereof from the
Administrative Agent (which notice will be given at the request of any Lender)
if such breach relates to terms or provisions of Section 5.01, 5.02 (other than
Section 5.02(a)), 5.03 through 5.07, 5.09, 5.10, 5.12 or 5.14 of this Agreement,
(ii) 20 days after the earlier of any Loan Party’s knowledge of such breach or
notice thereof from the Administrative Agent (which notice will be given at the
request of any Lender) if such breach relates to terms or provisions of any
other Section of this Agreement, or (iii) for a period beyond any applicable
period of grace, if any, with respect to any other provision in any other Loan
Document;
     (f) any Loan Party shall fail to make any payment (whether of principal or
interest and regardless of amount) in respect of any Material Indebtedness, when
and as the same shall become due and payable, subject to applicable grace
periods, if any;
     (g) any event or condition occurs (after giving effect to an applicable
grace periods) that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits the holder or holders of any
Material Indebtedness or any trustee or agent on its or their behalf to cause
any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
     (h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or its debts, or of a substantial part of its assets,
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any Loan
Party or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;
     (i) any Loan Party shall (i) voluntarily commence any proceeding or file
any petition seeking liquidation, reorganization or other relief under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (h) of this Article, (iii) apply for or consent to the appointment of
a receiver, trustee, custodian, sequestrator, conservator or similar official
for such Loan Party or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
     (j) any Loan Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;

- 71 -



--------------------------------------------------------------------------------



 



     (k) one or more judgments for the payment of money in an aggregate amount
in excess of $10,000,000 shall be rendered against any Loan Party or any
combination thereof and the same shall remain undischarged for a period of 30
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of any Loan Party to enforce any such judgment or any Loan Party shall
fail within 30 days to discharge one or more non-monetary judgments or orders
which, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, which judgments or orders, in any such case, are not
stayed on appeal or otherwise being appropriately contested in good faith by
proper proceedings diligently pursued;
     (l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
     (m) a Change in Control shall occur;
     (n) the Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect;
     (o) any Collateral Document shall for any reason fail to create a valid and
perfected first priority security interest in any Collateral purported to be
covered thereby, except as permitted by the terms hereof or of any Collateral
Document, or any Collateral Document shall fail to remain in full force or
effect or any action shall be taken to discontinue or to assert the invalidity
or unenforceability of any Collateral Document, or any Loan Party shall fail to
comply with any of the terms or provisions of any Collateral Document, after
giving effect to applicable cure periods or notice requirements under such
Collateral Documents;
     (p) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction based on any such assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms); or
     (q) loss, theft, damage or destruction occurs with respect to any
Collateral having an aggregate value in excess of $10,000,000 and such loss,
theft, damage or destruction is not covered by insurance.
then, and in every such event (other than an event with respect to the Borrowers
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Representative,
take either or both of the following actions, at the same or different times:(i)
terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers; and in case of any event with respect to the Borrowers described
in clause (h) or (i) of this Article, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrowers accrued
hereunder, shall automatically become due and payable, without

- 72 -



--------------------------------------------------------------------------------



 



presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers. Upon the occurrence and the continuance of an
Event of Default, the Administrative Agent may, and at the request of the
Required Lenders shall, exercise any rights and remedies provided to the
Administrative Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.
ARTICLE VIII.
The Administrative Agent
          Each of the Lenders and the Issuing Bank hereby irrevocably appoints
the Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
          The bank serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
          The Administrative Agent shall not have any duties or obligations
except those expressly set forth in the Loan Documents. Without limiting the
generality of the foregoing, (a) the Administrative Agent shall not be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower Representative or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the creation, perfection or priority of
Liens on the Collateral or the existence of the Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere in any Loan
Document, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.
          The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts

- 73 -



--------------------------------------------------------------------------------



 



selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
          The Administrative Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any and all its duties and exercise its rights and powers
through their respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.
          Subject to the appointment and acceptance of a successor
Administrative Agent as provided in this paragraph, the Administrative Agent may
resign at any time by notifying the Lenders, the Issuing Bank and the Borrower
Representative. Upon any such resignation, the Required Lenders shall have the
right, in consultation with the Borrowers, to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a commercial bank or an Affiliate of any such commercial
bank. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrowers to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrowers and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article,
Section 2.17(d) and Section 9.03 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
          Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or related agreement or any document furnished hereunder
or thereunder.
          Each Lender hereby agrees that (a) it has requested a copy of each
Report prepared by or on behalf of the Administrative Agent; (b) the
Administrative Agent (i) makes no representation or warranty, express or
implied, as to the completeness or accuracy of any Report or any of the
information contained therein or any inaccuracy or omission contained in or
relating to a Report and (ii) shall not be liable for any information contained
in any Report; (c) the Reports are not comprehensive audits or examinations, and
that any Person performing any field examination will inspect only specific
information regarding the Loan Parties and will rely significantly upon the Loan
Parties’ books and records, as well as on representations of the Loan Parties’
personnel and that the Administrative Agent undertakes no obligation to update,
correct or supplement the Reports; (d) it will keep all Reports confidential and
strictly for its internal use, not share the Report with any Loan Party or any
other Person except as otherwise permitted pursuant to this Agreement; and
(e) without limiting the generality of any other indemnification provision
contained in this Agreement, it will pay and protect, and indemnify, defend, and
hold the Administrative Agent and any such other Person preparing a Report
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including reasonable attorney fees) incurred by as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.

- 74 -



--------------------------------------------------------------------------------



 



          Neither the Sole Bookrunner nor the Sole Lead Arranger have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such.
ARTICLE IX.
Miscellaneous
          SECTION 9.01. Notices.
     (a) Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

  (i)   if to any Loan Party, to the Borrower Representative at:

Altra Industrial Motion, Inc.
300 Granite Street, Suite 201
Braintree, MA 02184
Attention: Chief Financial Officer
Facsimile No: 781-843-0709

  (ii)   if to the Administrative Agent, the Issuing Bank or the Swingline
Lender, to JPMorgan Chase Bank, N.A. at:

270 Park Avenue, 44th Floor
New York, New York 10017
Attention: Robert A. Kaulius
Facsimile No: 646-534-2288

  (iii)   if to any other Lender, to it at its address or facsimile number set
forth in its Administrative Questionnaire.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.
     (b) Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications (including e-mail and
internet or intranet websites) pursuant to procedures approved by the
Administrative Agent as provided in this Agreement. The Administrative Agent or
the Borrower Representative (on behalf of the Loan Parties) may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications. All such notices and other communications (i) sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
not given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

- 75 -



--------------------------------------------------------------------------------



 



     (c) Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.
          SECTION 9.02. Waivers; Amendments.
     (a) No failure or delay by the Administrative Agent, the Issuing Bank or
any Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance of a Letter of Credit shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.
     (b) Neither this Agreement nor any other Loan Document nor any provision
hereof or thereof may be waived, amended or modified except (i) in the case of
this Agreement, pursuant to an agreement or agreements in writing entered into
by the Loan Parties and the Required Lenders or, (ii) in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) increase the Commitment of any Lender without the written
consent of such Lender (provided that the Administrative Agent may make
Protective Advances as set forth in Section 2.04), (ii) reduce or forgive the
principal amount of any Loan or LC Disbursement or reduce the rate of interest
thereon, or reduce or forgive any interest or fees payable hereunder, without
the written consent of each Lender directly affected thereby, (iii) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender, (v) increase the advance
rates set forth in the definition of Borrowing Base or add new categories of
eligible assets, without the written consent of each Revolving Lender, (vi)
change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision of any Loan Document specifying the number or
percentage of Lenders required to waive, amend or modify any rights thereunder
or make any determination or grant any consent thereunder, without the written
consent of each Lender, (vii) change Section 2.20, without the consent of each
Lender (other than any Defaulting Lender), (viii) release any Loan Guarantor
from its obligation under its Loan Guaranty (except as otherwise permitted
herein or in the other Loan Documents), without the written consent of each
Lender, or (ix) except as provided in clauses (d) and (e) of this Section or in
any Collateral Document, release all or substantially all of the Collateral,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, the Issuing Bank or the Swingline Lender hereunder without
the prior written consent of the Administrative Agent, the Issuing Bank or the
Swingline Lender, as the case may be (it being understood that any change to
Section 2.20 shall require the consent of the Administrative Agent, the
Swingline Lender and the Issuing Bank). The Administrative Agent may also amend
the Commitment Schedule to reflect assignments entered into pursuant to
Section 9.04.

- 76 -



--------------------------------------------------------------------------------



 



     (c) The Lenders hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of the all Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), and to the extent that the property being
sold or disposed of constitutes 100% of the Equity Interest of any Loan Party
that is Subsidiary, the Administrative Agent is authorized to release any Loan
Guaranty provided by such Loan Party, (iii) constituting property leased to a
Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Except as
provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral without the prior written authorization of the Required
Lenders; provided that, the Administrative Agent may in its discretion, release
its Liens on Collateral valued in the aggregate not in excess of $5,000,000
during any fiscal year without the prior written authorization of the Required
Lenders. Any such release shall not in any manner discharge, affect, or impair
the Obligations or any Liens (other than those expressly being released) upon
(or obligations of the Loan Parties in respect of) all interests retained by the
Loan Parties, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.
     (d) If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender affected thereby,” the
consent of the Required Lenders is obtained, but the consent of other necessary
Lenders is not obtained (any such Lender whose consent is necessary but not
obtained being referred to herein as a “Non-Consenting Lender”), then the
Borrowers may elect to replace a Non-Consenting Lender as a Lender party to this
Agreement, provided that, concurrently with such replacement, (i) another bank
or other entity which is reasonably satisfactory to the Borrowers and the
Administrative Agent shall agree, as of such date, to purchase for cash the
Loans and other Obligations due to the Non-Consenting Lender pursuant to an
Assignment and Assumption and to become a Lender for all purposes under this
Agreement and to assume all obligations of the Non-Consenting Lender to be
terminated as of such date and to comply with the requirements of clause (b) of
Section 9.04, and (ii) the Borrowers shall pay to such Non-Consenting Lender in
same day funds on the day of such replacement (1) all interest, fees and other
amounts then accrued but unpaid to such Non-Consenting Lender by the Borrowers
hereunder to and including the date of termination, including without limitation
payments due to such Non-Consenting Lender under Sections 2.15 and 2.17, and (2)
an amount, if any, equal to the payment which would have been due to such Lender
on the day of such replacement under Section 2.16 had the Loans of such
Non-Consenting Lender been prepaid on such date rather than sold to the
replacement Lender.
          SECTION 9.03. Expenses; Indemnity; Damage Waiver.
     (a) The Borrowers shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication and distribution (including, without
limitation, via the internet or through a service such as Intralinks) of the
credit facilities provided for herein, the preparation and administration of the
Loan Documents or any amendments, modifications or waivers of the provisions of
the Loan Documents (whether or not the transactions contemplated hereby or
thereby shall be consummated), (ii) all reasonable out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all out-of-pocket expenses incurred by the Administrative Agent, the
Issuing Bank or any Lender, including the fees, charges

- 77 -



--------------------------------------------------------------------------------



 



and disbursements of any counsel for the Administrative Agent, the Issuing Bank
or any Lender, in connection with the enforcement, collection or protection of
its rights in connection with the Loan Documents, including its rights under
this Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Expenses of the Administrative Agent that the Borrowers shall be
obligated to reimburse under this Section include, without limiting the
generality of the foregoing, costs and expenses incurred in connection with:
     (i) appraisals (subject to the limits set forth in Section 5.11(a);
     (ii) insurance reviews;
     (iii) field examinations (subject to the limits set forth in
Section 5.11(b)) and the preparation of Reports based on the fees charged by a
third party retained by the Administrative Agent or the internally allocated
fees for each Person employed by the Administrative Agent with respect to each
field examination;
     (iv) taxes, fees and other charges for (A) lien and title searches and
title insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;
     (v) sums paid or incurred to take any action required of any Loan Party
under the Loan Documents that such Loan Party fails to pay or take; and
     (vi) forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the accounts and lock boxes, and costs
and expenses of preserving and protecting the Collateral.
All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in
Section 2.18(c).
     (b) The Borrowers shall, jointly and severally, indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, incremental taxes, liabilities and related expenses,
including the fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of the Loan Documents or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by any
Borrower or any of their Subsidiaries, or any Environmental Liability related in
any way to any Borrower or any of their Subsidiaries, (iv) the failure of the
Borrowers to deliver to the Administrative Agent the required receipts or other
required documentary evidence with respect to a payment made by the Borrowers
for Taxes pursuant to Section 2.17(a), (b), (c), (e), (f) or (g), or (v) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction

- 78 -



--------------------------------------------------------------------------------



 



by final and nonappealable judgment to have resulted from the gross negligence
or willful misconduct of such Indemnitee.
     (c) To the extent that the Borrowers fail to pay any amount required to be
paid by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, penalty, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the Issuing Bank or
the Swingline Lender in its capacity as such.
     (d) To the extent permitted by applicable law, no Loan Party shall assert,
and each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
     (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
          SECTION 9.04. Successors and Assigns.
     (a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrowers may not assign or otherwise
transfer any of its rights or obligations hereunder (other than in connection
with a transaction permitted by Section 6.03(a)) without the prior written
consent of each Lender (and any attempted assignment or transfer by the
Borrowers without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), Participants
(to the extent provided in paragraph (c) of this Section) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
          (A) the Borrower Representative, provided that no consent of the
Borrower Representative shall be required for an assignment to a Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default has occurred
and is continuing, any other assignee;
          (B) the Administrative Agent; and
          (C) the Issuing Bank.
          (ii) Assignments shall be subject to the following additional
conditions:
          (A) except in the case of an assignment to a Lender or an Affiliate of
a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of

- 79 -



--------------------------------------------------------------------------------



 



any Class, the amount of the Commitment or Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $5,000,000 unless each of the Borrower Representative and the
Administrative Agent otherwise consent, provided that no such consent of the
Borrower Representative shall be required if an Event of Default has occurred
and is continuing;
          (B) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
          (C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
          (D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Company, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including Federal and state
securities laws.
For the purposes of this Section 9.04(b), the term “Approved Fund” shall mean
any Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     (iii) Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03 and shall continue to be liable for any
obligations of such Lender under Section 2.17(d)). Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
     (iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

- 80 -



--------------------------------------------------------------------------------



 



     (v) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, 2.06(d) or (e),
2.07(b), 2.18(d) or 9.03(c), the Administrative Agent shall have no obligation
to accept such Assignment and Assumption and record the information therein in
the Register unless and until such payment shall have been made in full,
together with all accrued interest thereon. No assignment shall be effective for
purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
(c) (i) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18(c) as though it were a
Lender.
     (ii) A Participant shall not be entitled to receive any greater payment
under Section 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(f) as though it were a Lender.
     (d) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
          SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in

- 81 -



--------------------------------------------------------------------------------



 



connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
          SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.
          SECTION 9.07. Severability. Any provision of any Loan Document held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.08. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrowers or such Loan Guarantor against any of and all the Secured Obligations
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Loan Documents and although such obligations may be
unmatured. The applicable Lender shall notify the Borrower Representative and
the Administrative Agent of such set-off or application, provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such set-off or application under this Section. The rights of each Lender
under this Section are in addition to other rights and remedies (including other
rights of setoff) which such Lender may have.
          SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of
Process.
     (a) The Loan Documents (other than those containing a contrary express
choice of law provision) shall be governed by and construed in accordance with
the laws of the State of New York, but giving effect to federal laws applicable
to national banks.
     (b) Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any U.S. Federal or
New York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for

- 82 -



--------------------------------------------------------------------------------



 



recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, the Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
     (c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
     (d) Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
          SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          SECTION 9.11. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
          SECTION 9.12. Confidentiality. Each of the Administrative Agent, the
Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the extent required by Requirement of Laws or by any subpoena or similar legal
process, (d) to any other party to this Agreement, (e) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or any other Loan Document or the enforcement of rights hereunder
or thereunder, (f) subject to an agreement containing provisions substantially
the same as those of this Section, to (i) any assignee of or Participant in, or
any prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower Representative, or
(h) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender

- 83 -



--------------------------------------------------------------------------------



 



on a non-confidential basis from a source other than the Borrowers. For the
purposes of this Section, “Information” means all information received from the
Borrowers relating to the Borrowers or their business, other than any such
information that is available to the Administrative Agent, the Issuing Bank or
any Lender on a non-confidential basis prior to disclosure by the Borrowers;
provided that, in the case of information received from the Borrowers after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING HOLDINGS AND ITS AFFILIATES AND THEIR RELATED PARTIES OR
THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS, THE LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.
          SECTION 9.13. Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock for the repayment of the Borrowings provided for herein.
Anything contained in this Agreement to the contrary notwithstanding, neither
the Issuing Bank nor any Lender shall be obligated to extend credit to the
Borrowers in violation of any Requirement of Law.
          SECTION 9.14. USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”) hereby notifies the Borrowers that pursuant
to the requirements of the Act, it is required to obtain, verify and record
information that identifies the Borrowers, which information includes the names
and addresses of the Borrowers and other information that will allow such Lender
to identify the Borrowers in accordance with the Act.
          SECTION 9.15. Disclosure Each Loan Party and each Lender hereby
acknowledges and agrees that the Administrative Agent and/or its Affiliates from
time to time may hold investments in, make other loans to or have other
relationships with any of the Loan Parties and their respective Affiliates.
          SECTION 9.16. Appointment for Perfection. Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Administrative Agent and the Lenders, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be

- 84 -



--------------------------------------------------------------------------------



 



perfected only by possession. Should any Lender (other than the Administrative
Agent) obtain possession of any such Collateral, such Lender shall notify the
Administrative Agent thereof, and, promptly upon the Administrative Agent’s
request therefor shall deliver such Collateral to the Administrative Agent or
otherwise deal with such Collateral in accordance with the Administrative
Agent’s instructions.
          SECTION 9.17. Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
ARTICLE X.
Loan Guaranty
          SECTION 10.01. Guaranty. Each Loan Guarantor (other than those that
have delivered a separate Guaranty) hereby agrees that it is jointly and
severally liable for, and absolutely and unconditionally guarantees to the
Lenders, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and expenses including, without limitation, all court
costs and attorneys’ and paralegals’ fees (including allocated costs of in-house
counsel and paralegals) and expenses paid or incurred by the Administrative
Agent, the Issuing Bank and the Lenders in endeavoring to collect all or any
part of the Secured Obligations from, or in prosecuting any action against, any
Borrower, any Loan Guarantor or any other guarantor of all or any part of the
Secured Obligations (such costs and expenses, together with the Secured
Obligations, collectively the “Guaranteed Obligations”). Each Loan Guarantor
further agrees that the Guaranteed Obligations may be extended or renewed in
whole or in part without notice to or further assent from it, and that it
remains bound upon its guarantee notwithstanding any such extension or renewal.
All terms of this Loan Guaranty apply to and may be enforced by or on behalf of
any domestic or foreign branch or Affiliate of any Lender that extended any
portion of the Guaranteed Obligations.
          SECTION 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty
of payment and not of collection. Each Loan Guarantor waives any right to
require the Administrative Agent, the Issuing Bank or any Lender to sue any
Borrower, any Loan Guarantor, any other guarantor, or any other person obligated
for all or any part of the Guaranteed Obligations (each, an “Obligated Party”),
or otherwise to enforce its payment against any collateral securing all or any
part of the Guaranteed Obligations.
          SECTION 10.03. No Discharge or Diminishment of Loan Guaranty.
     (a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of

- 85 -



--------------------------------------------------------------------------------



 



any claim, setoff or other rights which any Loan Guarantor may have at any time
against any Obligated Party, the Administrative Agent, the Issuing Bank, any
Lender, or any other person, whether in connection herewith or in any unrelated
transactions.
     (b) The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment, or termination whatsoever by reason
of the invalidity, illegality, or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
     (c) Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection, or invalidity of any indirect or direct security for
the obligations of any Borrower for all or any part of the Guaranteed
Obligations or any obligations of any other guarantor of or other person liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, the Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the indefeasible payment in full in cash of the
Guaranteed Obligations).
          SECTION 10.04. Defenses Waived. To the fullest extent permitted by
applicable law, each Loan Guarantor hereby waives any defense based on or
arising out of any defense of any Borrower or any Loan Guarantor or the
unenforceability of all or any part of the Guaranteed Obligations from any
cause, or the cessation from any cause of the liability of any Borrower or any
Loan Guarantor, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any Obligated Party, or any other person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.
          SECTION 10.05. Rights of Subrogation. No Loan Guarantor will assert
any right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification that it has against any Obligated
Party, or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.
          SECTION 10.06. Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the

- 86 -



--------------------------------------------------------------------------------



 



insolvency, bankruptcy, or reorganization of any Borrower or otherwise, each
Loan Guarantor’s obligations under this Loan Guaranty with respect to that
payment shall be reinstated at such time as though the payment had not been made
and whether or not the Administrative Agent, the Issuing Bank and the Lenders
are in possession of this Loan Guaranty. If acceleration of the time for payment
of any of the Guaranteed Obligations is stayed upon the insolvency, bankruptcy
or reorganization of any Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Lender.
          SECTION 10.07. Information. Each Loan Guarantor assumes all
responsibility for being and keeping itself informed of the Borrowers’ financial
condition and assets, and of all other circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations and the nature, scope and extent of the
risks that each Loan Guarantor assumes and incurs under this Loan Guaranty, and
agrees that neither the Administrative Agent, the Issuing Bank nor any Lender
shall have any duty to advise any Loan Guarantor of information known to it
regarding those circumstances or risks.
          SECTION 10.08. Termination. The Lenders may continue to make loans or
extend credit to the Borrowers based on this Loan Guaranty until five days after
it receives written notice of termination from any Loan Guarantor.
Notwithstanding receipt of any such notice, each Loan Guarantor will continue to
be liable to the Lenders for any Guaranteed Obligations created, assumed or
committed to prior to the fifth day after receipt of the notice, and all
subsequent renewals, extensions, modifications and amendments with respect to,
or substitutions for, all or any part of that Guaranteed Obligations.
          SECTION 10.09. Taxes. All payments of the Guaranteed Obligations will
be made by each Loan Guarantor free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any Loan Guarantor shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender or Issuing Bank (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) such Loan Guarantor shall make such deductions
and (iii) such Loan Guarantor shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
          SECTION 10.10. Maximum Liability. The provisions of this Loan Guaranty
are severable, and in any action or proceeding involving any state corporate
law, or any state, federal or foreign bankruptcy, insolvency, reorganization or
other law affecting the rights of creditors generally, if the obligations of any
Loan Guarantor under this Loan Guaranty would otherwise be held or determined to
be avoidable, invalid or unenforceable on account of the amount of such Loan
Guarantor’s liability under this Loan Guaranty, then, notwithstanding any other
provision of this Loan Guaranty to the contrary, the amount of such liability
shall, without any further action by the Loan Guarantors or the Lenders, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”.
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Lenders to the maximum extent not
subject to avoidance under applicable law, and no Loan Guarantor nor any other
person or entity shall have any right or claim under this Section with respect
to such Maximum Liability, except to the extent necessary so that the
obligations of any Loan Guarantor hereunder shall not be rendered voidable under
applicable law. Each Loan Guarantor agrees that the Guaranteed Obligations may
at any time and from time to time exceed the Maximum Liability of each Loan
Guarantor without impairing this Loan Guaranty or affecting the rights and
remedies of the Lenders hereunder, provided that, nothing in this sentence shall
be construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability.
          SECTION 10.11. Contribution. In the event any Loan Guarantor (a
“Paying Guarantor”) shall make any payment or payments under this Loan Guaranty
or shall suffer any loss as a result of any

- 87 -



--------------------------------------------------------------------------------



 



realization upon any collateral granted by it to secure its obligations under
this Loan Guaranty, each other Loan Guarantor (each a “Non-Paying Guarantor”)
shall contribute to such Paying Guarantor an amount equal to such Non-Paying
Guarantor’s “Applicable Percentage” of such payment or payments made, or losses
suffered, by such Paying Guarantor. For purposes of this Article X, each
Non-Paying Guarantor’s “Applicable Percentage” with respect to any such payment
or loss by a Paying Guarantor shall be determined as of the date on which such
payment or loss was made by reference to the ratio of (i) such Non-Paying
Guarantor’s Maximum Liability as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means) to
(ii) the aggregate Maximum Liability of all Loan Guarantors hereunder (including
such Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Guarantor, the
aggregate amount of all monies received by such Loan Guarantors from the
Borrowers after the date hereof (whether by loan, capital infusion or by other
means). Nothing in this provision shall affect any Loan Guarantor’s several
liability for the entire amount of the Guaranteed Obligations (up to such Loan
Guarantor’s Maximum Liability). Each of the Loan Guarantors covenants and agrees
that its right to receive any contribution under this Loan Guaranty from a
Non-Paying Guarantor shall be subordinate and junior in right of payment to the
payment in full in cash of the Guaranteed Obligations. This provision is for the
benefit of both the Administrative Agent, the Issuing Bank, the Lenders and the
Loan Guarantors and may be enforced by any one, or more, or all of them in
accordance with the terms hereof.
          SECTION 10.12. Liability Cumulative. The liability of each Loan Party
as a Loan Guarantor under this Article X is in addition to and shall be
cumulative with all liabilities of each Loan Party to the Administrative Agent,
the Issuing Bank and the Lenders under this Agreement and the other Loan
Documents to which such Loan Party is a party or in respect of any obligations
or liabilities of the other Loan Parties, without any limitation as to amount,
unless the instrument or agreement evidencing or creating such other liability
specifically provides to the contrary.
ARTICLE XI.
The Borrower Representative
          SECTION 11.01. Appointment; Nature of Relationship. The Company is
hereby appointed by each of the Borrowers as its contractual representative
(herein referred to as the “Borrower Representative”) hereunder and under each
other Loan Document, and each of the Borrowers irrevocably authorizes the
Borrower Representative to act as the contractual representative of such
Borrower with the rights and duties expressly set forth herein and in the other
Loan Documents. The Borrower Representative agrees to act as such contractual
representative upon the express conditions contained in this Article XI.
Additionally, the Borrowers hereby appoint the Borrower Representative as their
agent to receive all of the proceeds of the Loans in the Funding Account(s), at
which time the Borrower Representative shall promptly disburse such Loans to the
appropriate Borrower, provided that, in the case of a Revolving Loan, such
amount shall not exceed such Borrower’s Availability. The Administrative Agent
and the Lenders, and their respective officers, directors, agents or employees,
shall not be liable to the Borrower Representative or any Borrower for any
action taken or omitted to be taken by the Borrower Representative or the
Borrowers pursuant to this Section 11.01.
          SECTION 11.02. Powers. The Borrower Representative shall have and may
exercise such powers under the Loan Documents as are specifically delegated to
the Borrower Representative by the terms of each thereof, together with such
powers as are reasonably incidental thereto. The Borrower Representative shall
have no implied duties to the Borrowers, or any obligation to the Lenders to
take any action thereunder except any action specifically provided by the Loan
Documents to be taken by the Borrower Representative.

- 88 -



--------------------------------------------------------------------------------



 



          SECTION 11.03. Employment of Agents. The Borrower Representative may
execute any of its duties as the Borrower Representative hereunder and under any
other Loan Document by or through authorized officers.
          SECTION 11.04. Notices. Each Borrower shall immediately notify the
Borrower Representative of the occurrence of any Default or Unmatured Default
hereunder referring to this Agreement describing such Default or Unmatured
Default and stating that such notice is a “notice of default.” In the event that
the Borrower Representative receives such a notice, the Borrower Representative
shall give prompt notice thereof to the Administrative Agent and the Lenders.
Any notice provided to the Borrower Representative hereunder shall constitute
notice to each Borrower on the date received by the Borrower Representative.
          SECTION 11.05. Successor Borrower Representative. Upon the prior
written consent of the Administrative Agent, the Borrower Representative may
resign at any time, such resignation to be effective upon the appointment of a
successor Borrower Representative. The Administrative Agent shall give prompt
written notice of such resignation to the Lenders.
          SECTION 11.06. Execution of Loan Documents; Borrowing Base
Certificate. The Borrowers hereby empower and authorize the Borrower
Representative, on behalf of the Borrowers, to execute and deliver to the
Administrative Agent and the Lenders the Loan Documents and all related
agreements, certificates, documents, or instruments as shall be necessary or
appropriate to effect the purposes of the Loan Documents, including without
limitation, the Borrowing Base Certificates and the Compliance Certificates.
Each Borrower agrees that any action taken by the Borrower Representative or the
Borrowers in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Borrower Representative of its powers set
forth therein or herein, together with such other powers that are reasonably
incidental thereto, shall be binding upon all of the Borrowers.
          SECTION 11.07. Reporting. Each Borrower hereby agrees that such
Borrower shall furnish promptly after each fiscal month to the Borrower
Representative a copy of its Borrowing Base Certificate and any other
certificate or report required hereunder or requested by the Borrower
Representative on which the Borrower Representative shall rely to prepare the
Borrowing Base Certificates and Compliance Certificates required pursuant to the
provisions of this Agreement.

- 89 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

                  HOLDINGS AND BORROWERS:             ALTRA HOLDINGS, INC.      
  ALTRA INDUSTRIAL MOTION, INC.    
 
           
 
  By
Name:   /s/ Glenn E. Deegan
 
Glenn E. Deegan    
 
  Title:   Vice President, Legal and Human Resources,
General Counsel and Secretary    
 
                AMERICAN ENTERPRISES MPT CORP.         NUTTALL GEAR LLC        
AMERICAN ENTERPRISES MPT HOLDINGS, LLC         AMERIDRIVES INTERNATIONAL, LLC  
      FORMSPRAG LLC         WARNER ELECTRIC LLC         WARNER ELECTRIC
TECHNOLOGY LLC         BOSTON GEAR LLC         KILIAN MANUFACTURING CORPORATION
        WARNER ELECTRIC INTERNATIONAL HOLDINGS, INC.         TB WOOD’S
CORPORATION         TB WOOD’S INCORPORATED         TB WOOD’S ENTERPRISES, INC.  
      INERTIA DYNAMICS, LLC    
 
           
 
  By
Name:   /s/ Glenn E. Deegan
 
Glenn E. Deegan    
 
  Title:   Secretary    
 
           





--------------------------------------------------------------------------------



 



                  AGENT, ISSUING BANK AND INITIAL LENDER:    
 
                JPMORGAN CHASE BANK, N.A., individually, as a Lender and as
Administrative Agent, Issuing Bank and Swingline Lender    
 
           
 
  By
Name:   /s/ Kathleen C. Maggi
 
Kathleen C. Maggi    
 
  Title:   Senior Vice President    





--------------------------------------------------------------------------------



 



COMMITMENT SCHEDULE

              Revolving                    Lender   Commitment
JPMorgan Chase Bank, N.A.
  $ 50,000,000.00  
 
       
Total
  $ 50,000,000.00  





--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (the “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations in its capacity as a Lender under the Credit Agreement and any
other documents or instruments delivered pursuant thereto to the extent related
to the amount and percentage interest identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below (including any letters of credit, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1.
  Assignor:                                                               
 
       
2.
  Assignee:                                                               
[and is an Affiliate/Approved Fund of [identify Lender]1]
 
       
3.
  Borrowers:   Altra Industrial Motion, Inc. and the other Borrowers under the
Credit Agreement described below
 
       
4.
  Administrative Agent:   JPMorgan Chase Bank, N.A., as the Administrative Agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   The Credit Agreement dated as of November ___, 2009 among
Altra Holdings, Inc., Altra Industrial Motion, Inc., the other Loan Parties
party thereto, the Lenders parties thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent

 

1   Select as applicable.

Exhibit A

 



--------------------------------------------------------------------------------



 



6.   Assigned Interest:

                              Percentage Assigned of Aggregate Revolving  
Amount of Revolving   Aggregate Revolving Commitments   Commitment Assigned  
Commitments
$
  $         %  
$
  $         %  
$
  $         %  

Effective Date:                      ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrowers, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:   

            ASSIGNEE

[NAME OF ASSIGNEE]       By:           Title:             

Exhibit A

 



--------------------------------------------------------------------------------



 



          Consented to and Accepted:    
 
        JPMORGAN CHASE BANK, N.A.,     as Administrative Agent and Issuing Bank
   
 
       
By
       
Title:
 
 
   
 
        [Consented to:    
 
        ALTRA INDUSTRIAL MOTION, INC.,     as Borrower Representative    
 
       
By
                                                               ]2    

 

2   No consent of the Borrower Representative is required for an assignment to a
Lender, an Affiliate of a Lender, an Approved Fund or, if an Event of Default
has occurred and is continuing, any other assignee.

Exhibit A

 



--------------------------------------------------------------------------------



 



ANNEX 1
CREDIT AGREEMENT
Dated as of November [__], 2009
by and among Altra Holdings, Inc.,
Altra Industrial Motion, Inc.,
the other Loan Parties party thereto,
the Lenders from time to time party thereto, and
JPMorgan Chase Bank, N.A., as Administrative Agent
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of any
Borrower, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by any
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
Exhibit A

 



--------------------------------------------------------------------------------



 



     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile shall be effective as delivery of a manually executed counterpart
of this Assignment and Assumption. This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.
Exhibit A

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF BORROWING BASE CERTIFICATE
(Please see attached)
Exhibit B

 



--------------------------------------------------------------------------------



 



     
(CHASE LOGO) [b78693b7869302.gif]
  BORROWING BASE REPORT

     
 
  Rpt #
Obligor: Altra Industrial Motion, Inc.
  Date:
Loan Number:
  Period Covered:                      to                     

         
1 Accounts Receivable Availability
    0  
2 Inventory Availability
    0  
3 Total Collateral Availability
    0  
4 Less: Reserves
       
5 Rent Reserve — 3 months
       
6 Reserve 2
       
7 Reserve 3
       
8 Reserve 4
       
9 Reserve 5
       
10 Reserve 6
       
11 Total Reserves
    0  
12 Net Collateral Availability
    0  
13 Revolver Line
    50,000  
14 Suppressed Availability (if any)
    0  
 
       
15 Maximum Borrowing Limit (Lesser of lines 12 and 13)
    0  
 
       
LOAN STATUS
       
16 Previous Loan Balance (Previous Report Line 19)
       
17 Less: A. Net Collections
       
          B. Adjustments / Other                     
       
18 Add: A. Request for Funds
       
          B. Adjustments / Other                     
       
19 New Loan Balance
    0  
20 Documentary LC’s/Bankers Acceptance Outstanding
    0  
21 Stand-By LC’s
       
22 Availability
    0  



Pursuant to, and in accordance with, the terms and provisions of that certain
Loan and Security Agreement (“Agreement”), between JPM Chase (“Secured Party”)
and                      (“Borrower”), Borrower is executing and delivering to
Secured Party this Collateral Report accompanied by supporting data
(collectively referred to as (“Report”). Borrower warrants and represents to
Secured Party that this Report is true, correct, and based on information
contained in Borrower’s own financial accounting records. Borrower, by the
execution of this Report, hereby ratifies, confirms and affirms all of the
terms, conditions and provisions of the Agreement, and further certifies on this
                     day of                                         ,
                    , that the Borrower is in compliance with said Agreement.

         
 
  BORROWER NAME:   AUTHORIZED SIGNATURE:

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF COMPLIANCE CERTIFICATE

To:   The Lenders parties to the
Credit Agreement Described Below

     This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of November ___, 2009 (as amended, modified, renewed or
extended from time to time, the “Agreement”) among Altra Holdings, Inc.
(“Holdings”), Altra Industrial Motion, Inc. (the “Company”), the other Loan
Parties party thereto, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as the Administrative Agent for the Lenders and as the Issuing Bank. Unless
otherwise defined herein, capitalized terms used in this Compliance Certificate
have the meanings ascribed thereto in the Agreement.
  THE UNDERSIGNED HEREBY CERTIFIES, ON ITS BEHALF AND ON BEHALF OF THE
BORROWERS, THAT:
     1. I am the duly elected [          ] of the Borrower Representative;
     2. Attached as Schedule I hereto are the [audited] consolidated financial
statements of Holdings and its Subsidiaries for the fiscal [year/quarter/month]
ended [___] {the “Accounting Period”) required to be delivered pursuant to
Section 5.01[_] of the Credit Agreement. I have reviewed the terms of the
Agreement and I have made, or have caused to be made under my supervision, a
detailed review of the transactions and conditions of the Company and its
Subsidiaries during the Accounting Period [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of Holdings and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to (i) normal year-end audit adjustments and the
absence of footnotes and (ii) those exceptions to GAAP as shall be expressly
identified in such financial statements];
     3. The examinations described in paragraph 2 did not disclose, except as
set forth below, and I have no knowledge of (i) the existence of any condition
or event which constitutes a Default during or at the end of the Accounting
Period or as of the date of this Certificate or (ii) any change in GAAP or in
the application thereof that has occurred since the date of the audited
financial statements referred to in Section 3.04 of the Agreement;
     4. I hereby certify that no Loan Party has changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is, (v) its organization identification number, if any, issued by its
state of incorporation or other organization or (v) its state of incorporation
or organization without having given the Agent the notice required by
Section 4.15 of the Security Agreement; and
     5. Set forth on Schedule II attached hereto is a true, correct and complete
calculation of the Loan Parties’ Available Liquidity during the period of two
consecutive fiscal quarters most recently ended prior to the date of this
Compliance Certificate. During the Accounting Period, the Loan Parties have
complied with each of the requirements set forth in Sections 6.04(c), 6.04(d)
and 6.04(e).
Exhibit C

 



--------------------------------------------------------------------------------



 



     6. Check one of the following options based upon (i) whether a Fixed Charge
Coverage Covenant Period is in effect as described in Section 6.12 of the Credit
Agreement, and (ii) whether the Borrowers had LC Exposure equal to or in excess
of $20,000,000, or outstanding Revolving Loans, or both:

         
 
  o   As of the last day of the Accounting Period, a Fixed Charge Coverage
Covenant Period is in effect, and therefore, the Loan Parties are required to
comply with the Fixed Charge Coverage Ratio covenant set forth in Section 6.12
of the Credit Agreement. Accordingly, the attached Schedule III sets forth
financial data and computations evidencing the Loan Parties’ compliance with the
Fixed Charge Coverage Ratio covenant set forth in Section 6.12 of the Agreement,
all of which data and computations are true, complete and correct.
 
       
 
  o   As of the last day of the Accounting Period, a Fixed Charge Coverage
Covenant Period is not in effect, and therefore, the Loan Parties are not
required to comply with the Fixed Charge Coverage Ratio covenant set forth in
Section 6.12 of the Credit Agreement. Notwithstanding such fact, as of the last
day of the Accounting Period, [the Borrowers had LC Exposure equal to or in
excess of $20,000,000] / [the Borrowers had outstanding Revolving Loans] / [the
Borrowers had LC Exposure equal to or in excess of $20,000,000, and outstanding
Revolving Loans]. Accordingly, the attached Schedule III sets forth (for
informational purposes only) financial data and computations evidencing the Loan
Parties’ compliance with the Fixed Charge Coverage Ratio covenant set forth in
Section 6.12 of the Agreement.
 
       
 
  o   As of the last day of the Accounting Period, a Fixed Charge Coverage
Covenant Period is not in effect, and therefore, the Loan Parties are not
required to comply with the Fixed Charge Coverage Ratio covenant set forth in
Section 6.12 of the Credit Agreement. In addition, the Borrowers had LC Exposure
less than $20,000,000 and no outstanding Revolving Loans. Accordingly, the Loan
Parties are not required to set forth financial data and computations evidencing
the Loan Parties’ compliance with the Fixed Charge Coverage Ratio covenant set
forth in Section 6.12 of the Agreement.

     Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrowers have taken, are taking, or propose to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:
 
 
 
Exhibit C

 



--------------------------------------------------------------------------------



 



     The foregoing certifications, together with the computations set forth in
Schedules II and III hereto and the financial statements delivered with this
Certificate in support hereof, are made and delivered this day of
                    , ___.

                  ALTRA INDUSTRIAL MOTION, INC.,         as Borrower
Representative    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

Exhibit C

 



--------------------------------------------------------------------------------



 



SCHEDULE I
Compliance as of _________, ____ with
Provisions of Section 5.01[     ] of
the Agreement
[Audited] Consolidated Financial Statements
(Attached hereto)
Exhibit C

 



--------------------------------------------------------------------------------



 



SCHEDULE II
Calculation of Available Liquidity for the
period of two fiscal quarters ended [                    ]
Available Liquidity:

                    1.    
Available Liquidity for the fiscal quarter ended [                    _]3:
               
 
               
(a) Average Quarterly Availability for such quarter:
  $                               
(b) Plus: average daily amount during such fiscal quarter of unrestricted cash
of the Loan Parties in which Administrative Agent has first priority Liens, on
deposit in Deposit Accounts maintained with Administrative Agent:
  $                               
(c) Plus: average daily market value during such fiscal quarter of unrestricted
Permitted Investments of the Loan Parties in which Administrative Agent has
first priority Liens, held in Securities Accounts maintained with Administrative
Agent or its Affiliates:
  $                               
(d) Equals:(Available Liquidity for fiscal quarter ended [________])
  $                               
 
          2.    
Available Liquidity for the fiscal quarter ended [                    ___]4:
               
 
               
(a) Average Quarterly Availability for such quarter:
  $                               
(b) Plus: average daily amount during such fiscal quarter of unrestricted cash
of the Loan Parties in which Administrative Agent has first priority Liens, on
deposit in Deposit Accounts maintained with Administrative Agent:
  $                               
(c) Plus: average daily market value during such fiscal quarter of unrestricted
Permitted Investments of the Loan Parties in which Administrative Agent has
first priority Liens, held in Securities Accounts maintained with Administrative
Agent or its Affiliates:
  $                               
(d) Equals:(Available Liquidity for fiscal quarter ended [                    ])
  $                       

 

3   Insert last day of the first of the two most recently ended fiscal quarters.
  4   Insert last day of the second of the two most recently ended fiscal
quarters.

Exhibit C

 



--------------------------------------------------------------------------------



 



SCHEDULE III
Compliance as of _________, ____ with
Provision of Section 6.12 of
the Agreement
Fixed Charge Coverage Ratio

                            (a )  
EBITDA
                       
Net Income
  $                    
 
                     
Plus: Interest Expense
  $                    
 
                     
Plus: Income tax expense
  $                    
 
                     
Plus: Depreciation and amortization
  $                    
 
                     
Plus: Extraordinary non-cash charges
  $                    
 
                     
Plus: Other non-cash charges (excluding any non-cash charge in respect of an
item that was included in Net Income in a prior period and any non-cash charge
that relates to the write-down or write-off of inventory)
  $                    
 
                     
Plus: Non-recurring fees, cash charges and other cash expenses made or incurred
in connection with the issuance of the Senior Secured Notes that are paid or
otherwise accounted for within 90 days of the issuance of the Senior Secured
Notes an amount not to exceed $6,000,000
  $                    
 
                     
Minus: Cash payments on non-cash charges from prior period
  $                    
 
                     
Minus: Extraordinary Gains and any non-cash income
  $                    
 
                     
EBITDA for the Period
  $       $            
 
                   
 
                      Minus:
unfinanced portion of Capital Expenditures
  $       $            
 
                   
 
          $            
 
                     
 
                Divided by:  
 
                  (b )  
Fixed Charges
                       
Cash Interest Expense
  $                    
 
                     
Plus: Prepayments and Scheduled principal payments on Indebtedness
  $                    
 
                     
Plus: Expense for taxes paid in cash
  $                    
 
                     
Plus: Dividends or distributions paid in cash
  $                    
 
                     
Plus: Payments on Capital Lease Obligations
  $                    
 
                     
Plus: Cash contributions to any Plan
  $                    
 
                     
Fixed Charges for the Period
  $       $            
 
                   
 
                       
Ratio
            :1.00          
 
                     
Limitation
            1.10 :1.00          
 
                     
In Compliance
          YES  NO        
 
             

Exhibit C

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF JOINDER AGREEMENT
     THIS JOINDER AGREEMENT (this “Agreement”), dated as of
                    , ___, 20___, is entered into between
                                                            , a
                                         (the “New Subsidiary”) and JPMORGAN
CHASE BANK, N.A., in its capacity as administrative agent (the “Administrative
Agent”) under that certain Credit Agreement, dated as of November ___, 2009
among Altra Holdings, Inc., Altra Industrial Motion, Inc., the other Loan
Parties party thereto, the Lenders party thereto and the Administrative Agent
(as the same may be amended, modified, extended or restated from time to time,
the “Credit Agreement”). All capitalized terms used herein and not otherwise
defined shall have the meanings set forth in the Credit Agreement.
     The New Subsidiary and the Administrative Agent, for the benefit of the
Lenders, hereby agree as follows:
     1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement, and (c)
all of the guaranty obligations set forth in Article X of the Credit Agreement.
Without limiting the generality of the foregoing terms of this paragraph 1, the
New Subsidiary, subject to the limitations set forth in Section 10.10 of the
Credit Agreement, hereby guarantees, jointly and severally with the other Loan
Guarantors, to the Administrative Agent and the Lenders, as provided in
Article X of the Credit Agreement, the prompt payment and performance of the
Guaranteed Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration or otherwise) strictly in accordance with
the terms thereof and agrees that if any of the Guaranteed Obligations are not
paid or performed in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration or otherwise), the New Subsidiary will, jointly and
severally together with the other Loan Guarantors, promptly pay and perform the
same, without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration or otherwise) in accordance with the
terms of such extension or renewal.
     2. If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.
     3. The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:
 
 
 
Exhibit D

 



--------------------------------------------------------------------------------



 



     4. The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.
     5. This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.
     6. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.
[Signature Page to Follow]
Exhibit D

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.

                  [NEW SUBSIDIARY]    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           
 
                Acknowledged and accepted:    
 
                JPMORGAN CHASE BANK, N.A.,         as Administrative Agent    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Exhibit D

 



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF APPLICABLE RATE CERTIFICATE
Altra Industrial Motion, Inc.
as Borrower Representative
Credit Agreement dated November ___, 2009
For the Fiscal quarter ended
                                                            

         
Average Quarterly Availability for such fiscal quarter
  $                       

Applicable Rate*

                                      Applicable Rate for   Applicable Rate for
    Applicable Rate for Revolver   Revolver   Commitment Fee Category   CBFR
Spread   Eurodollar Spread   Rate
Category_____
                         %                          %                          %

 

*   based on pricing grid set forth in definition of Applicable Rate

     The undersigned Borrower Representative represents and warrants to JPMorgan
Chase Bank, N.A. as administrative agent that the information set forth in this
Certificate is true and correct in all material respects as of the date hereof.

                  ALTRA INDUSTRIAL MOTION, INC,         as Borrower
Representative    
 
           
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           

Exhibit E

 



--------------------------------------------------------------------------------



 



DISCLOSURE SCHEDULES
TO
CREDIT AGREEMENT
     These Disclosure Schedules are delivered pursuant to the CREDIT AGREEMENT
dated as of November 25, 2009 (the “Credit Agreement”), among ALTRA INDUSTRIAL
MOTION, INC., the other Borrowers party hereto, the other Loan Parties party
hereto, the Lenders party hereto, and JPMORGAN CHASE BANK, N.A., as
Administrative Agent. Unless otherwise defined, capitalized terms have the
meanings set forth in the Credit Agreement.
     No reference to or disclosure of any item or other matter in these
Disclosure Schedules shall be construed as an admission or indication that such
item or other matter is material or that such item or other matter is required
to be referred to or disclosed in these Disclosure Schedules. No disclosure in
these Disclosure Schedules relating to any possible breach or violation of any
agreement, law, or regulation shall be construed as an admission or indication
that any such breach or violation exists or has actually occurred. If and to the
extent any information required to be furnished in any particular schedule is
contained in any other schedule, such information shall also be deemed to be
included in such particular schedule (without the need for a specific cross
reference) to the extent the applicability of such furnished information to such
schedule is reasonably apparent.
     These Disclosure Schedules and the information and disclosures contained in
these Disclosure Schedules are intended only to qualify and limit the
representations and warranties contained in the Credit Agreement and shall not
be deemed to expand in any way the scope or effect of any such representations
and warranties.
Index
Commitment Schedule
Schedule 3.05 — Properties
Schedule 3.06 — Disclosed Matters
Schedule 3.12 — Material Agreements
Schedule 3.14 — Insurance
Schedule 3.15 — Capitalization and Subsidiaries
Schedule 5.15 — Existing Real Estate Collateral
Schedule 6.01 — Existing Indebtedness
Schedule 6.02 — Existing Liens
Schedule 6.04 — Existing Investments
Schedule 6.10 — Existing Restrictions

 



--------------------------------------------------------------------------------



 



Schedule 3.05

(Properties)
Real Property

                                  Owned/                     Entity   Leased  
Street   City   State   Country   ZIP
Inertia Dynamics, LLC
  Leased   31 Industrial Park Road   New Hartford   CT   USA     06057  
Warner Electric LLC
  Owned   449 Gardner Street   South Beloit   IL   USA     61080  
Warner Electric LLC
  Leased   420 Pershing Street   South Beloit   IL   USA     61080  
Warner Electric LLC
  Leased   960 Gardner Street   South Beloit   IL   USA     61080  
Formsprag LLC
  Leased   485 S. Frontage Road, Suite 330   Burr Ridge   IL   USA     60521  
Warner Electric LLC
  Leased   6593 Revlon Drive   Belvidere   IL   USA     61008  
Warner Electric, LLC
  Owned   802 E. Short Street   Columbia City   IN   USA     46725  
Warner Electric LLC
  Leased   722 E. Swihart Street   Columbia City   IN   USA     46725  
Altra Holdings, Inc.
  Leased   300 Granite Street   Braintree   MA   USA     02184  
TB Wood’s Corporation
  Owned   801 East Industrial Avenue   Mt. Pleasant   MI   USA     48858  
Formsprag LLC
  Owned   23601 Hoover Road   Warren   MI   USA     48089  
Formsprag LLC
  Leased   23554 Hoover Road   Warren   MI   USA     48089  
Boston Gear LLC
  Leased   701 Carrier Drive   Charlotte   NC   USA     28216  
TB Wood’s, Inc.
  Leased   4970 Joule Street   Reno   NV   USA     83502  
Kilian Manufacturing Corporation
  Owned   1728-36 Burnet Avenue   Syracuse   NY   USA     13206  
Nuttall Gear LLC
  Leased   2221 Niagara Falls Boulevard   Niagara Falls   NY   USA     14304  
TB Wood’s Corporation
  Owned   440 North Fifth Avenue   Chambersburg   PA   USA     17201  
TB Wood’s Corporation
  Owned   3181 Black Gap Road   Scotland   PA   USA     18407  
Ameridrives International LLC
  Owned   1802 Pittsburgh Avenue   Erie   PA   USA     16502  
Ameridrives International LLC
  Leased   31 N. Sugan Road, Suite 3D   New Hope   PA   USA     18938  
TB Wood’s Corporation
  Owned   33 Houser Rd.   Fayetteville   PA   USA     17222  
TB Wood’s Corporation
  Owned   521 Airport Road   Chattanooga   TN   USA     37421  
Warner Electric LLC
  Owned   2800 Fisher Road   Wichita Falls   TX   USA     76302  
Warner Electric LLC
  Leased   1705 Northwest Highway, Suite 125   Grapevine   TX   USA     76051  
TB Wood’s Corporation
  Owned   2000 Clovis Barker Road   San Marcos   TX   USA     78666  
Boston Gear LLC
  Leased   2000 North Central Expressway   Plano   TX   USA     75074  
Ameridrives International LLC
  Leased   1411 FM 1101, Suite B   New Braunfels   TX   USA     78130  
Warner Electric LLC
  Leased   1701 Pearl Street   Waukesha   WI   USA     53186  
Ameridrives International LLC
  Leased   1680 Cornell Road   Green Bay   WI   USA     54313  
TB Wood’s Enterprises, Inc.
  Leased   1011 Centre Road, Suite 322   Wilmington   DE   USA     19805  

2



--------------------------------------------------------------------------------



 



Owned Intellectual Property
     See Attachment 3.05 setting forth the Intellectual Property of the Company.
Licensed Intellectual Property

  •   License Agreement dated August 17, 2009 between [*] and Ameridrives
International, LLC.     •   The Loan Parties own or license certain
off-the-shelf software, which software is ready-made and available for sale,
lease, or license to the general public.     •   From time to time in the course
of manufacturing products for their customers, certain customers may grant the
Loan Parties limited licenses to certain of their intellectual property.



3



--------------------------------------------------------------------------------



 



Schedule 3.06
(Disclosed Matters)
(a) None
(b)
Environmental Reports
          Findings or conditions disclosed in environmental reports to be
delivered to the Administrative Agent on a post-closing basis which do not
result in a Material Adverse Effect.
Other Environmental Matters

  •   One of the Loan Parties or their affiliates formerly owned a site in
Roscoe, Illinois, which is known to have contamination associated with the
release of chlorinated solvents. Dana Corporation, which formerly owned the
Roscoe facility and sold it to Colfax Corporation, is responsible for
remediating the contamination in the area of the former plant. It is the Loan
Parties’ understanding that the remediation is being done pursuant to an order.
In 2004, Colfax Corporation sold the power transmission business to the Company
and retained ownership of the Roscoe, Illinois property and any losses arising
from the ownership of the Roscoe, Illinois property. Note, the contamination did
not occur while the Loan Parties or their affiliates owned or operated the site.
    •   A Liability Determination Report dated December 15, 1995 was issued by
the Michigan Department of Environmental Qualify, Environmental Response
Division, Saginaw Bay District Headquarters with respect to 801 E. Industrial
Drive, Mt. Pleasant, Michigan that indicated that solid and groundwater at the
facility was contaminated with hazardous substances.     •   Ingersoll-Rand’s
environmental consulting division continues to monitor wells at Kilian
Manufacturing Corporation’s Syracuse and Toronto plants.     •   As with most
manufacturers, the Loan Parties generate hazardous wastes, which are transported
off site for treatment or disposal. A party that arranges for the disposal or
treatment of hazardous wastes may be liable for the cost of remediating if the
disposal or treatment site becomes contaminated.



4



--------------------------------------------------------------------------------



 



Schedule 3.12
(Material Agreements)
M&A Agreements

  •   LLC Purchase Agreement, dated as of October 25, 2004, among Warner
Electric Holding, Inc., Colfax Corporation and Altra Holdings, Inc.     •  
Assignment and Assumption Agreement, dated as of November 21, 2004, between
Altra Holdings, Inc. and Altra Industrial Motion, Inc.     •   Share Purchase
Agreement, dated as of November 7, 2005, among Altra Industrial Motion, Inc. and
the stockholders of Hay Hall Holdings Limited listed therein     •   Asset
Purchase Agreement, dated May 18, 2006, among Warner Electric LLC, Bear Linear
LLC and the other guarantors listed therein     •   Agreement and Plan of
Merger, dated February 17, 2007, among Altra Holdings, Inc., Forest Acquisition
Corp. and TB Wood’s Corp.

  o   Amendment No. 1 to the Agreement and Plan of Merger, dated as of March 11,
2007, among Altra Holdings, Inc., Forest Acquisition Corp. and TB Wood’s Corp.

Stockholders Agreements

  •   Amended and Restated Stockholders Agreement, dated January 6, 2005, among
Altra Holdings, Inc. and the stockholders listed therein

  o   First Amendment to Amended and Restated Stockholders Agreement, dated
May 1, 2005, among Altra Holdings, Inc. and the stockholders listed therein    
o   Second Amendment to Amended and Restated Stockholders Agreement among Altra
Holdings, Inc. and the stockholders listed therein

8 1/8% Senior Secured Notes Agreements

  •   Form of 8 1/8% Senior Secured Notes due 2016     •   Purchase Agreement,
dated November 16, 2009 among Altra Holdings, Inc., the Guarantors party thereto
and the Initial Purchasers party thereto     •   Indenture, dated November 25,
2009, among Altra Holdings, Inc., the Guarantors party thereto and Bank of New
York Mellon Trust Company, N.A.     •   Registration Rights Agreement, dated
November 25, 2009, among Altra Holdings, Inc., the Guarantors party thereto and
the Initial Purchasers party thereto     •   Security Agreement, dated
November 25, 2009, among Altra Holdings, Inc., the Guarantors party thereto and
Bank of New York Mellon Trust Company, N.A.



5



--------------------------------------------------------------------------------



 



Labor Agreements

  •   Labor Agreement, dated as of August 11, 2007, between Warner Electric LLC
(formerly Warner Electric Inc.) and International Association of Machinists and
Aerospace Works, AFL-CIO, and Aeronautical Industrial District Lode 776, Local
Lodge 2771     •   Agreement, dated June 2, 2008 between Formsprag LLC and UAW
Local 155     •   Labor Agreement, effective as of February 1, 2009, between
Warner Electric LLC and United Steelworkers and Local Union No. 3245     •  
Agreement, effective February 15, 2009, between American Enterprises MPT, L.P.
and Steel, Paper and Forestry, Rubber, Manufacturing Energy, Allied Industrial
and Service Workers International Union, AFL-CIO-CLC Local 3199-10

Employment and Related Agreements

  •   Amended and Restated Employment Agreement, dated as of January 1, 2009,
among Altra Industrial Motion, Inc., Altra Holdings, Inc. and Carl Christenson  
  •   Employment Agreement, dated as of October 30, 2007, among Altra Industrial
Motion, Inc., Altra Holdings, Inc. and Christian Storch     •   Amended and
Restated Employment Agreement, dated as of September 25, 2008, among Altra
Industrial Motion, Inc., Altra Holdings, Inc. and Michael L. Hurt     •  
Indemnification Agreement entered into between Altra Holdings, Inc. and the
Directors and certain officers     •   Change of Control Agreement entered into
among Altra Holdings, Inc., Altra Industrial Motion, Inc. and certain officers

Plans

  •   Altra Holdings, Inc. 2004 Equity Incentive Plan

  o   Amendment to 2004 Equity Incentive Plan     o   Second Amendment to 2004
Equity Incentive Plan

  •   Form of Restricted Stock Award Agreement

  o   Form of Amendment to Restricted Stock Agreements with Michael Hurt

  •   Subscription Agreement, dated November 30, 2004, among Altra Holdings,
Inc., the preferred purchasers and the common purchasers as listed therein

6



--------------------------------------------------------------------------------



 



Schedule 3.14
(Insurance)
     See Attachment 3.14 attached hereto, setting forth a description of all
insurance maintained by or on behalf of the Loan Parties as of the Effective
Date, except for international policies placed locally.

7



--------------------------------------------------------------------------------



 



Schedule 3.15
(Capitalization and Subsidiaries)
(a) See Attachment 3.15 attached hereto, setting forth an organizational chart
of the Loan Parties.
(b) and (c)

                              Entity   Type   Classes   Authorized   Outstanding
  Holders
Altra Holdings, Inc.
  DE Corp.   Common Stock, $0.001 par value     90,000,000     26,623,171 as of
11/01/2009   Publicly traded
 
      Undesignated Preferred Stock, $0.001 par value     10,000,000     0    
N/A
Altra Industrial Motion, Inc.
  DE Corp.   Common Stock, $0.001 par value     1,000     1,000     Altra
Holdings, Inc. (100%)
American Enterprises MPT Corp.
  DE Corp.   Common Stock, $0.001 par value     1,000     999     Altra
Industrial Motion, Inc. (100%)
Nuttall Gear LLC
  DE LLC   LLC Interests     N/A     1     American Enterprises MPT Corp. (100%)
American Enterprises MPT Holdings, LLC
  DE LLC   LLC Interests     N/A     100%   American Enterprises MPT Corp.
(100%)
Ameridrives International, LLC
  DE LLC   LLC Interests     N/A     100%   American Enterprises MPT Corp.
(100%)
Formsprag LLC
  DE LLC   Units     N/A     861,429     American Enterprises MPT Corp. (100%)
Warner Electric LLC
  DE LLC   LLC Interests     N/A     1     Altra Industrial Motion, Inc. (100%)
Warner Electric Technology LLC
  DE LLC   LLC Interests     N/A     1     Altra Industrial Motion, Inc. (100%)
Boston Gear LLC
  DE LLC   LLC Interests     N/A     1     Altra Industrial Motion, Inc. (100%)
Kilian Manufacturing Corporation
  DE Corp.   Stock, no par value     100     10     Altra Industrial Motion,
Inc. (100%)
Warner Electric International Holding, Inc.
  DE Corp.   Stock, $1.00 par value     1,100     1,000     Altra Industrial
Motion, Inc. (100%)
TB Wood’s Corporation
  DE Corp.   Common Stock, $0.01 par value     1,000     1,000     Altra
Industrial Motion, Inc. (100%)
TB Wood’s Incorporated
  PA Corp.   Common Stock, par value $0.10     2,500,000     1,125,000     TB
Wood’s Corporation (100%)
TB Wood’s Enterprises Inc.
  DE Corp.   Common Stock, $0.01 par value     3,000     3,000     TB Wood’s
Incorporated (100%)
Inertia Dynamics LLC
  DE LLC   LLC Interests     N/A     100%   Altra Industrial Motion, Inc. (100%)

8



--------------------------------------------------------------------------------



 



Schedule 5.15
(Existing Real Estate Collateral)
     The following is a list of existing owned properties of the Loan Parties
having a fair market value in excess of $2,500,000:

                          Entity   Street   City   State   Country   ZIP
TB Wood’s Corporation
  440 North Fifth Avenue   Chambersburg   PA   USA     17201  
Warner Electric LLC
  2800 Fisher Road   Wichita Falls   TX   USA     76302  
TB Wood’s Corporation
  2000 Clovis Barker Road   San Marcos   TX   USA     78666  

9



--------------------------------------------------------------------------------



 



Schedule 6.01
(Existing Indebtedness)
Mortgage
     In June 2006, Holdings entered into a mortgage on its building in
Heidelberg, Germany with a local bank. In the third quarter of 2009, Holdings
re-financed the mortgage. Holdings borrowed an additional €1.0 million. The new
mortgage has an interest rate of 3.5% and is payable in monthly installments
over three years. As of November 23, 2009 and December 31, 2008, the mortgage
had a remaining principal balance outstanding of €2.2 million, or $3.3 million,
and €1.6 million or $2.3 million, respectively.
Capital Leases
     The Loan Parties lease certain equipment under capital lease arrangements,
whose obligations are included in both short-term and long-term debt.
Intercompany Indebtedness
     As of the Effective Date, the Loan Parties are owed approximately
$62.1 million in intercompany indebtedness from certain foreign Subsidiaries of
the Loan Parties and owe approximately $3.0 million in intercompany indebtedness
to certain foreign Subsidiaries of the Loan Parties.
Defeasance of 9% Senior Secured Notes
     The proceeds of Holdings’ concurrent offering of 8.125% Senior Secured
Notes along with cash on hand of the Loan Parties will be used to repurchase
and/or redeem the Company’s outstanding 9% Senior Secured Notes due 2011.
Letters of Credit
     As of the Effective Date, certain letters of credit in the aggregate face
amount of $9,266,272.79 (collectively, the “Existing LCs”), which were issued by
Wells Fargo Foothill, Inc. for the account of the Borrowers under the Existing
Credit Agreement remain outstanding. As of the Effective Date, the Issuing Bank
has issued a Letter of Credit having an initial face amount of $9,729,586.43 to
Wells Fargo Foothill, Inc. for the account of the Borrowers to secure the
obligations of the Borrowers in respect of the Existing LCs, until such time as
all of the Existing LCs shall have been returned to Wells Fargo Foothill, Inc.
and cancelled.
Variable Rate Demand Revenue Bonds
     Holdings has obligations under certain Variable Rate Demand Revenue Bonds
issued under the authority of the industrial development corporations of the
City of San Marcos, Texas and City of the Chattanooga, Tennessee, in the amounts
of $3.0 million and $2.3 million,

10



--------------------------------------------------------------------------------



 



respectively. These bonds bear variable interest rates and mature in April, 2024
and April, 2022, respectively.

11



--------------------------------------------------------------------------------



 



Schedule 6.02
(Existing Liens)
UCC Financing Statements

                          Jurisdiction   Debtor   Secured Party     File No.    
Date   Collateral
DE — Secretary of State
  Warner Electric LLC   NMHG Financial Services Inc.     60767475     03/06/2006
  Certain equipment
 
      Wells Fargo Equipment Finance, Inc.     61080308     03/30/2006   Certain
equipment
 
            61970144 (Assn)     06/09/2006    
 
            62087708 (Assn)     06/19/2006    
 
      People’s Capital and Leasing Corp.     62702389     08/04/2006   Certain
equipment
 
            70018860 (Assn)     12/26/2006    
 
            70522614 (Assn)     02/08/2007    
 
      U.S. Bancorp     63462645     10/06/2006   Certain equipment
 
      People’s Capital and Leasing Corp.     70409630     02/01/2007   Certain
equipment
 
      Xerox Corporation     70423201     02/01/2007   Certain equipment
 
      Xerox Corporation     82073474     06/17/2008   Certain equipment
 
      TCF Equipment Finance, Inc.     84016398     12/03/2008   Certain
equipment
 
            84198485 (Assn)     12/17/2008    
 
      U.S. Bancorp     90551793     02/19/2009   Certain equipment
 
      Office Equipment Leasing Co.     90566601     02/20/2009   Certain
equipment
 
      Xerox Corporation     93045819     9/23/2009   Xerox 4112CPC
 
      U.S. Bancorp     93485759     10/29/2009   Certain equipment
DE — Secretary of State
  Nuttall Gear LLC   United States Steel Corporation     84061634     12/08/2008
  Certain equipment
DE — Secretary of State
  Kilian Manufacturing Corporation   Raymond Leasing     43545235     12/15/2004
  Certain equipment
DE — Secretary of State
  Inertia Dynamics, LLC   Wells Fargo Equipment Finance, Inc.     60517920    
02/13/2006   Certain equipment

12



--------------------------------------------------------------------------------



 



                          Jurisdiction   Debtor   Secured Party     File No.    
Date   Collateral
DE — Secretary of State
  Formsprag LLC   Citibank, N.A.     52264787     07/22/2005   Certain accounts
receivable
 
      Ervin Leasing Company     70465202     02/05/2007   Certain equipment
 
      Ervin Leasing Company     71754208     05/07/2007   Certain equipment
 
      Ervin Leasing Company     83519319     10/14/2008   Certain equipment
 
      Ervin Leasing Company     83520341     10/14/2008   Certain equipment
 
      Ervin Leasing Company     83520358     10/14/2008   Certain equipment
 
      Jules and Associates, Inc.     90956299     03/25/2009   Certain equipment
 
      Jules and Associates, Inc.     90956349     03/25/2009   Certain equipment
PA — Department of State
  TB Wood’s Incorporated   JPMorgan Chase Bank     34711519     12/14/2001  
Illegible
 
            34990050 (Assn)     03/04/2002    
 
            2006061400271 (Continuation)     06/14/2006    
 
      Crown Credit Company     2005011400558     01/14/2005   Certain equipment
 
      Valenite, LLC     2005081504374     08/15/2005   Certain inventory
 
      General Electric Capital Corp.     2006062105264     06/21/2006   Certain
equipment
DE — Secretary of State
  Boston Gear LLC   Dell Financial Services LLC     40541989     2/26/2004   All
computer equipment and peripherals.
 
            83122403 (Continuation)     9/15/2008    
 
                       
DE — Secretary of State
  Ameridrives International, LLC   Daewoo Heavy Industries America
Corporation     50805771     03/10/2005   One Daewoo Model DHM-800 S/N HM800158
 
      TCF Equipment Finance, Inc.     63313517     09/07/2006   USED 1995
FS-630-200 Fellows CNC Hydrostroke High Speed Gear Shaping Machine
 
      TCF Equipment Finance, Inc.     64516779     12/22/2006   Doosan Infracore
DMV5025/50 taper high precision machining center and Doosan Infracore Puma 400B
high performance turning center
 
      People’s Capital and Leasing Corp.     73234191     08/24/2007  
Mitsubishi machine model 3015HV-20CF2-PRT

13



--------------------------------------------------------------------------------



 



                          Jurisdiction   Debtor   Secured Party     File No.    
Date   Collateral
 
      TCF Equipment Finance, Inc.     73571352     08/27/2007   One Puma 400B
Fanuc 21iTB control and One Puma TL2500L with Fanuc 18iTB Control
 
      Mazak Corporation     91642856     05/26/2009   Mazak machine serial
number 215289
DE — Secretary of State
  Altra Industrial Motion, Inc.   TCF Equipment Finance, Inc.     84016398    
12/03/2008   Hardinge-Bridgeport GX 480 Vertical Machining Center, and Okuma 2
SP-V40

Judgments
     Judgment against “TB Woods” in the jurisdiction of Franklin County
Prothonotary, Pennsylvania, Case No. 2002-1518, filed June 6, 2002, for
$1,871.70 by plaintiff Kegerreis/Kyler, et. al.
Defeasance of 9% Senior Secured Notes
     The proceeds of Holdings’ concurrent offering of 8.125% Senior Secured
Notes along with cash on hand of the Loan Parties will be used to repurchase
and/or redeem the Company’s outstanding 9% Senior Secured Notes due 2011. Liens
associated with the 9% Senior Secured Notes will not be terminated until such
repurchase and redemption is complete.
Letters of Credit
     As of the Effective Date, certain letters of credit in the aggregate face
amount of $9,266,272.79 (collectively, the “Existing LCs”), which were issued by
Wells Fargo Foothill, Inc. for the account of the Borrowers under the Existing
Credit Agreement remain outstanding. As of the Effective Date, the Issuing Bank
has issued a Letter of Credit having an initial face amount of $9,729,586.43 to
Wells Fargo Foothill, Inc. for the account of the Borrowers to secure the
obligations of the Borrowers in respect of the Existing LCs, until such time as
all of the Existing LCs shall have been returned to Wells Fargo Foothill, Inc.
and cancelled.
Mortgage
     In June 2006, Holdings entered into a mortgage on its building in
Heidelberg, Germany with a local bank. In the third quarter of 2009, Holdings
re-financed the mortgage. Holdings borrowed an additional €1.0 million. The new
mortgage has an interest rate of 3.5% and is payable in monthly installments
over three years. As of November 23, 2009 and December 31, 2008, the mortgage
had a remaining principal balance outstanding of €2.2 million, or $3.3 million,
and €1.6 million or $2.3 million, respectively.

14



--------------------------------------------------------------------------------



 



Schedule 6.04
(Existing Investments)
Existing Equity Investments

      Entity   Jurisdiction
Altra Industrial Motion, Inc.
  Delaware
Altra Industrial Motion (Shenzhen) Ltd
  China
3091780 Nova Scotia Company
  Nova Scotia, Canada
American Enterprises MPT Corp.
  Delaware
American Enterprises MPT Holdings, LLC
  Delaware
Ameridrives International, LLC
  Delaware
Bibby Group Ltd.
  United Kingdom
Bibby Transmissions Ltd.
  United Kingdom
Bibby Turboflex SA
  South Africa
Boston Gear LLC
  Delaware
Dynatork Air Motors Ltd.
  United Kingdom
Dynatork, Ltd.
  United Kingdom
Formsprag LLC
  Delaware
The Hay Hall Group Ltd.
  United Kingdom
Hay Hall Holdings Ltd.
  United Kingdom
Huco Engineering Industries Ltd.
  United Kingdom
Huco Power Transmission, Ltd.
  United Kingdom
Inertia Dynamics, LLC
  Delaware
Kilian Canada, ULC
  Nova Scotia, Canada
Kilian Manufacturing Corporation
  Delaware
Matrix International GmbH
  Germany
Matrix International, Ltd.
  United Kingdom
Nuttall Gear LLC
  Delaware
Rathi Turboflex Pty Ltd.
  India
Saftek Ltd.
  United Kingdom
Stieber GmbH
  Germany
Torsiflex Ltd.
  United Kingdom
Turboflex Ltd.
  United Kingdom
Twiflex Ltd.
  United Kingdom
Warner Electric Australia Pty. Ltd.
  Australia
Warner Electric Europe SAS
  France
Warner Electric Group GmbH
  Germany
Warner Electric (Holding) SAS
  France
Warner Electric International Holding, Inc.
  Delaware
Warner Electric LLC
  Delaware
Warner Electric (Netherlands) Holding, B.V.
  Netherlands
Warner Electric (Singapore), Ltd.
  Singapore
Warner Electric (Taiwan) Ltd.
  Taiwan
Warner Electric Technology LLC
  Delaware
Warner Electric (Thailand) Ltd.
  Thailand
Warner Electric UK Group Ltd.
  United Kingdom
Warner Electric UK Holding, Ltd.
  United Kingdom
Warner Shui Hing Limited, (HK)
  Hong Kong
Wichita Company Ltd.
  United Kingdom
Industrial Blaju, S.A. de C.V.
  Mexico
TB Wood’s Corporation
  Delaware
T.B. Wood’s Canada Ltd.
  Canada

15



--------------------------------------------------------------------------------



 



      Entity   Jurisdiction
TB Wood’s Enterprises, Inc.
  Delaware
TB Wood’s Incorporated
  Pennsylvania

Existing Joint Ventures
     Warner Electric LLC holds 40% of Elastomeric Actuators Inc.

16



--------------------------------------------------------------------------------



 



Schedule 6.10
(Existing Restrictions)
     None.

17



--------------------------------------------------------------------------------



 



Attachment 3.05 — Owned Intellectual Property
     See attached.

1



--------------------------------------------------------------------------------



 



                                                      IP Type   Issuing
Jurisdiction   Owner Entity   Altra BU   Title / Description   Registration
Number     Registration /
Issue Date     Application
Number     Filing Date     Status
TM
  USA   Boston Gear LLC   Boston Gear   ACE     1771190       5/18/1993      
74253998       3/10/1992     Active
TM
  USA   Ameridrives International, LLC   Ameridrives   AMERICAN     0529539    
  8/22/1950       71578852       4/29/1949     Active
TM
  USA   Ameridrives International, LLC   Ameridrives   AMERICARDAN     2,488,262
      09/11/01       75621192       01/15/1999     Active
TM
  USA   Ameridrives International, LLC   Ameridrives   AMERIDISC & Design    
0802185       1/18/1966       72219296       5/19/1965     Active
TM
  USA   Ameridrives International, LLC   Ameridrives   AMERIDRIVES     2168489  
    6/23/1998       75204229       11/25/1996     Active
TM
  USA   Ameridrives International, LLC   Ameridrives   AMERIFLEX     1000720    
  12/31/1974       72444883       1/2/1973     Active
Patent
  USA   Warner Electric Technology LLC   Warner   AMPLIFYING CLUTCH WITH
RADIALLY CONTRACTIBLE SHOE     4,330,054       5/18/1982       151340      
5/19/1980     Active
Patent
  Singapore   Warner Electric Technology Inc.   FORMSPRAG   ANTI-SLIP INESERT
FOR A BACKSTOPPING CLUTCH     92,564       02/28/2005       200206523-3      
04/19/2001     Active
Patent
  USA   Warner Electric Technology LLC   FORMSPRAG   ANTI-SLIP INESERT FOR A
BACKSTOPPING CLUTCH     6,257,388       7/10/2001       09/556510      
4/24/2000     Active
Patent
  Turkey   Warner Electric Technology Inc.   FORMSPRAG   ANTI-SLIP INESERT FOR A
BACKSTOPPING CLUTCH     TR2002 02428B       7/21/2003       02/2428      
10/24/2002     Active
Patent
  Malaysia   Warner Electric Technology LLC   FORMSPRAG   ANTI-SLIP INESERT FOR
A BACKSTOPPING CLUTCH     MY-117,623-A       7/31/2004       P120011880      
04/20/2001     Active
Patent
  Israel   Warner Electric Technology Inc.   FORMSPRAG   ANTI-SLIP INESERT FOR A
BACKSTOPPING CLUTCH     152,385       08/05/2009       152385       10/20/2002  
  Active
Patent
  USA   Warner Electric Technology LLC   WARNER   APPARATUS AND METHOD FOR
SENSING CLUTCH SLIPPAGE     4,949,828       8/21/1990       07/260,913      
10/21/1988     Active
Patent
  USA   Warner Electric Technology LLC   ALCOILS   APPARATUS FOR RESISTANCE
BONDING ELECTROMAGNETIC COILS     5,091,619       2/25/1992       07/543,706    
  6/26/1990     Active
Patent
  USA   Warner Electric Technology LLC   Warner   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     5,150,779       9/29/1992       820344      
1/14/1992     Active
Patent
  United Kingdom   Warner Electric Technology Inc.   Warner   ARMATURE ASSEMBLY
FOR AN ELECTROMAGNETIC COUPLING     EP0552011       3/26/1997       EP93300169.5
      1/12/1993     Active
Patent
  Germany   Warner Electric Technology Inc.   Warner   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     EP0552011       3/26/1997       EP93300169.5      
1/12/1993     Active
Patent
  France   Warner Electric Technology Inc.   Warner   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     EP0552011       3/26/1997       EP93300169.5      
1/12/1993     Active
Patent
  Europe   Warner Electric Technology Inc.   WARNER   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     EP0552011       3/26/1997       EP93300169.5      
1/12/1993     Active
Patent
  USA   Warner Electric Technology LLC   WARNER   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     4,445,606       5/1/1984       06/330,610      
12/14/1981     Active
Patent
  USA   Warner Electric Technology Inc.   WARNER   ARMATURE FOR A SELECTIVELY
ENGAGEABLE AND DISENGAGEABLE COUPLING     6,557,236       05/06/2003      
10/027,095       12/20/2001     Active
Patent
  USA   Warner Electric Technology LLC   WARNER   ARMATURE FOR A SELECTIVELY
ENGAGEABLE AND DISENGAGEABLE COUPLING     6,364,084       4/2/2002      
09/515779       2/29/2000     Active
Patent
  South Korea   Warner Electric Technology Inc.   WARNER   ARMATURE FOR
SELECTIVELY ENGAGEABLE AND DISENGAGEABLE COUPLING     828,851       05/02/2008  
    7013844/2001       10/29/2001     Active
Patent
  Mexico   Warner Electric Technology Inc.   WARNER   ARMATURE FOR SELECTIVELY
ENGAGEABLE AND DISENGAGEABLE COUPLING     232,309       11/23./2005      
PA/a/2001/010462       10/16/2001     Active
Patent Appl.
  Japan   Warner Electric Technology Inc.   WARNER   ARMATURE FOR SELECTIVELY
ENGAGEABLE AND DISENGAGEABLE COUPLING                     2001-563,800      
10/29/2001     Pending
Patent
  Europe   Warner Electric Technology Inc.   WARNER   ARMATURE FOR SELECTIVELY
ENGAGEABLE AND DISENGAGEABLE COUPLING     1,171,721       05/03/2006      
09109241.0       02/14/2001     Active
TM
  USA   Warner Electric Technology LLC   Warner   AUTOGAP     681,746      
07/14/1959       72046678       2/26/1958     Active
TM
  United Kingdom   Warner Electric Technology LLC   Warner   AUTOGAP     795572
      09/17/1959               09/17/1959     Active
TM
  Canada   Boston Gear LLC   Boston Gear   BEAR-N-BRONZ & Design     TMA116839  
    02/05/1960       252099       07/23/1959     Active
TM
  USA   Boston Gear LLC   Boston Gear   BEAR-N-BRONZ     0603829       3/29/1955
      71665847       5/6/1954     Active
TM
  Canada   Boston Gear LLC   Boston Gear   BG & Design     TMA116836      
02/05/1960       252095       07/23/1959     Active
TM
  USA   Boston Gear LLC   Boston Gear   BG & Design     0298486       10/25/1932
      71327723       6/4/1932     Active
Patent
  Canada   Warner Electric Technology Inc.   FORMSPRAG   IMPROVED BI-DIRECTIONAL
BACK STOPPING CLUTCH     2024208       07/03/2001       2024208       08/29/1990
    Active
Patent
  Japan   Warner Electric Technology Inc.   Warner   CLUTCH BRAKE ASSEMBLY    
3,723,872       09/30/2005       329,410/95       11/27/1995     Active
Patent Appl.
  Germany   Warner Electric Technology Inc.   Warner   CLUTCH BRAKE ASSEMBLY    
                19544321.7       11/28/1995     Pending
Patent
  United Kingdom   Warner Electric Technology Inc.   Warner   CLUTCH BRAKE
ASSEMBLY     2,295,656       08/12/1998       9524410.9       11/29/1995    
Active
Patent
  France   Warner Electric Technology Inc.   WARNER   CLUTCH BRAKE ASSEMBLY    
2727485       07/17/1998       9514181       011/30/1995     Active
TM
  USA   Boston Gear LLC   Boston Gear   BOSTRONG & Design     0837074      
10/17/1967       72251147       7/27/1966     Active
TM
  Canada   Boston Gear LLC   Boston Gear   BOST-BRONZ     TMA118130      
05/20/1960       252100       07/23/1959     Active
TM
  USA   Boston Gear LLC   Boston Gear   BOST-BRONZ     0547544       9/4/1951  
    71597836       5/20/1950     Active
TM
  USA   Boston Gear LLC   Boston Gear   BOST-BRONZ     0612905       9/27/1955  
    71677082       11/22/1954     Active
TM
  USA   Boston Gear LLC   Boston Gear   BOST-FLEX     1111218       1/16/1979  
    73163090       3/21/1978     Active
TM
  USA   Boston Gear LLC   Boston Gear   BOSTON     0522912       3/28/1950      
71535926       9/27/1947     Active
TM
  USA   Boston Gear LLC   Boston Gear   BOSTON & Design     1374572      
12/10/1985       73514378       12/19/1984     Active
TM
  France   Boston Gear LLC   Boston Gear   BOSTON     1624494       04/12/1991  
    INPI121128       04/13/1989     Active
TM
  Canada   Boston Gear LLC   Boston Gear   BOSTON GEAR     172185      
9/27/1985                     Active
TM
  Canada   Boston Gear LLC   Boston Gear   BOSTON GEAR & Design     TMA172185  
    10/23/1970       318048       11/29/1968     Active
TM
  Mexico   IMO Industries Inc.   Boston Gear   BOSTON GEAR     473663      
9/15/1994       161734       02/26/1993     Active
TM
  Australia   Boston Gear LLC   Boston Gear   BOSTON GEAR     522543      
11/6/1989               11/06/1989     Active
TM
  Mexico   IMO Industries Inc.   Boston Gear   BOSTON GEAR     658794      
3/24/2000       161733       02/26/1993     Active
TM
  USA   Boston Gear LLC   Boston Gear   BOSTON GEAR     0905805       1/12/1971
      72338165       9/17/1969     Active
TM
  USA   Boston Gear LLC   Boston Gear   BOSTON GEAR     0905846       1/12/1971
      72338166       9/17/1969     Active
TM
  France   Boston Gear LLC   Boston Gear   BOSTON GEAR     1624494      
04/12/1991       INPI121227       04/03/1989     Active
TM
  USA   Boston Gear LLC   Boston Gear   BOSTONE     1131198       2/26/1980    
  73163091       3/21/1978     Active
Patent
  USA   Warner Electric Technology LLC   Warner   HIGH STRENGTH ELECTROMAGNETIC
COUPLING DISC     5,445,259       8/29/1995       08/114,320       8/30/1993    
Active
Patent
  United Kingdom   Warner Electric Technology Inc.   Warner   HIGH STRENGTH
ELECTROMAGNETIC COUPLING DISC     0645550       3/29/1995       EP94306356.0    
  8/30/1994     Active
Patent
  Germany   Warner Electric Technology Inc.   Warner   HIGH STRENGTH
ELECTROMAGNETIC COUPLING DISC     0645550       3/29/1995       94306356.0      
8/30/1994     Active
Patent
  France   Warner Electric Technology Inc.   Warner   HIGH STRENGTH
ELECTROMAGNETIC COUPLING DISC     0645550       3/29/1995       EP94306356.0    
  8/30/1994     Active
TM
  USA   Formsprag LLC   Formsprag   CEBMAG     1352456       08/06/1985      
73513313       12/13/1984     Active
TM
  USA   Formsprag LLC   Formsprag   CECON     2871858       08/10/04      
78/300,412       09/15/2003     Active
TM
  USA   Boston Gear LLC   Boston Gear   CENTRIC     1365217       10/15/1985    
  73434105       7/11/1983     Active
Patent
  USA   Warner Electric Technology LLC   Warner   CLUTCH BRAKE ASSEMBLY    
5,549,186       8/27/1996       08/346,622       11/30/1994     Active
Patent
  USA   Warner Electric Technology LLC   Warner   CLUTCH WITH FAIL-SAFE HELICAL
SPRING     4,418,811       12/6/1983       06/260,413       5/4/1981     Active
Patent
  USA   Warner Electric Technology LLC   Warner   CLUTCH WITH SPACER FOR
SUPPORTING A BEARING     5,285,882       2/15/1994       07/996,122      
12/23/1992     Active
Patent
  United Kingdom   Warner Electric Technology Inc.   Warner   CLUTCH WITH SPACER
FOR SUPPORTING A BEARING     EP0604190       9/3/1997       EP93310365.7      
12/21/1993     Active
Patent
  Germany   Warner Electric Technology Inc.   Warner   CLUTCH WITH SPACER FOR
SUPPORTING A BEARING     EP0604190       9/3/1997       93310365.7      
12/21/1993     Active
Patent
  France   Warner Electric Technology Inc.   Warner   CLUTCH WITH SPACER FOR
SUPPORTING A BEARING     EP0604190       9/3/1997       EP93310365.7      
12/21/1993     Active
Patent
  Europe   Warner Electric Technology Inc.   WARNER   CLUTCH WITH SPACER FOR
SUPPORTING A BEARING     EP0604190       9/3/1997       EP93310365.7      
12/21/1993     Active
Patent
  USA   Warner Electric Technology LLC   WARNER   CLUTCH/BRAKE UNIT    
5,033,595       7/23/1991       07/535,428       6/8/1990     Active
TM
  USA   Boston Gear LLC   Boston Gear   DCX     1689927       6/2/1992      
74151919       3/27/1991     Active
TM
  USA   Boston Gear LLC   Boston Gear   DCX PLUS     1794125       9/21/1993    
  74151939       3/27/1991     Active
TM
  USA   Nuttall Gear LLC   Nuttall Gear   DELROYD     3,025,384       12/13/2005
      76/586088       4/12/2004     Active
Patent
  USA   Warner Electric Technology LLC   ALCOILS   DIGITAL CONTROL SYSTEM FOR
ELECTROMAGNETIC CLUTCH     5,094,332       3/10/1992       07/664,075      
12/31/1990     Active
Patent
  USA   Warner Electric Technology Inc.   Formsprag   DUAL START DRIVE SYSTEM  
  4,621,720       11/11/1986       06/813,538       12/26/1985     Active
Patent
  Japan   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE     3,507,954       1/9/2004       288,154/92      
10/09/1992     Active
Patent
  USA   Warner Electric Technology LLC   WARNER   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE     5,119,918       6/9/1992       07/774,92      
10/11/1991     Active
Patent
  United Kingdom   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC
CLUTCH WITH PERMANENT MAGNET BRAKE     EP0637022       5/29/1996      
EP92309229.0       10/9/1992     Active
Patent
  Taiwan   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC CLUTCH
WITH PERMANENT MAGNET BRAKE     NI61152       6/23/1993       81105630      
7/16/1992     Active
Patent
  South Korea   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC
CLUTCH WITH PERMANENT MAGNET BRAKE     232799       9/8/1999       18665/1992  
    10/10/1992     Active
Patent
  Italy   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC CLUTCH WITH
PERMANENT MAGNET BRAKE     EP0637022       5/29/1996       EP92309229.0      
10/9/1992     Active
Patent
  Germany   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC CLUTCH
WITH PERMANENT MAGNET BRAKE     EP0637022       5/29/1996       P69211088.7    
  10/9/1992     Active
Patent
  France   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC CLUTCH
WITH PERMANENT MAGNET BRAKE     EP0637022       5/29/1996       EP92309229.0    
  10/9/1992     Active

 



--------------------------------------------------------------------------------



 



                                                      IP Type   Issuing
Jurisdiction   Owner Entity   Altra BU   Title / Description   Registration
Number     Registration /
Issue Date     Application
Number     Filing Date     Status
Patent
  Europe   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC CLUTCH
WITH PERMANENT MAGNET BRAKE     EP0637022       5/29/1996       EP92309229.0    
  10/9/1992     Active
Patent
  USA   Warner Electric Technology LLC   WARNER   ELECTROMAGNETIC COUPLING
ARMATURE ASSEMBLY WITH FLUX ISOLATOR SPRINGS     5,119,915       6/9/1992      
07/700,439       5/15/1991     Active
Patent
  USA   Warner Electric Technology LLC   WARNER   ELECTROMAGNETIC COUPLING DISC
AND METHOD OF MAKING THE DISC     4,951,797       8/28/1990       07/262,358    
  10/25/1988     Active
Patent
  Japan   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC COUPLING
DISC AND METHOD OF MAKING THE DISC     2761413       3/20/1998       275764/89  
    10/23/1989     Active
Patent
  Canada   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC COUPLING
DISC AND METHOD OF MAKING THE DISC     1315218       3/30/1993       614020    
  9/28/1989     Active
Patent
  USA   Warner Electric Technology LLC   WARNER   ELECTROMAGNETIC COUPLING DISCS
AND METHOD OF MAKING THE SAME.     5,096,036       3/17/1992       07/531,465  
    5/31/1990     Active
Patent
  United Kingdom   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC
COUPLING DISCS AND METHOD OF MAKING THE SAME.     2244529       2/2/1994      
9111037.9       5/22/1991     Active
Patent
  Germany   Warner Electric Technology Inc.   warner   ELECTROMAGNETIC COUPLING
DISCS AND METHOD OF MAKING THE SAME.     G9106611.5       10/24/1991      
G9106611.5       5/29/1991     Active
Patent
  France   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC COUPLING
DISCS AND METHOD OF MAKING THE SAME.     9106536       1/20/1995       9106536  
    5/30/1991     Active
Patent
  USA   Warner Electric Technology LLC   WARNER   ELECTROMAGNETIC FRICTION
BRAKEWITH IMPROVED MOUNTING PINS     4,974,705       12/4/1990       07/451,609
      12/18/1989     Active
Patent
  United Kingdom   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC
FRICTION BRAKEWITH IMPROVED MOUNTING PINS     EP0434272       7/20/1994      
EP90313378       12/10/1990     Active
Patent
  Italy   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC FRICTION
BRAKEWITH IMPROVED MOUNTING PINS     EP0434272       7/20/1994       EP90313378
      12/10/1990     Active
Patent
  Germany   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC FRICTION
BRAKEWITH IMPROVED MOUNTING PINS     EP0434272       7/20/1994       90313378.3
      12/10/1990     Active
Patent
  France   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC FRICTION
BRAKEWITH IMPROVED MOUNTING PINS     EP0434272       7/20/1994       EP90313378
      12/10/1990     Active
Patent
  Europe   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC FRICTION
BRAKEWITH IMPROVED MOUNTING PINS     EP0434272       7/20/1994       EP90313378
      12/10/1990     Active
Patent
  USA   Warner Electric Technology LLC   WARNER   ELECTROMAGNETIC SYNCHRONIZING
AND SHIFTING CLUTCH - ESS     5,052,534       10/1/1991       07/605,517      
10/30/1990     Active
TM
  USA   Warner Electric Technology LLC   Warner   ELECTRO-MODULE     0838675    
  11/14/1967       72200306       8/20/1964     Active
TM
  USA   Warner Electric Technology LLC   Warner   ELECTRO-PACK     0741888      
12/11/1962       72127440       9/7/1961     Active
TM
  USA   Warner Electric Technology LLC   Formsprag   F AND DESIGN     0743735  
    01/15/1963       72125482       8/7/1961     Active
Patent
  USA   Warner Electric Technology LLC   Warner   FIELD ASSEMBLY FOR AN
ELECTROMAGNET     5,250,921       10/5/1993       07/600,199       10/19/1990  
  Active
Patent
  USA   Warner Electric Technology LLC   Wichita   FLUID OPERATED BRAKE DEVICE
(MISTRAL BRAKE)     5,908,092       6/1/1999       256949       7/27/1994    
Active
Patent
  USA   Warner Electric Technology LLC   WARNER   FORD AEROSTAR TRANSFER CASE
CLUTCH     4,828,091       5/9/1989       07/152,820       2/5/1988     Active
TM
  Switzerland   Warner Electric Technology LLC   Formsprag   FORMCHROME    
P-412221       10/18/1994       07371/1993.0       05/17/1993     Active
TM
  USA   Warner Electric Technology LLC   Formsprag   FORMCHROME     0867512    
  04/01/1969       72300576       6/17/1968     Active
TM
  Japan   Warner Electric Technology LLC   Formsprag   FORMCHROME     1390521  
    09/28/1979       114147/1975       09/17/1975     Active
TM
  Switzerland   Warner Electric Technology LLC   Formsprag   FORM-LOCK    
P-412226       10/18/1994       7378/1993.2       05/17/1993     Active
TM
  USA   Warner Electric Technology LLC   Formsprag   FORM-LOCK     0870852      
06/10/1969       72300575       6/17/1968     Active
Patent
  Singapore   Warner Electric Technology Inc.   Formsprag   FORMLOCK SHOES WITH
FLATS     52,991       04/30/2004       9702069-7       06/27/1997     Active
Patent
  India   Warner Electric Technology Inc.   Formsprag   FORMLOCK SHOES WITH
FLATS     200,445       05/25/2006       1122/MAS/97       05/27/1997     Active
Patent Appl.
  Germany   Warner Electric Technology Inc.   Formsprag   FORMLOCK SHOES WITH
FLATS                     19726427.3       06/20/1997     Pending
Patent
  United Kingdom   Warner Electric Technology Inc.   Formsprag   FORMLOCK SHOES
WITH FLATS     2,314,388       05/31/2000       97127633       06/17/1997    
Active
TM
  Benelux   Warner Electric Technology LLC   FORMSPRAG   FORMSPRAG     15729    
  01/21/1971       248       01/21/1971     Active
TM
  Sweden   Warner Electric Technology LLC   FORMSPRAG   FORMSPRAG     83978    
  12/20/1957                     Active
TM
  Canada   Warner Electric Technology LLC   FORMSPRAG   FORMSPRAG     TMA108144
      09/27/1957       0239971       03/21/1957     Active
TM
  Mexico   Warner Electric Technology LLC   FORMSPRAG   FORMSPRAG     205855    
  09/02/1997       114172       06/22/1997     Active
TM
  Switzerland   Warner Electric Technology LLC   FORMSPRAG   FORMSPRAG    
P-287755       04/26/1997       01681/1977       04/01/1997     Active
TM
  Italy   Warner Electric Technology Inc.   FORMSPRAG   FORMSPRAG     781,460  
    05/27/1958       X       04/23/1957     Active
TM
  Switzerland   Warner Electric Technology LLC   FORMSPRAG   FORMSPRAG & Design
    P-412187       10/14/1994       07373/1993.3       05/17/1993     Active
TM
  China   Warner Electric Technology Inc.   FORMSPRAG   FORMSPRAG     520390    
  05/30/1990       8927113             Active
TM
  India   Warner Electric Technology LLC   FORMSPRAG   FORMSPRAG     694707    
  05/11/2005       694707       01/17/1996     Active
TM
  Germany   Warner Electric Technology LLC   FORMSPRAG   FORMSPRAG     708841  
    11/28/1957       708 841/7 (F 7773 )     04/02/1957     Active
TM
  USA   Warner Electric Technology LLC   FORMSPRAG   FORMSRPAG & Design    
0444642       01/15/1952       71510384       10/7/1946     Active
TM
  USA   Warner Electric Technology LLC   FORMSPRAG   FORMSPRAG     1216418      
11/16/1982       73326809       9/4/1981     Active
TM
  Japan   Warner Electric Technology LLC   FORMSPRAG   FORMSPRAG     1169444    
  11/06/1975       127386/1971       11/24/1971     Active
TM
  France   Warner Electric Technology LLC   FORMSPRAG   FORMSPRAG     1197077  
    03/10/1972       622349             Active
TM
  Spain   Warner Electric Technology LLC   FORMSPRAG   FORMSPRAG     2006258 (3)
    07/05/1996       2006258 (3)           Active
TM
  Japan   Warner Electric Technology LLC   FORMSPRAG   FORMSPRAG     4018891    
  06/27/1997       135207/1995       12/28/1995     Active
TM
  Brazil   Warner Electric Technology Inc.   FORMSPRAG   FORMSPRAG     770219144
      04/20/1982       X       08/12/1997     Active
TM
  Germany   Warner Electric Technology LLC   FORMSPRAG   FORMSPRAG PCE    
998923       03/07/1980       D34115/7WZ       06/07/1979     Active
Patent
  USA   Warner Electric Technology LLC   Warner   FRICTION FACE FOR A MAGNETIC
COUPLING     4,718,529       1/12/1988       06/891,156       7/31/1986    
Active
TM
  USA   Boston Gear LLC   Boston Gear   GTS DESIGN     1111207       1/16/1979  
    73135945       8/1/1977     Active
Patent
  Japan   Warner Electric Technology Inc.   warner   HIGH STRENGTH
ELECTROMAGNETIC COUPLING DISC     3,966,368       08/29/2007       227,370/94  
    08/30/1994     Active
Patent
  Europe   Warner Electric Technology Inc.   warner   HIGH STRENGTH
ELECTROMAGNETIC COUPLING DISC     EP0645550       9/9/1994       EP94306356.0  
    8/30/1994     Active
TM
  USA   Boston Gear LLC   Boston Gear   I-MAG     1852254       9/6/1994      
74385497       5/3/1993     Active
Patent
  United Kingdom   Warner Electric Technology Inc.   Formsprag   IMPROVED
BI-DIRECTIONAL BACK STOPPING CLUTCH     EP2237855       1/12/1994      
9021038.6       9/27/1990     Active
Patent
  Israel   Warner Electric Technology Inc.   Formsprag   IMPROVED BI-DIRECTIONAL
BACK STOPPING CLUTCH     95688       11/19/1992       95688       9/14/1990    
Active
TM
  Canada   Warner Electric Technology Inc.   Wichita   KOPPER KOOL     TMA568894
      10/06/2002       1001794       01/12/1999     Active
TM
  USA   Warner Electric Technology LLC   Wichita   KOPPER KOOL     1258259      
11/22/1983       73334553       10/28/1981     Active
TM
  Japan   Warner Electric Technology LLC   Wichita   KOPPER KOOL     1759530    
  04/23/1985       84256/1981       10/08/1981     Active
TM
  Germany   Warner Electric Technology LLC   Wichita   KOPPER KOOL     1,039,311
      10/06/1982       D36687/7       10/08/1981     Active
TM
  Spain   Warner Electric Technology Inc.   Wichita   KOPPER KOOL & Design    
1662162       06/05/1992       1662161       10/17/1991     Active
TM
  USA   Warner Electric Technology LLC   Formsprag   LLH     1759504      
03/23/1993       74303730       8/13/1992     Active
Patent
  USA   Warner Electric Technology LLC   Warner   LOCATING RING FOR ENCAPULATING
A COIL     5,497,136       3/5/1996       08/238,619       5/4/1994     Active
TM
  USA   Warner Electric Technology LLC   Warner   MAG STOP     1,851,941      
08/30/1994       74327472       11/2/1992     Active
Patent
  South Korea   Warner Electric Technology Inc.   Warner   MAG STOP CLUTCH WITH
CENTER POLE     530,579       11/16/2005       15334/1999       4/29/1999    
Active
Patent
  Europe   Warner Electric Technology Inc.   WARNER   MAG STOP CLUTCH WITH
CENTER POLE     0953784       9/22/2004       99303330.7       4/28/99    
Active
Patent
  USA   Warner Electric Technology LLC   Warner   MAG STOP CLUTCH WITH CENTER
POLE     5,971,121       10/26/1999       09/070,068       4/30/1998     Active
Patent
  Mexico   Warner Electric Technology Inc.   Warner   MAG STOP CLUTCH WITH
CENTER POLE     211,337       11/12/2002       99.3856       4/26/1999    
Active
Patent
  USA   Warner Electric Technology LLC   WARNER   MAGNETIC FIXTURE ASSEMBLY    
4,777,463       10/11/1988       07/101,379       9/25/1987     Active
TM
  Finland   Warner Electric Technology Inc.   Wichita   MAGNUM     111882      
05/20/1991       T198601641       04/24/1986     Active
TM
  United Kingdom   Warner Electric Technology Inc.   Wichita   MAGNUM     879962
      05/25/1965       879962       05/25/1965     Active
TM
  Germany   Warner Electric Technology Inc.   Wichita   MAGNUM     1147081      
10/02/1989       T 25 465       04/17/1986     Active
TM
  United Kingdom   Warner Electric Technology Inc.   Wichita   MAGNUM    
1263574       09/05/1989       1263574       03/17/1986     Active
TM
  USA   Warner Electric Technology LLC   Wichita   MAGNUM     2,892,316      
10/12/2004       76/336,606       11/13/2001     Active
TM
  France   Warner Electric Technology Inc.   Wichita   MAGNUM     1354695      
05/14/1986       796007             Active
TM
  Spain   Warner Electric Technology LLC   Wichita   MAGNUM     1,142,629      
10/02/1989               04/11/1986     Active
TM
  Australia   Warner Electric Technology Inc.   Wichita   MAGNUM     445,110    
  06/12/1989       445110       05/09/1986     Active
TM
  USA   Formsprag LLC   Marland   MARLAND     2667819       12/31/2002      
76118280       8/28/2000     Active
TM
  USA   Warner Electric Technology LLC   Warner   MESUR-FIL     0990826      
08/13/1974       72464823       8/6/1973     Active
Patent
  USA   Warner Electric Technology LLC   Warner   METHOD OF FORMING A COUPLING
DISC FOR AN ELECTROMAGNETIC COUPLING     4,685,202       8/11/1987      
06/818,217       1/13/1986     Active
Patent
  USA   Warner Electric Technology LLC   Warner   METHOD OF MAKING AN
ELECTROMAGNETIC COUPLING DISC     5,125,255       6/30/1992       07/721,972    
  6/27/1991     Active
Patent
  United Kingdom   Warner Electric Technology Inc.   Warner   METHOD OF MAKING
AN ELECTROMAGNETIC COUPLING DISC     EP0521640       1/18/1995      
EP92305695.6       6/22/1992     Active

 



--------------------------------------------------------------------------------



 



                                                      IP Type   Issuing
Jurisdiction   Owner Entity   Altra BU   Title / Description   Registration
Number     Registration /
Issue Date     Application
Number     Filing Date     Status
Patent
  Japan   Warner Electric Technology Inc.   Warner   METHOD OF MAKING AN
ELECTROMAGNETIC COUPLING DISC     3316595       06/14/2002       191,371/92    
  06/26/1992     Active
Patent
  Germany   Warner Electric Technology Inc.   Warner   METHOD OF MAKING AN
ELECTROMAGNETIC COUPLING DISC     EP0521640       1/18/1995       P69201221.4  
    6/22/1992     Active
Patent
  France   Warner Electric Technology Inc.   Warner   METHOD OF MAKING AN
ELECTROMAGNETIC COUPLING DISC     EP0521640       1/18/1995       EP92305695.6  
    6/22/1992     Active
Patent
  Europe   Warner Electric Technology Inc.   WARNER   METHOD OF MAKING AN
ELECTROMAGNETIC COUPLING DISC     EP0521640       1/18/1995       EP92305695.6  
    6/22/1992     Active
Patent
  USA   Warner Electric Technology LLC   WARNER   METHOD OF MANUFACTURING A
COMPONENT FOR AN ELECTROMAGNETIC FRICTION CLUTCHASSEMBLY     5,708,955      
1/13/1998       08/558,906       11/16/1995     Active
Patent
  United Kingdom   Warner Electric Technology Inc.   WARNER   METHOD OF
MANUFACTURING A ROTOR FOR AN ELECTROMAGNETIC CLUTCH ASSEMBLY     EP0867630      
10/16/2002       98302223.7       03/24/1998     Active
Patent
  France   Warner Electric Technology Inc.   WARNER   METHOD OF MANUFACTURING A
ROTOR FOR AN ELECTROMAGNETIC CLUTCH ASSEMBLY     EP0867630       10/16/2002    
  98302223.7       03/24/1998     Active
Patent Appl.
  Japan   Warner Electric Technology Inc.   WARNER   METHOD OF MANUFACTURING A
ROTOR FOR AN ELECTROMAGNETIC CLUTCH ASSEMBLY                     96,867/98      
03/25/1998     Pending
Patent
  USA   Warner Electric Technology LLC   WARNER   METHOD OF MANUFACTURING A
ROTOR FOR AN ELECTROMAGNETIC CLUTCH ASSEMBLY     5,920,981       7/13/1999      
08/823,990       3/25/1997     Active
Patent
  Italy   Warner Electric Technology Inc.   WARNER   METHOD OF MANUFACTURING A
ROTOR FOR AN ELECTROMAGNETIC CLUTCH ASSEMBLY     EP0867630       10/16/2002    
  98302223.7       03/24/1998     Active
Patent
  Germany   Warner Electric Technology Inc.   WARNER   METHOD OF MANUFACTURING A
ROTOR FOR AN ELECTROMAGNETIC CLUTCH ASSEMBLY     EP0867630       10/16/2002    
  98302223.7       03/14/1998     Active
Patent
  Europe   Warner Electric Technology Inc.   WARNER   METHOD OF MANUFACTURING A
ROTOR FOR AN ELECTROMAGNETIC CLUTCH ASSEMBLY     0867630       10/16/2002      
98302223.7       03/24/1998     Active
TM
  Finland   Warner Electric Technology LLC   Wichita   MISTRAL     TM 142083    
  01/22/1996       T199104906       10/16/1991     Active
TM
  Benelux   Warner Electric Technology LLC   Wichita   MISTRAL     508812      
10/21/1991       770814             Active
TM
  Australia   Warner Electric Technology Inc.   Wichita   MISTRAL     564784    
  06/29/1993       564784       10/03/1991     Active
TM
  USA   Warner Electric Technology LLC   Wichita   MISTRAL     2168734      
06/30/1998       74240876       1/28/1992     Active
TM
  United Kingdom   Warner Electric Technology LLC   Wichita   MISTRAL    
1475775       06/27/1997               09/07/1991     Active
TM
  France   Warner Electric Technology Inc.   Wichita   MISTRAL     1700743      
10/22/1991                     Active
TM
  Germany   Warner Electric Technology LLC   Wichita   MISTRAL     2025422      
11/30/1992       T32561       10/19/1991     Active
TM
  Japan   Warner Electric Technology LLC   Wichita   MISTRAL     4033376      
07/25/1997       100751/1991       09/27/1991     Active
TM
  USA   Boston Gear LLC   Boston Gear   MOTOR MULTIPLIER     1131648      
3/11/1980       73184680       9/5/1978     Active
Patent
  USA   Warner Electric Technology LLC   Wichita   MULTIPLE ACTUATOR BRAKE    
6,029,782       2/29/2000       08/047,002       3/24/1998     Active
Patent
  USA   Warner Electric Technology LLC   Warner   NEWFLEX II     4,493,407      
1/15/1985       06/330,651       12/14/1981     Active
TM
  USA   Nuttall Gear LLC   Nuttall Gear   NGC & Design     3,031,121      
12/20/2005       76/586087       4/12/2004     Active
TM
  USA   Nuttall Gear LLC   Nuttall Gear   Nuttall     3,031,120       12/20/2005
      76/586086       4/12/2004     Active
TM
  USA   Boston Gear LLC   Boston Gear   OPTIMOUNT     0670192       11/25/1958  
    72046238       2/20/1958     Active
TM
  USA   Warner Electric Technology LLC   Warner   PCE     1136601      
06/03/1980       73193726       11/17/1978     Active
TM
  Japan   Warner Electric Technology LLC   Warner   PCE     1551186      
11/26/1982       85449/1978       11/22/1978     Active
TM
  Canada   Boston Gear LLC   Boston Gear   RATIO MOTOR     UCA6161      
06/18/1936       168466       06/18/1936     Active
TM
  Canada   Boston Gear LLC   Boston Gear   RATIO PAX     TMA208074      
7/4/1975       374799       05/01/1974     Active
TM
  USA   Boston Gear LLC   Boston Gear   RATIOPAX     0985828       6/11/1974    
  72456678       5/7/1973     Active
TM
  USA   Boston Gear LLC   Boston Gear   RATIOTROL     0743713       1/15/1963  
    72137450       2/7/1962     Active
TM
  Canada   Boston Gear LLC   Boston Gear   RIGHT-90     TMA143118      
12/17/1965       288461       04/01/1965     Active
TM
  Switzerland   Warner Electric Technology Inc.   Stieber   RL     P-414247    
  01/31/1995       7376/1993.9       05/17/1993     Active
Patent
  USA   Warner Electric Technology LLC   WARNER   ROTOR FOR ELECTROMAGNETIC
COUPLING     5,305,865       4/26/1994       08/026,995       3/5/1993    
Active
Patent
  United Kingdom   Warner Electric Technology Inc.   WARNER   ROTOR FOR
ELECTROMAGNETIC COUPLING     EP0614023       5/21/1997       EP94301526.3      
3/3/1994     Active
Patent
  Germany   Warner Electric Technology Inc.   WARNER   ROTOR FOR ELECTROMAGNETIC
COUPLING     EP0614023       5/21/1997       EP94301526.3       3/3/1994    
Active
Patent
  France   Warner Electric Technology Inc.   WARNER   ROTOR FOR ELECTROMAGNETIC
COUPLING     EP0614023       5/21/1997       EP94301526.3       3/3/1994    
Active
Patent
  Europe   Warner Electric Technology Inc.   WARNER   ROTOR FOR ELECTROMAGNETIC
COUPLING     EP0614023       5/21/1997       EP94301526.3       3/3/1994    
Active
TM
  USA   Warner Electric Technology LLC   Warner   SHEAVE-GRIP     3,085,816    
  4/25/2006       76/498,191       3/14/2003     Active
Patent
  USA   Warner Electric Technology LLC   Warner   SOFT-START ELECTROMAGNETIC
COUPLING     4,749,073       6/7/1988       07/048,672       5/11/1987    
Active
Patent
  South Korea   Warner Electric Technology Inc.   Warner   SOUND DAMPING
ARMATURE ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING     519,028       09/27/2005  
    6203/1999       2/25/1999     Active
Patent Appl.
  Germany   Warner Electric Technology Inc.   Warner   SOUND DAMPING ARMATURE
ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING                     19908439.4      
2/26/1999     Pending
Patent
  USA   Warner Electric Technology LLC   Warner   METHOD FOR MAKING AN ARMATURTE
ASSEMBLEY     6,591,477       7/7/2003       09/684,117       10/06/2000    
Active
Patent
  United Kingdom   Warner Electric Technology Inc.   Warner   SOUND DAMPING
ARMATURE ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING     2,338,681       07/24/2002
      9904390.3       2/25/1999     Active
Patent
  Japan   Warner Electric Technology Inc.   Warner   ELECTROMAGNETIC
SYNCHRONIZING AND SHIFTING CLUTCH - ESS     3,433,269       5/30/2003      
343,834/91       10/28/1991     Active
Patent
  France   Warner Electric Technology Inc.   WARNER   SOUND DAMPING ARMATURE
ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING     9902452       12/22/2000      
9902452       2/26/1999     Active
Patent
  USA   Warner Electric Technology LLC   Warner   SOUND DAMPING ARMATURE
ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING     6,194,803       2/27/2001      
09/032,572       2/27/1998     Active
Patent
  USA   Warner Electric Technology LLC   Warner   SOUND-DAMPING ARMATURE
ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING     5,372,228       12/13/1994      
08/026,499       3/4/1993     Active
Patent
  United Kingdom   Warner Electric Technology Inc.   Warner   SOUND-DAMPING
ARMATURE ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING     EP0614022       12/11/1996
      EP94301484.5       3/2/1994     Active
Patent
  Germany   Warner Electric Technology Inc.   Warner   SOUND-DAMPING ARMATURE
ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING     EP0614022       12/11/1996      
P69401077.4       3/2/1994     Active
Patent
  France   Warner Electric Technology Inc.   Warner   SOUND-DAMPING ARMATURE
ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING     EP0614022       12/11/1996      
EP94301484.5       3/2/1994     Active
Patent
  Europe   Warner Electric Technology Inc.   WARNER   SOUND-DAMPING ARMATURE
ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING     EP0614022       12/11/1996      
EP94301484.5       3/2/1994     Active
Patent
  United Kingdom   Warner Electric Technology Inc.   Formsprag   SPING ENERGIZED
CAGE CENTERING DEVICE     2,327,721       06/19/2002       9815920.5      
07/21/1998     Active
Patent
  USA   Warner Electric Technology LLC   Wichita   SPLIT TUBE HAVING RETAINABLE
ENDS     5,280,829       1/25/1994       07/931,638       8/18/1992     Active
Patent
  South Korea   Warner Electric Technology Inc.   Formsprag   SPRAG FAMILY    
516,444       09/14/2005       42951/1998       10/14/1998     Active
Patent
  USA   Warner Electric Technology Inc.   FORMSPRAG   SPRAG FAMILY     6,109,409
      08/29/2000       08/949,741       10/14/1997     Active
Patent
  Israel   Warner Electric Technology Inc.   Formsprag   SPRAG RETAINER WITH
ROTATIONAL RESTRAINT     107584       11/12/1993       107584       11/12/1993  
  Active
Patent Appl.
  Japan   Warner Electric Technology Inc.   Formsprag   SPING ENERGIZED CAGE
CENTERING DEVICE                     225,209/98       07/27/1998     Pending
Patent Appl.
  Germany   Warner Electric Technology Inc.   Formsprag   SPING ENERGIZED CAGE
CENTERING DEVICE                     19834200.4       07/29/1998     Pending
Patent
  China   Warner Electric Technology Inc.   FORMSPRAG   SPING ENERGIZED CAGE
CENTERING DEVICE     ZL 9811650.4       3/31/2004       98116650.4      
07/29/1998     Active
Patent Appl.
  Japan   Warner Electric Technology Inc.   Wichita   SPUD LOCKING ASSEMBLY FOR
AN AIR-ACTUATED CLUTCH/BRAKE                     376,264/98       12/24/1998    
Pending
TM
  South Korea   Warner Electric Technology Inc.   Stieber   STIEBER     339391  
    05/13/1996       6181/1995       02/20/1995     Active
TM
  India   Warner Electric Technology Inc.   Stieber   STIEBER     662847      
04/19/1995               04/19/1995     Active
TM
  Japan   Warner Electric Technology LLC   Stieber   STIEBER     4109923      
02/06/1998       14030/95       02/17/1995     Active
TM
  Germany   Warner Electric Technology Inc.   Stieber   STIEBER     39511829.8  
    02/05/1996       X       03/16/1995     Active
TM
  Singapore   Warner Electric Technology Inc.   Stieber   STIEBER     T97/01435I
      03/08/2000       T97/01435I       02/05/1997     Active
TM
  Hong Kong   Warner Electric Technology Inc.   Stieber   STIEBER     7039/2996
      07/30/1996       95 02110             Active
TM
  Malaysia   Warner Electric Technology Inc.   Stieber   STIEBER     95/02683  
    03/28/2000       95/02683       03/28/1995     Active
TM
  Germany   Warner Electric Technology LLC   Stieber   STIEBER HEIDELBERG    
784371       02/24/1964       ST06038       03/29/1963     Active
Patent
  USA   Warner Electric Technology LLC   Warner   SUPPORTING HUB FOR CLUTCH AND
PUMP ASSEMBLY     5,310,034       5/10/1994       07/973,291       11/9/1992    
Active
Patent
  Spain   Warner Electric Technology Inc.   Wichita   THE MISTRAL BRAKE    
0625109       2/11/1993       93903265.2       2/11/1993     Active
Patent
  Italy   Warner Electric Technology Inc.   Wichita   THE MISTRAL BRAKE    
48775BE97       2/11/1993       93903265.2       2/11/1993     Active
Patent
  Germany   Warner Electric Technology Inc.   Wichita   THE MISTRAL BRAKE    
P69307493.0       2/11/1993       EP0625109       2/11/1993     Active
Patent
  France   Warner Electric Technology Inc.   Wichita   THE MISTRAL BRAKE    
EP0625109       2/11/1993       93903265.2       2/11/1993     Active
Patent
  Europe   Warner Electric Technology Inc.   Wichita   THE MISTRAL BRAKE    
0625109       1/15/1997       93903265.2       2/11/1993     Active
Patent
  Australia   Warner Electric Technology Inc.   Wichita   THE MISTRAL BRAKE    
659534       5/18/1995       34602/93       2/11/1993     Active
Patent
  Netherlands   Warner Electric Technology Inc.   Wichita   THE MISTRAL BRAKE  
  EP0625109       2/11/1993       93903265.2       8/12/1993     Active
TM
  USA   Warner Electric Technology LLC   Warner   UNIDAMP     1795619      
09/28/1993       74038916       3/16/1990     Active
Patent
  Japan   Warner Electric Technology Inc.   Warner   UNIDAMP ARMATURE    
3074398       06/09/2000       133666/91       03/28/1991     Active
Patent
  USA   Warner Electric Technology LLC   Warner   UNIDAMP ARMATURE     5,036,964
      8/6/1991       07/500,466       3/28/1990     Active
Patent
  United Kingdom   Warner Electric Technology Inc.   Warner   UNIDAMP ARMATURE  
  2243195       3/30/1994       9106125.9       3/22/1991     Active

 



--------------------------------------------------------------------------------



 



                                                      IP Type   Issuing
Jurisdiction   Owner Entity   Altra BU   Title / Description   Registration
Number     Registration /
Issue Date     Application
Number     Filing Date     Status
Patent
  Germany   Warner Electric Technology Inc.   Warner   UNIDAMP ARMATURE    
P4108975.8-12       01/30/2003       P4108975.8       03/19/1991     Active
Patent
  France   Warner Electric Technology Inc.   WARNER   UNIDAMP ARMATURE    
9103732       2/10/1995       9103732       3/27/1991     Active
Patent
  USA   Warner Electric Technology LLC   Warner   UNIDRIVE ARMATURE HUB    
5,370,209       12/6/1994       08/119,729       9/10/1993     Active
Patent
  United Kingdom   Warner Electric Technology Inc.   Warner   UNIDRIVE ARMATURE
HUB     EP0643236       3/15/1995       EP94306652.2       9/9/1994     Active
Patent
  Germany   Warner Electric Technology Inc.   Warner   UNIDRIVE ARMATURE HUB    
EP0643236       3/15/1995       EP94306652.2       9/9/1994     Active
Patent
  France   Warner Electric Technology Inc.   Warner   UNIDRIVE ARMATURE HUB    
EP0643236       3/15/1995       EP94306652.2       9/9/1994     Active
Patent
  Europe   Warner Electric Technology Inc.   WARNER   UNIDRIVE ARMATURE HUB    
EP0643236       3/15/1995       EP94306652.2       9/9/1994     Active
TM
  USA   Warner Electric Technology LLC   Warner   UNIMODULE     1678062      
03/03/1992       74053993       4/30/1990     Active
TM
  Vietnam   Warner Electric Technology Inc.   WARNER   WARNER     9997      
12/11/1993       11808       03/20/1993     Active
TM
  Austria   Warner Electric Technology LLC   WARNER   WARNER     36391      
04/13/1997       AM 2025/56       10/24/1956     Active
TM
  Benelux   Warner Electric Technology LLC   WARNER   WARNER     42990      
01/12/1972       6207       06/15/1971     Active
TM
  Mexico   Warner Electric Technology LLC   WARNER   WARNER     92550      
04/14/1958       76668       01/29/1957     Active
TM
  Switzerland   Warner Electric Technology Inc.   WARNER   WARNER & Design    
P-406103       03/15/1993       2801/1993.6             Active
TM
  Japan   Warner Electric Technology LLC   WARNER   WARNER     452198      
09/28/1954       564/1954       01/13/1954     Active
TM
  Italy   Warner Electric Technology Inc.   WARNER   WARNER     660502      
11/26/1976       X       03/20/1973     Active
TM
  Germany   Warner Electric Technology Inc.   WARNER   WARNER & Design    
674860       04/22/1955       W04058       05/27/1953     Active
TM
  United Kingdom   Warner Electric Technology LLC   WARNER   WARNER     792664  
    06/29/1959       792664             Active
TM
  USA   Warner Electric Technology LLC   WARNER   WARNER & Design     0527445  
    07/11/1950       71528385       7/11/1947     Active
TM
  Canada   Warner Electric Technology LLC   WARNER   WARNER     UCA50550      
0/20/1954       0224428       04/20/1954     Active
TM
  United Kingdom   Warner Electric Technology LLC   WARNER   WARNER     710,641
      09/17/1952       710641       07/15/1952     Active
TM
  Sweden   Warner Electric Technology LLC   WARNER   WARNER ELECTRIC     323081
      04/25/1997       95-14891       12/27/1995     Active
TM
  Switzerland   Warner Electric Technology LLC   WARNER   WARNER ELECTRIC    
P-438835       03/27/1997       14050/1995       12/28/1995     Active
TM
  India   Dana Corporation   WARNER   WARNER ELECTRIC     672106      
06/06/1996               07/06/1995     Active
TM
  France   Warner Electric Technology LLC   WARNER   WARNER ELECTRIC     1547742
      08/01/1968       940649             Active
TM
  Japan   Warner Electric Technology LLC   WARNER   WARNER ELECTRIC     1719848
      10/31/1984       91915/1981       11/02/1981     Active
TM
  USA   Warner Electric Technology LLC   WARNER   WARNER ELECTRIC     0726202  
    01/09/1962       72105397       9/28/1960     Active
TM
  Spain   Warner Electric Technology LLC   WARNER   WARNER ELECTRIC     2010756
      10/27/1997       2010756       02/07/1996     Active
TM
  USA   Warner Electric Technology LLC   WARNER   WARNER ELECTRIC     1,026,080
      12/02/1975       73035013       10/18/1974     Active
TM
  Japan   Warner Electric Technology LLC   WARNER   WARNER ELECTRIC     2294610
      01/31/1991       91914/81       11/02/1981     Active
TM
  Germany   Warner Electric Technology LLC   WARNER   WARNER ELECTRIC    
39552705.8       12/12/1996       39552705.8       12/27/1995     Active
TM
  Canada   Warner Electric Technology LLC   WARNER   WARNER ELECTRIC    
TMA-134253       01/17/1964       277382       08/19/1963     Active
TM
  Benelux   Warner Electric Technology Inc.   WARNER   WARNER ELECTRIC AND
BACKGROUND DESIGN     44210       06/28/1993       6777             Active
TM
  Austria   Warner Electric Technology Inc.   WARNER   WARNER ELECTRIC AND
BACKGROUND DESIGN     50589       07/19/1963       AM 760/63       03/26/1963  
  Active
TM
  South Korea   Warner Electric Technology LLC   WARNER   WARNER ELECTRIC AND
BACKGROUND DESIGN     84202       09/30/1982       1982-0000088       01/07/1982
    Active
TM
  South Korea   Warner Electric Technology LLC   WARNER   WARNER ELECTRIC AND
BACKGROUND DESIGN     85916       11/23/1982       1982-0000086       01/07/1982
    Active
TM
  Sweden   Warner Electric Technology Inc.   WARNER   WARNER ELECTRIC AND
BACKGROUND DESIGN     109892       05/19/1964       63-01313       03/27/1963  
  Active
TM
  Mexico   Warner Electric Technology LLC   WARNER   WARNER ELECTRIC AND
BACKGROUND DESIGN     115936       01/01/1964       109532       03/04/1963    
Active
TM
  Sweden   Warner Electric Technology Inc.   WARNER   WARNER ELECTRIC AND
BACKGROUND DESIGN     157200       10/22/1976       74-05513       11/27/1974  
  Active
TM
  Taiwan   Warner Electric Technology Inc.   WARNER   WARNER & Design     192580
      10/01/1982       70043208       12/29/1981     Active
TM
  Italy   Warner Electric Technology Inc.   WARNER   WARNER ELECTRIC AND
BACKGROUND DESIGN     454836       11/12/1966       X       03/26/1963    
Active
TM
  United Kingdom   Warner Electric Technology Inc.   WARNER   WARNER ELECTRIC
AND BACKGROUND DESIGN     830081       01/25/1962       830081       01/25/1962
    Active
TM
  France   Warner Electric Technology Inc.   WARNER   WARNER ELECTRIC AND
BACKGROUND DESIGN     1287151       09/28/1994       718228             Active
TM
  France   Warner Electric Technology Inc.   WARNER   WARNER ELECTRIC AND
BACKGROUND DESIGN     1462778       04/29/1998       923760             Active
TM
  Brazil   Warner Electric Technology Inc.   WARNER   WARNER ELECTRIC AND
BACKGROUND DESIGN     007069901       02/25/1980       9738/M-72      
06/14/1972     Active
TM
  Singapore   Warner Electric Technology Inc.   WARNER   WARNER ELECTRIC AND
BACKGROUND DESIGN     T82/01188Z       03/07/1988       T82/01188Z      
03/09/1982     Active
TM
  Australia   Warner Electric Technology Inc.   WARNER   WARNER ELECTRIC AND
BACKGROUND DESIGN     B179393       03/27/1963               03/27/1963    
Active
TM
  Taiwan   Warner Electric Technology Inc.   WARNER   WARNER ELECTRIC AND
BACKGROUND DESIGN     64628       06/16/1993       81047228       09/21/1992    
Active
TM
  Peru   Warner Electric Technology LLC   Wichita   WICHITA     54452      
04/27/1999       75634       12/11/1998     Active
TM
  Norway   Warner Electric Technology Inc.   Wichita   WICHATA     55322      
09/24/1958       65174       09/24/1958     Active
TM
  Israel   Warner Electric Technology Inc.   Wichita   WICHITA     57106      
06/09/1988       57106       09/07/1983     Active
TM
  Benelux   Warner Electric Technology LLC   Wichita   WICHITA     62029      
07/20/1998               09/20/1971     Active
TM
  Sweden   Warner Electric Technology Inc.   Wichita   WICHATA     90967      
12/16/1960       3038       09/25/1958     Active
TM
  Mexico   Warner Electric Technology Inc.   Wichita   WICHITA     95017      
12/06/1958       84314       09/06/1958     Active
TM
  South Korea   Warner Electric Technology LLC   Wichita   WICHITA     108661  
    01/08/1995       1983-0011882       08/23/1983     Active
TM
  Canada   Warner Electric Technology LLC   Wichita   WICHITA     TMA120129    
  09/19/1958       247469       09/19/1958     Active
TM
  Columbia   Warner Electric Technology Inc.   Wichita   WICHITA     121609    
  02/26/1987       92.355.818       08/19/1983     Active
TM
  Taiwan   Warner Electric Technology Inc.   Wichita   WICHITA     245903      
05/16/1984       (72)52506       12/21/1983     Active
TM
  Switzerland   Warner Electric Technology LLC   Wichita   WICHITA & Design    
P-300175       10/19/1979       03810/1978       08/17/1978     Active
TM
  Italy   Warner Electric Technology Inc.   Wichita   WICHITA     847,574      
11/19/1959       RM98C004872       10/13/1958     Active
TM
  China   Warner Electric Technology Inc.   Wichita   WICHITA     520391      
05/30/1990       8927115       08/08/1989     Active
TM
  Chile   Warner Electric Technology Inc.   Wichita   WICHITA     543319      
06/25/1999       435364       12/14/1998     Active
TM
  Australia   Warner Electric Technology Inc.   Wichita   WICHITA     640944    
  08/05/1996       640944       09/16/1994     Active
TM
  India   Warner Electric Technology LLC   Wichita   WICHITA     694708      
01/09/2004       694708       01/17/1996     Active
TM
  Spain   Warner Electric Technology LLC   Wichita   WICHITA     1045719      
04/05/1984       1045719       08/30/1983     Active
TM
  France   Warner Electric Technology Inc.   Wichita   WICHITA     1248360      
09/19/1958       1248360             Active
TM
  Argentina   Warner Electric Technology Inc.   Wichita   WICIHITA & Desgn
(stylized)     1,970,585       10/29/1993       1206927             Active
TM
  United Kingdom   Warner Electric Technology LLC   Wichita   WICHITA    
2192400       09/29/2000       2192400       03/20/1999     Active
TM
  Japan   Warner Electric Technology LLC   Wichita   WICHITA     2246130      
07/30/1990       34043/77       05/19/1977     Active
TM
  USA   Warner Electric Technology LLC   Wichita   WICHITA     1565483      
11/14/1989       73753251       8/29/1988     Active
TM
  Brazil   Warner Electric Technology LLC   Wichita   WICHITA     006788939    
  10/10/1978       21912       08/12/1971     Active
TM
  Denmark   Warner Electric Technology Inc.   Wichita   WICHITA     VR 1959
00081       01/17/1958       VA 1958 02549       09/22/1958     Active
TM
  South Africa   Warner Electric Technology Inc.   Wichita   WICHITA     81/6897
      09/17/1981       816897       09/17/1981     Active
TM
  United Kingdom   Warner Electric Technology LLC   Wichita   WICHATA     783301
      10/29/1958       783301       10/29/1958     Active
TM
  Venezuela   Warner Electric Technology Inc.   Wichita   WICHITA     120263    
  04/25/1986       7010-83       09/01/1983     Active
Patent
  United Kingdom   Warner Electric Technology Inc.   WARNER   MAG STOP CLUTCH
WITH CENTER POLE     0953784       9/22/2004       99303330.7       4/28/1999  
  Active
Patent Appl.
  United Kingdom   Warner Electric Technology Inc.   Warner   ARMATURE FOR
SELECTIVELY ENGAGEABLE AND DISENGAGEABLE COUPLING                     01909241.0
      2/14/2001     Pending
patent
  Spain   Warner Electric Technology Inc.   WARNER   MAG STOP CLUTCH WITH CENTER
POLE     0953784       9/22/2004       99303330.7       4/28/1999     Active
Patent Appl.
  Japan   Warner Electric Technology Inc.   WARNER   SOUND-DAMPING ARMATURE
ASSEMBLY FOR AN ELECTROMAGNETIC COUPLING                     54761/94      
3/2/1994     Pending
Patent
  Japan   Warner Electric Technology Inc.   WARNER   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     3,820,554       6/30/2006       2004-14,295      
1/22/2004     Active
Patent
  Japan   Warner Electric Technology Inc.   WARNER   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     3,538,848       4/2/2004       19425/93      
1/13/1993     Active
patent
  Italy   Warner Electric Technology Inc.   WARNER   MAG STOP CLUTCH WITH CENTER
POLE     0953784       9/22/2004       99303330.7       4/28/1999     Active
patent
  Germany   Warner Electric Technology Inc.   WARNER   MAG STOP CLUTCH WITH
CENTER POLE     0953784       9/22/2004       99303330.7       4/28/1999    
Active

 



--------------------------------------------------------------------------------



 



                                                      IP Type   Issuing
Jurisdiction   Owner Entity   Altra BU   Title / Description   Registration
Number     Registration /
Issue Date     Application
Number     Filing Date     Status
Patent Appl.
  Germany   Warner Electric Technology Inc.   Warner   ARMATURE FOR SELECTIVELY
ENGAGEABLE AND DISENGAGEABLE COUPLING                     01909241.0      
2/14/2001     Pending
Patent
  Germany   Warner Electric Technology Inc.   WARNER   ELECTROMAGNETIC COUPLING
DISCS AND METHOD OF MAKING THE SAME.     4,117,614       3/3/2005      
P4117614.6       5/29/1991     Active
patent
  France   Warner Electric Technology Inc.   WARNER   MAG STOP CLUTCH WITH
CENTER POLE     0953784       9/22/2004       99303330.7       4/28/1999    
Active
Patent Appl.
  France   Warner Electric Technology Inc.   Warner   ARMATURE FOR SELECTIVELY
ENGAGEABLE AND DISENGAGEABLE COUPLING                     01909241.0      
2/14/2001     Pending
Patent
  United Kingdom   Warner Electric Technology Inc.   Warner   ARMATURE ASSEMBLY
FOR AN ELECTROMAGNETIC COUPLING     EP00713026       3/28/2001       95203457.7
      1/12/1993     Active
Patent
  United Kingdom   Warner Electric Technology Inc.   FORMSPRAG   SPRAG RETAINER
WITH ROTATIONAL RESTRAINT     602,889       6/22/1994       93309865.9      
12/9/1993     Active
Patent
  South Korea   Warner Electric Technology Inc.   Warner   SUPPORTING HUB FOR
CLUTCH AND PUMP ASSEMBLY     323,800       1/25/2002       23609       11/8/1993
    Active
Patent
  South Korea   Warner Electric Technology Inc.   Warner   METHOD OF MAKING AN
ELECTROMAGNETIC COUPLING DISC     215,247       5/21/1999       11273/1992      
6/26/1992     Active
Patent
  Italy   Warner Electric Technology Inc.   Warner   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     EP0552011       3/26/1997       93300169.5      
1/12/1993     Active
Patent
  Italy   Warner Electric Technology Inc.   Warner   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     EP00713026       3/28/2001       95203457.7      
1/12/1993     Active
Patent
  Italy   Warner Electric Technology Inc.   Warner   UNIDAMP ARMATURE    
1,244,554       7/15/1994       RM91A000202       3/27/1991     Active
Patent
  Italy   Warner Electric Technology Inc.   FORMSPRAG   SPRAG RETAINER WITH
ROTATIONAL RESTRAINT     0602889       6/22/1994       93309865.9      
12/9/1993     Active
Patent
  Germany   Warner Electric Technology Inc.   Warner   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     EP00713026       3/28/2001       95203457.7      
1/12/1993     Active
Patent
  Germany   Warner Electric Technology Inc.   FORMSPRAG   SPRAG RETAINER WITH
ROTATIONAL RESTRAINT     0602889       6/22/1994       93309865.9      
12/9/1993     Active
Patent
  Germany   Warner Electric Technology Inc.   WARNER   UNIDAMP ARMATURE    
G9103369.1       8/1/1991       G9103369.1       3/19/1991     Active
Patent
  France   Warner Electric Technology Inc.   Warner   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     EP00713026       3/28/2001       95203457.7      
1/12/1993     Active
Patent
  France   Warner Electric Technology Inc.   FORMSPRAG   SPRAG RETAINER WITH
ROTATIONAL RESTRAINT     0602889       6/22/1994       93309865.9      
12/9/1993     Active
Patent
  Europe   Warner Electric Technology Inc.   Warner   ARMATURE ASSEMBLY FOR AN
ELECTROMAGNETIC COUPLING     EP00713026       3/28/2001       95203457.7      
1/12/1993     Active
Patent
  Europe   Warner Electric Technology Inc.   FORMSPRAG   SPRAG RETAINER WITH
ROTATIONAL RESTRAINT     EP0602889       6/22/1994       93309865.9      
12/9/1993     Active
TM
  USA   Ameridrives International, LLC   Ameridrives   AMERIGEAR     2,951,600  
    5/17/2005       78/373,119       2/24/2004     Active
TM
  USA   Ameridrives International, LLC   Ameridrives   THE AMERICAN FULLY
CROWNED TOOTH     2980971       5/10/2005       78/373,135       2/24/2004    
Active
TM Appl.
  USA   Ameridrives International L.P.   Ameridrives   TORQUE SENTRY            
        78/411459       4/30/2004     Pending
TM
  USA   Boston Gear LLC   Boston Gear   POSIVENT     2875347       08/17/2004  
    76/423,536       06/20/2002     Active
TM
  USA   Boston Gear LLC   Boston Gear   STABILI SEAL     3,131,135      
08/15/2006       78/564,645       02/10/2005     Active
Patent Appl.
  USA   Boston Gear LLC   Boston Gear   Conveyor Flange Adaptor                
    11/114062       02/11/2005     Pending
Patent
  USA   Warner Electric Technology Inc.   Formsprag   LOW COST SPRAG RETAINER  
  5,070,976       12/10/1991       07/634,903       12/27/1990     Active
Patent
  USA   Warner Electric Technology Inc.   Formsprag   IMPROVED BI-DIRECTIONAL
BACK STOPPING CLUTCH     5,007,511       4/15/1991       07/430,811      
11/2/1989     Active
Patent
  USA   Warner Electric Technology LLC   Formsprag   SPRAG RETAINER WITH
ROTATIONAL RESTRAINT     5,337,869       8/16/1994       07/991,021      
12/15/1992     Active
Patent
  USA   Warner Electric Technology Inc.   Formsprag   FORMLOCK SHOES WITH FLATS
    5,865,284       2/2/1999       08/666,068       6/21/1996     Active
Patent
  USA   Warner Electric Technology LLC   Formsprag   SPING ENERGIZED CAGE
CENTERING DEVICE     6,000,512       12/14/1999       08/902,777       7/30/1997
    Active
TM
  Canada   American Enterprises MPT L.P.   Ameridrives   AMERICAN     UCA0045654
      06/11/1952       215415       06/11/1952     Active
TM
  Canada   American Enterprises MPT L.P.   Ameridrives   AMERIGEAR    
UCA0043128       06/11/1952       215414       06/11/1952     Active
Patent
  USA   Warner Electric Technology LLC   FORMSPRAG   Split Thrust/Retainer Ring
for Overruning Clutch     4,757,887       7/19/1988       06/884,056      
07/19/1998     Active
Patent
  USA   Warner Electric Technology LLC   FORMSPRAG   OverRUNNING CLUTCH WITh
controlled sprag action     4,756,395       7/12/1988       06/804,802      
12/3/1985     Active
Patent Appl.
  Germany   Warner Electric Europe SAS   WARNER EUR   Variable Torque Braking
Device                     197471145       10/24/1997     Pending
TM
  Canada   Warner Electric Technology LLC   Warner   SHEAVE-GRIP     728,275    
  11/13/2008       1,176,042       4/28/2003     Active
TM
  Mexico   Warner Electric Technology Inc.   Warner   SHEAVE-GRIP     786,245  
    03/31/2003       590,675       03/04/2003     Active
TM
  Italy   Warner Electric Technology Inc.   WARNER   WARNER ELECTRIC AND DESIGN
    454,836       3/26/1993                      
TM
  Taiwan   Warner Electric Technology Inc.   WARNER   WARNER ELECTRIC AND DESIGN
    192,580       9/20/2002                     Active
TM
  United Kingdom   Warner Electric Technology Inc.   Wichita   DURA-FLEX    
1,105,120       11/22/78                     Active
TM
  Japan   Warner Electric Technology Inc.   Wichita   MAXIM     2,477,,826      
11/30/92       40400/1986       04/18/1986     Active
TM
  Finland   Warner Electric Technology Inc.   Wichita   MAXIM     TM 110492    
  02/05/1991       T198601642       04/24/1986     Active
Patent Appl.
  USA   Warner Electric Technology LLC   Warner   Rotational Coupling Device    
                12/048,638       3/14/2008     Pending
Patent Appl.
  USA   Warner Electric Technology LLC   Warner   Rotational Coupling Device    
                11/150027       6/10/2005     Pending
Patent
  USA   Warner Electric Technology LLC   Warner   Rotational Coupling Device    
7,493,996       2/24/2009       11/150671       6/10/2005     Active
Patent Appl.
  USA   Warner Electric Technology LLC   Warner   Rotational Coupling Device    
                11/150670       6/10/2005     Pending
TM
  USA   Warner Electric Technology Inc.   Wichita   WICHITA CLUTCH     3039567  
    01/10/2006       76/620135       11/12/04     Active
Patent Appl.
  USA   Warner Electric Technology Inc.   Wichita   DUAL ACTUATOR FRICTION BRAKE
ASSEMBLY                     11/263,395       10/31/2005     Pending
Patent
  USA   Warner Electric Technology Inc.   Wichita   BALANCED FLOW COOLING WATER
JACKET     7,374,027       5/20/2008       11/263,394       10/31/2005    
Active
Patent
  USA   Warner Electric Technology Inc.   Wichita   Liquid Cooled Brake
assembley     7,591,349       9/22/2009       11/263,399       10/31/2005    
Active
TM
  Canada   Boston Gear LLC   Boston Gear   CENTRIC     TMA324230      
02/27/1987       562625       05/13/1986     Active
Patent
  Mexico   Warner Electric Technology Inc.   WARNER   ARMATURE FOR SELECTIVELY
ENGAGEABLE AND DISENGAGEABLE COUPLING     238,848       07/24/2006      
PA/A/2005/007753       7/21/2005     Active
TM
  USA   Altra Industrial Motion, Inc.   Corporate   A&Design     3,146,781      
09/19/2006       78/560930       02/04/2005     Active
TM Appl.
  USA   Boston Gear LLC   Boston Gear   CENTRIGARD                     1,305,448
      06/14/2006     Pending
Patent
  USA   Warner Electric Technology Inc.   Formsprag   IMPROVED DRIVE ASSEMBLY
WITH LIGHTWEIGHT BACKSTOPPPING CLUTCH     7,261,196       08/28/2007      
11/064, 611       02/24/05     Active
Patent
  USA   Warner Electric Technology Inc.   Formsprag   Automatically released
bi-directional overunning clutch     7,389,863       6/24/2008       11/341,763
      01/27/2006     Active
TM
  USA   Warner Electric Technology LLC   Wichita   AQUAMAKKS     3,490,449      
08/19/2008       78/821,282       02/23/2006     Active
Patent
  USA   Warner Electric Technology LLC   Warner   Rotational Coupling Device    
7,527,134       5/5/2009       11/278,448       4/3/2006     Active
TM
  USA   Warner Electric Technology LLC   Warner   Warner Electric     3,287,916
      09/04/2007       78/790,162       01/12/2006     Active
TM
  USA   Boston Gear LLC   Boston Gear   CENTRIGARD     3,374,068       1/22/2008
      78/774,995       12/16/2005     Active
TM Appl.
  South Korea   Warner Electric Technology Inc.   Wichita   WICHITA            
        40-2005-0055110       11/24/2005     Pending
TM
  USA   Altra Industrial Motion, Inc.   Corporate   Altra Industrial Motion    
3360155       12/25/2007       76/621069       11/17/2004     Active
TM
  USA   Warner Electric Technology LLC   Warner Linear   Warner Linear    
3,413,352       04/15/2008       78/910,851       06/19/2006     Active
TM
  USA   Altra Industrial Motion, Inc.   Warner Linear   A-Track     3,263,081  
    07/10/2007       78/790085       1/12/2006     Active
TM Appl.
  USA   Altra Industrial Motion, Inc.   Warner Linear   A-Track and Design      
              78/790094       1/12/2006     Pending
Patent Appl.
  PCT   Warner Electric Technology LLC   FORMSPRAG   Drive Assenmly with
lightweight backstop clutch                     PCT/US200       2/14/2006    
Pending
Patent
  USA   Warner Electric LLC   Warner Linear   Electromechanical screw drive
actuator     6,927,513       8/9/2005       10/609,883       6/30/2003    
Active
Unregistered TM
  n/a   Warner Electric LLC   Warner Linear   Bear Rugged-Mobile Tough     n/a  
    n/a       n/a       n/a     n/a
Unregistered TM
  n/a   Warner Electric LLC   Warner Linear   BearTrac     n/a       n/a      
n/a       n/a     n/a
Unregistered TM
  n/a   Warner Electric LLC   Warner Linear   Kodiak     n/a       n/a       n/a
      n/a     n/a
TM
  Canada   Kilian Manufacturing Corporation   Kilian   KILIAN     TMA 354757    
  4/21/1989       608151       5/27/1998     Active
TM
  USA   Kilian Manufacturing Corporation   Kilian   KILIAN     1216354      
11/16/1982       73277508       9/11/1980     Active
TM
  USA   Kilian Manufacturing Corporation   Kilian   KILROL     2827924      
3/30/2004       78213978       2/12/2003     Active
TM Appl.
  USA   Kilian Manufacturing Corporation   Kilian   HI-TECH WORRY BEADS        
            78/775,032       12/16/2005     Pending
TM
  Canada   Warner Electric Technology LLC   Stieber   GFR     TMA492416      
4/16/1998       845220       5/15/1997     Active
TM
  United Kingdom   Warner Electric Technology Inc.   FORMSPRAG   FORMSPRAG    
2380616       6/24/2005               12/17/2004     Active
TM
  United Kingdom   Boston Gear LLC   Ameridrives   CENTRIC     1259254          
            1/13/1986     Active
Patent Appl.
  PCT   Warner Electric Technology LLC   Warner   Rotational Coupling Device    
                PCT/US2006/019138       05/17/2006     Pending
Patent Appl.
  PCT   Warner Electric Technology LLC   Warner   Rotational Coupling Device    
                PCT/US2006/019172       05/17/2006     Pending
TM
  Australia   Warner Electric Technology LLC   Warner Linear   WARNER LINEAR    
1,125,414       7/21/2006       1125414       7/21/2006     Active
TM
  Canada   Warner Electric Technology LLC   Warner Linear   WARNER LINEAR    
TMA774,406       7/30/2009       1310145       7/21/2006     Active

 



--------------------------------------------------------------------------------



 



                                                      IP Type   Issuing
Jurisdiction   Owner Entity   Altra BU   Title / Description   Registration
Number     Registration /
Issue Date     Application
Number     Filing Date     Status
TM
  Europe   Warner Electric Technology LLC   Warner Linear   WARNER LINEAR    
5,214,648       5/11/2007       5214648       7/21/2006     Active
TM
  Mexico   Warner Electric Technology LLC   Warner Linear   WARNER LINEAR    
1,060,801       9/17/2008       796,858       7/28/2006     Active
TM
  Taiwan   Warner Electric Technology LLC   Warner Linear   WARNER LINEAR    
1,264,315       6/1/2007       095037880       7/24/2006     Active
TM
  South Korea   Warner Electric Technology LLC   Warner Linear   WARNER LINEAR  
  40-0720036       8/7/2007       40-2006-0051431       10/12/2006     Active
TM
  Hong Kong   Warner Electric Technology LLC   Warner Linear   WARNER LINEAR    
300685206       7/20/2006       300685206       7/20/2006     Active
TM
  Thailand   Warner Electric Technology LLC   Warner Linear   WARNER LINEAR    
Kor275083       10/26/2006       642919       10/26/2006     Active
Patent Appl.
  PCT   Warner Electric Technology Inc.   Wichita   Liquid Cooled Brake
assembley                     PCT/US06/41038       10/19/2006     Pending
Patent Appl.
  PCT   Warner Electric Technology Inc.   Wichita   BALANCED FLOW COOLING WATER
JACKET                     PCT/US06/41067       10/19/2006     Pending
Patent Appl.
  USA   Warner Electric Technology LLC   Wichita   AquaMaKKs Brake (Liquid
Cooled Brake With Support Columns)                     11/670698       2/2/2007
    Pending
Patent Appl.
  PCT   Warner Electric Technology LLC   Warner   Rotational Coupling Device    
                TBD       TBD     Pending
TM
  Singapore   Warner Electric Technology LLC   Warner Linear   WARNER LINEAR    
T06/20041C       9/26/2006       T06/20041C       9/26/2006     Active
Patent Appl.
  PCT   Warner Electric Technology LLC   Warner   Rotational Coupling Device    
                TBD       3/30/2007     Pending
Patent Appl.
  PCT   Warner Electric Technology LLC   Warner   Rotational Coupling Device    
                PCT/US07/008252       3/30/2007     Pending
TM
  China   Warner Electric Technology LLC   Warner Linear   WARNER LINEAR    
5,655,144       9/7/2009       5655144       10/12/2006     Active
Patent Appl.
  PCT   Warner Electric Technology LLC   Formsprag   Automatically released
bi-directional overunning clutch                     PCT/US07/001869      
1/25/2007     Pending
Patent Appl.
  Taiwan   Warner Electric Technology LLC   Formsprag   Automatically released
bi-directional overunning clutch                     096102358       1/22/2007  
  Pending
Patent Appl.
  USA   Warner Electric Technology LLC   Formsprag   Torque Arm Assembly for a
Backstopping Clutch                     11/743,894       5/3/2007     Pending
TM Appl.
  Brazil   Formsprag LLC   Formsprag   Cebmag                     829.095.985  
    4/13/2007     Pending
TM Appl.
  Brazil   Formsprag LLC   Formsprag   Cecon                     829.095.993    
  4/13/2007     Pending
TM Appl.
  Brazil   Formsprag LLC   Marland   Marland                     829.096.000    
  4/13/2007     Pending
Patent Appl.
  USA   Formsprag LLC   Formsprag   Overrunning Clutch                    
11/750,733       5/18/2007     Pending
Patent Appl.
  PCT   Formsprag LLC   Formsprag   Overrunning Clutch                    
PCT/US2007/069235       5/18/2007     Pending
TM Appl.
  CTM   Altra Industrial Motion, Inc.   Corporate   A&Design     006067953      
05/16/2008       006067953       07/04/2007     Active
TM
  South Korea   Altra Industrial Motion, Inc.   Corporate   A&Design    
40-0775102       01/08/2009       40-2007-0039600       07/25/2007     Active
TM
  Australia   Altra Industrial Motion, Inc.   Corporate   A&Design     1185473  
    07/03/2007       1185473       07/03/2007     Active
TM
  Thailand   Altra Industrial Motion, Inc.   Corporate   A&Design     Kor296763
      07/25/2007       668284       07/25/2007     Active
TM
  Singapore   Altra Industrial Motion, Inc.   Corporate   A&Design    
T07/15070C       07/06/2007       T0715070C       07/06/2007     Active
TM
  USA   Warner Electric Technology LLC   Stieber   GFR     3,494,910      
9/2/2008       77/247,944       08/06/07     Active
Patent Appl.
  USA   Kilian Manufacturing Corporation   Kilian   Bearing assembly for a
steering assembly                     11/773,715       7/5/2007     Pending
TM
  Mexico   Altra Industrial Motion, Inc.   Corporate   A&Design     1053502    
  08/12/2008       873655       08/07/2007     Active
TM Appl.
  India   Altra Industrial Motion, Inc.   Corporate   A&Design                  
  1584305       07/25/2007     Pending
TM Appl.
  Brazil   Altra Industrial Motion, Inc.   Corporate   A&Design                
    829278044       07/31/2007     Pending
TM Appl.
  China   Altra Industrial Motion, Inc.   Corporate   A&Design                  
  6208101       08/07/2007     Pending
TM Appl.
  Hong Kong   Altra Industrial Motion, Inc.   Corporate   A&Design     300906066
      07/05/2007       300906066       07/05/2007     Active
TM Appl.
  South Africa   Altra Industrial Motion, Inc.   Corporate   A&Design          
          2007/14502       07/05/2007     Pending
TM
  Taiwan   Altra Industrial Motion, Inc.   Corporate   A&Design     1310870    
  05/16/2008       096031868       07/05/2007     Active
TM
  USA   Altra Industrial Motion, Inc.   Warner Linear   B-Track     3,609,446  
    4/21/2009       77/237,461       07/24/2007     Active
Patent Appl.
  USA   Warner Electric Technology LLC   FORMSPRAG   Sparag Retainer for
OVERRUNNING CLUTCH                     11/871542       10/12/2007     Pending
Patent
  South Korea   Warner Electric Technology Inc.   WARNER   ARMATURE FOR
SELECTIVELY ENGAGEABLE AND DISENGAGEABLE COUPLING     855153       08/22/2008  
    7024365/2007       10/23/2007     Active
Patent Appl.
  Canada   Warner Electric Technology Inc.   Formsprag   IMPROVED DRIVE ASSEMBLY
WITH LIGHTWEIGHT BACKSTOPPPING CLUTCH                     2597653      
02/14/2006     Pending
Patent Appl.
  Mexico   Warner Electric Technology LLC   Warner   Rotational Coupling Device
                    MX/a/2007/014993       11/28/2007     Pending
Patent Appl.
  Mexico   Warner Electric Technology LLC   Warner   Rotational Coupling Device
                    MX/a/2007/014992       11/28/2007     Pending
Patent Appl.
  Mexico   Warner Electric Technology LLC   Warner   Rotational Coupling Device
                    MX/a/2007/014996       11/28/2007     Pending
Patent Appl.
  Australia   Warner Electric Technology LLC   Wichita   AquaMaKKs Brake (Liquid
Cooled Brake With Support Columns)                     2008214106      
8/13/2009     Pending
Patent Appl.
  South Africa   Warner Electric Technology LLC   Wichita   AquaMaKKs Brake
(Liquid Cooled Brake With Support Columns)                     2009/05050      
7/20/2009     Pending
Patent Appl.
  Chili   Warner Electric Technology LLC   Wichita   AquaMaKKs Brake (Liquid
Cooled Brake With Support Columns)                     301-08       01/31/2008  
  Pending
Patent Appl.
  PCT   Warner Electric Technology LLC   Wichita   AquaMaKKs Brake (Liquid
Cooled Brake With Support Columns)                     PCT/US2008/052265      
01/29/2008     Pending
Patent Appl.
  USA   Warner Electric Technology LLC   Wichita   BALANCED FLOW COOLING WATER
JACKET                     12/016,504       1/18/2007     Pending
Patent
  Europe   Warner Electric Technology LLC   Warner   Rotational Coupling Device
    1,893,884       11/25/2009       06770520.2       1/10/2008     Active
Patent Appl.
  Europe   Warner Electric Technology LLC   Warner   Rotational Coupling Device
                    06760061.9       1/10/2008     Pending
Patent Appl.
  Europe   Warner Electric Technology LLC   Warner   Rotational Coupling Device
                    06760062.7       1/10/2008     Pending
Patent Appl.
  South Korea   Warner Electric Technology LLC   Warner   Rotational Coupling
Device                     10-2008-7000645       1/9/2008     Pending
Patent Appl.
  South Korea   Warner Electric Technology LLC   Warner   Rotational Coupling
Device                     10-2008-7000650       1/9/2008     Pending
Patent Appl.
  South Korea   Warner Electric Technology LLC   Warner   Rotational Coupling
Device                     10-2008-7000647       1/9/2008     Pending
Patent Appl.
  Canada   Warner Electric Technology LLC   FORMSPRAG   Drive Assenmly with
lightweight backstop clutch                     2597653       08/10/2007    
Pending
Patent Appl.
  Japan   Warner Electric Technology LLC   Warner   Rotational Coupling Device  
                  2008-515719       12/3/2007     Pending
Patent Appl.
  Japan   Warner Electric Technology LLC   Warner   Rotational Coupling Device  
                  2008-515720       12/3/2007     Pending
Patent Appl.
  Japan   Warner Electric Technology LLC   Warner   Rotational Coupling Device  
                  TBD       9/29/2008     Pending
Patent Appl.
  Japan   Warner Electric Technology LLC   Warner   Rotational Coupling Device  
                  2008-515721       12/3/2007     Pending
TM
  Japan   Altra Industrial Motion, Inc.   Corporate   A&Design     5126277      
04/04/2008       2007-075745       07/05/2007     Active
Patent Appl.
  Singapore   Warner Electric Technology LLC   Wichita   BALANCED FLOW COOLING
WATER JACKET                     200802767-4       4/11/2008     Pending
Patent Appl.
  Mexico   Warner Electric Technology Inc.   Wichita   Liquid Cooled Brake
assembley                     MX/a/2008/005291       4/23/2008     Pending
Patent Appl.
  Mexico   Warner Electric Technology LLC   Wichita   BALANCED FLOW COOLING
WATER JACKET                     MX/a/2008/005290       4/23/2008     Pending
Patent Appl.
  PCT   Warner Electric Technology LLC   Formsprag   Torque Arm Assembly for a
Backstopping Clutch                     PCT/US2008/062444       5/2/2008    
Pending
Patent Appl.
  Brazil   Warner Electric Technology Inc.   Wichita   Liquid Cooled Brake
assembley                     PI 0618103-1       4/30/2008     Pending
Patent Appl.
  India   Warner Electric Technology Inc.   Wichita   Liquid Cooled Brake
assembley                     2125/CHENP/2008       4/29/2008     Pending
Patent Appl.
  Europe   Warner Electric Technology Inc.   Wichita   Liquid Cooled Brake
assembley                     06817212.1       4/24/2008     Pending
Patent Appl.
  Brazil   Warner Electric Technology LLC   Wichita   BALANCED FLOW COOLING
WATER JACKET                     PI 0611804-0       4/30/2008     Pending
Patent Appl.
  Europe   Warner Electric Technology LLC   Wichita   BALANCED FLOW COOLING
WATER JACKET                     06817231.1       4/24/2008     Pending
Patent Appl.
  Russia   Warner Electric Technology Inc.   Wichita   Liquid Cooled Brake
assembley                     2008121805       5/30/2008     Pending
Patent Appl.
  Russia   Warner Electric Technology LLC   Wichita   BALANCED FLOW COOLING
WATER JACKET                     2008121806       5/30/2008     Pending
Patent Appl.
  India   Warner Electric Technology LLC   Wichita   BALANCED FLOW COOLING WATER
JACKET                     2692/CHENP/2008       5/29/2008     Pending
Patent Appl.
  USA   Warner Electric Technology LLC   Wichita   Rotational Coupling Device
With Sealed Key                     12/124,699       5/21/2008     Pending
Patent Appl.
  Europe   Warner Electric Technology LLC   Formsprag   Automatically released
bi-directional overunning clutch                     07762680.2       7/15/2008
    Pending
Patent Appl.
  USA   Warner Electric Technology LLC   FORMSPRAG   “Safety Control for Release
of Backstopping Clutch”                     12/175,995       07/18/2008    
Pending
Patent Appl.
  Europe   Warner Electric Technology LLC   Warner   Rotational Coupling Device
                    07754729.7       9/29/2008     Pending
Patent Appl.
  South Korea   Warner Electric Technology LLC   Warner   Rotational Coupling
Device                     10-2008-7023303       9/24/2008     Pending
Patent Appl.
  PCT   Warner Electric Technology LLC   FORMSPRAG   Sparag Retainer for
OVERRUNNING CLUTCH                     PCT/US2008/079310       10/09/2008    
Pending
Patent Appl.
  Canada   Warner Electric Technology LLC   Formsprag   Automatically released
bi-directional overunning clutch                     2640240       7/24/2008    
Pending
Patent Appl.
  Europe   Warner Electric Technology LLC   FORMSPRAG   OVERRUNNING CLUTCH      
              07783919.9       11/20/2008     Pending
Patent Appl.
  USA   Warner Electric Technology LLC   Warner   [*]                     [*]  
    [*]     [*]
Patent Appl.
  Japan   Warner Electric Technology LLC   Warner   Rotational Coupling Device  
                  2009-504258       9/29/2008     Pending

 



--------------------------------------------------------------------------------



 



                                                      IP Type   Issuing
Jurisdiction   Owner Entity   Altra BU   Title / Description   Registration
Number     Registration /
Issue Date     Application
Number     Filing Date     Status
Patent Appl.
  USA   Warner Electric Technology LLC   Wichita   “Dual Actuator Friction Brake
Assembly”                     12/364,116       2/2/2009     Pending
TM Appl.
  Brazil   Formsprag LLC   Formsprag   BC MA                     901417858      
1/22/2009     Pending
TM Appl.
  USA   Formsprag LLC   Formsprag   BC MA                     77/649,950      
1/15/2009     Pending
Patent Appl.
  Japan   Warner Electric Technology LLC   FORMSPRAG   OVERRUNNING CLUTCH      
              2009-511247       11/18/2008     Pending
Patent Appl.
  PCT   Warner Electric Technology LLC   Wichita   Rotational Coupling Device
With Sealed Key                     PCT/US09/044679       5/20/2009     Pending
Patent
  USA   Ameridrives International, LLC   APT   Driveshaft with slip joint seal  
  5,320,658       07/23/1993       07/864,307       04/06/1992     Active
Patent
  USA   Ameridrives International, LLC   APT   Driveshaft with sealed slip joint
seal     5,655,968       08/12/1997       08/646,202       05/07/1996     Active
Patent Appl.
  Europe   Warner Electric Technology LLC   Wichita   AquaMaKKs Brake (Liquid
Cooled Brake With Support Columns)                     08714083.6.      
07/28/2009     Pending
Patent Appl.
  Singapore   Warner Electric Technology LLC   Wichita   AquaMaKKs Brake (Liquid
Cooled Brake With Support Columns)                     200904860-4.      
07/17/2009     Pending
Patent Appl.
  Australia   Warner Electric Technology LLC   FORMSPRAG   “Safety Control for
Release of Backstopping Clutch”                     2009202888       07/17/2009
    Pending
Patent
  USA   Warner Electric Technology LLC   Wichita   “Dual Actuator Friction Brake
Assembly”     7,556,128       7/9/2009       11/263,395       10/31/2005    
Active
TM Appl.
  South Africa   Formsprag LLC   Marland   Marland                    
2009/17809       9/11/2009     Pending
Patent Appl.
  China   Warner Electric Technology LLC   Wichita   AquaMaKKs Brake (Liquid
Cooled Brake With Support Columns)                     200880003823.2      
07/31/2009     Pending
Patent
  Singapore   Warner Electric Technology Inc.   Wichita   Liquid Cooled Brake
assembley     141,736       8/31/2009       200802767-4       4/11/2008    
Active
Patent Appl.
  PCT   Warner Electric Technology LLC   Warner   [*]                     [*]  
    [*]     [*]
Patent Appl.
  USA   Warner Electric Technology LLC   Formsprag   [*]                     [*]
      [*]     [*]
Patent Appl.
  Australia   Warner Electric Technology LLC   Formsprag   Torque Arm Assembly
for a Backstopping Clutch                     PCT/US2008/062444       11/5/2009
    Pending
TM
  Mexico   Emerson Power Transmission Corp.   Stieber   GFR     631,573      
10/29/1999       302944       07/30/1997     Active

NOTES:
American Enterprises MPT L.P.
This entity is the owner of record of a pair of Canadian registrations. The
changes in the company’s name from American Enterprises MPT L.P. to Ameridrives
International L.P. (on 04/25/1997) and later from Ameridrives International L.P.
to Ameridrives International LLC (on 12/21/2005) have not yet been recorded
against the registrations.
Dana Corporation
This entity is the owner of record of an Indian trademark registration for
“WARNER ELECTRIC.” The assignment of the registration from Dana Corporation to
Warner Electric Technology, Inc. and the subsequent name change from Warner
Electric Technology, Inc. to Warner Electric Technology LLC have been submitted
for recordation. Dana Corporation is also the owner of record of a Canadian
trademark registration for “DISC-O-TORQUE” relating to TB Woods. No action has
been taken to address the change in ownership of this registration in view of
instructions given in 2000 to a prior law firm for TB Woods to allow the
registration to lapse (the registration actually remains in force until 2015.
Emerson Power Transmission Corp.
This entity is the owner of record on a Mexican registration for “GFR.”
Assignments from Emerson Power Transmission Corp. to Dana Holdings GmbH and from
Dana Holdings GmbH to Warner Electric Technology LLC have been submitted for
recordation and the process is ongoing.
IMO Industries, Inc.
This entity is the owner of record on a pair of Mexican registrations for
“BOSTON GEAR”. An assignment of the Mexican registrations to Boston Gear LLC is
in the process of being recorded.
Warner Electric Technology, Inc.
A number of patents and trademarks owned by Warner Electric Technology LLC
remain in the former name (Warner Electric Technology, Inc.) of the company on
the records of various foreign patent and trademark offices. Efforts to record
the change in name are in progress with respect to some of the patents and
trademarks. For others, a conscious decision was made to hold off on recordation
pending some other action relating to the property (e.g., the next renewal of a
trademark registration). For yet others, a decision was made not to record the
change in name in view of a decision to allow various registrations or patents
to lapse).

 



--------------------------------------------------------------------------------



 



                              Date of Abandonment/   Cumulative Fees/   Date of
Next   Costs of Next   Owner or Assignee   Business   Business     Last Renewal
  Costs Paid   Renewal   Renewal   of Record   Name   Contact   Product Line

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           
9/21/2003
      9/21/2013   500   IMO Industries Inc.   Boston Gear   Fred Sholds   Drives
and Controls

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

 



--------------------------------------------------------------------------------



 



      Notes   Dana #
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  5362 FORM
 
  5362 FORM
 
  5362 FORM
 
  5362 FORM
 
  5362 FORM
 
  2785 WARN
 
  2930 ALC
 
  3351 WARN
 
  3351 WARN
 
  3351 WARN
 
  3351 WARN
 
  3351 WARN
 
  2288 WARN
 
  5329 WARN
 
  5329 WARN
Substantive examination was requested in November 2005. Deadline is 02/14/2006
  5329 WARN
 
  5329 WARN
 
  5329 WARN
 
  5329 WARN
 
   
 
   
 
   
 
   
 
   
 
   
 
  2806 FORM
 
  3678 WARN
 
  3678 WARN
 
  3678 WARN
 
  3678 WARN
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  3605 WARN
 
  3605 WARN
 
  3605 WARN
 
  3605 WARN
 
   
 
   
 
   
 
  3678 WARN
 
  2287 WARN
 
  3455 WARN
 
  3455 WARN
 
  3455 WARN
 
  3455 WARN
 
  3455 WARN
 
  3116 WARN
 
   
 
   
 
   
 
  2929 ALC
 
  2044 FORM
 
  3245 WARN
 
  3245 WARN
 
  3245 WARN
 
  3245 WARN
 
  3245 WARN
 
  3245 WARN
 
  3245 WARN
 
  3245 WARN

 



--------------------------------------------------------------------------------



 



                              Date of Abandonment/   Cumulative Fees/   Date of
Next   Costs of Next   Owner or Assignee   Business   Business     Last Renewal
  Costs Paid   Renewal   Renewal   of Record   Name   Contact   Product Line

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           
 
                           
4/23/2005
                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

 



--------------------------------------------------------------------------------



 



      Notes   Dana #
 
  3245 WARN
 
  3239 WARN
 
  2786 WARN
 
  2786 WARN
 
  2786 WARN
 
  3162 WARN
 
  3162 WARN
 
  3162 WARN
 
  3162 WARN
 
  2911 WARN
 
  2911 WARN
 
  2911 WARN
 
  2911 WARN
 
  2911 WARN
 
  2911 WARN
 
  3164 WARN
 
   
 
   
 
   
 
  3165 WARN
 
   
 
  2496 WARN
 
   
 
   
 
   
 
   
 
   
 
  4063 FORM
 
  4063 FORM
 
  4063 FORM
 
  4063 FORM
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  2448 WARN
 
   
 
  3605 WARN
 
  3605 WARN
 
   
 
  2806 FORM
 
  2806 FORM
 
   
 
   
 
   
 
   
 
   
 
   
 
  3471 ALC
 
   
 
  4598 WARN
 
  4598 WARN
 
  4598 WARN
 
  4598 WARN
 
  2575 WARN
 
   
 
   
Instructed by Ian Hakon not to renew
   
 
   
 
   
Instructed by Ian Hakon not to renew
   
 
   
 
   
 
   
 
   
 
  2449 WARN
 
  3240 WARN
 
  3240 WARN

 



--------------------------------------------------------------------------------



 



                              Date of Abandonment/   Cumulative Fees/   Date of
Next   Costs of Next   Owner or Assignee   Business   Business     Last Renewal
  Costs Paid   Renewal   Renewal   of Record   Name   Contact   Product Line

                           

                           

                           

                           

                           

                           
98302223.7
                           

                           

                           

                           

                           

                           

      1/22/2006                    

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           
7/4/2005
                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

 



--------------------------------------------------------------------------------



 



      Notes   Dana #
 
  3240 WARN
 
  3240 WARN
 
  3240 WARN
 
  3240 WARN
 
  3734 WARN
 
  4175 WARN
 
  4175 WARN
 
  4175 WARN
 
  4175 WARN
 
  4175 WARN
 
  4175 WARN
 
  4175 WARN
Pending WPThomson response
   
Renewed in 2005
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  4429 WICH
 
  2290 WARN
 
   
 
   
 
   
 
   
 
   
 
   
Potential asssignment issue. James could not find re-assignment from IMO
Industries. Instructed to record in the name of Boston Gear LLC
   
 
   
 
   
 
   
 
   
 
  3456 WARN
 
  3456 WARN
 
  3456 WARN
 
  3456 WARN
 
  3456 WARN
 
   
Filed for an extension on 08/24/2005
   
 
  2574 WARN
Patent already approved. Pending payment registration fee.
  4464 WARN
 
  4464 WARN
 
  4464 WARN
 
  4464 WARN
Will lapse on 05/30/2010
  3164 WARN
 
  4464 WARN
 
  4464 WARN
 
  3546 WARN
 
  3546 WARN
 
  3546 WARN
 
  3546 WARN
 
  3546 WARN
 
  4318 FORM
 
  3368 WICH
 
  4230 FORM
 
  4230 FORM
 
  3428 FORM
 
  4318 FORM
 
  4318 FORM
 
  4318 FORM
 
  4456 WICH
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  3430 WARN
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  2963 WARN
 
  2963 WARN
 
  2963 WARN

 



--------------------------------------------------------------------------------



 



                              Date of Abandonment/   Cumulative Fees/   Date of
Next   Costs of Next   Owner or Assignee   Business   Business     Last Renewal
  Costs Paid   Renewal   Renewal   of Record   Name   Contact   Product Line

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           
Note: May be a design mark
                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           
2/7/2006
                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

 



--------------------------------------------------------------------------------



 



      Notes   Dana #
 
  2963 WARN
 
  2963 WARN
 
  3612 WARN
 
  3612 WARN
 
  3612 WARN
 
  3612 WARN
 
  3612 WARN
 
   
 
   
 
   
 
   
 
   
 
   
Renewed in 2005
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
Rich instructed to renew.
   
Will be renewed in December 2005
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
Renewed in 2005
   
will be allowed to lapse
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
Assignment issue. Still not properly assigned from Dana.
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  4598 WARN
 
  5329 WARN
 
  4598 WARN
 
  3546 WARN
 
  3351 WARN
 
  3351 WARN
 
  4598 WARN
 
  4598 WARN

 



--------------------------------------------------------------------------------



 



                              Date of Abandonment/   Cumulative Fees/   Date of
Next   Costs of Next   Owner or Assignee   Business   Business     Last Renewal
  Costs Paid   Renewal   Renewal   of Record   Name   Contact   Product Line

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           
 
                           

                           

                           

                           

                           
NOTE; DUPLICATE ENTRY (SEE ROW 428)
                           
NOTE; DUPLICATE ENTRY (SEE ROW 479)
                           

                           

                           

                           

                  6009 WARN        

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                  4318 FORM        

                  6003 FORM        

                           

                  6017 WARN        

              Filed for an extension on 08/24/2005            

                  Pending        

                  Pending        

              Published for opposition on 10/11/2005            

                           

                           

                           

                  6023 FORM        

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

                           

 



--------------------------------------------------------------------------------



 



      Notes   Dana #
 
  5329 WARN
 
  3162 WARN
 
  4598 WARN
 
  5329 WARN
 
  3351 WARN
 
  3428 FORM
 
  3430 WARN
 
  3240 WARN
 
  3351 WARN
 
  3351 WARN
 
  2963 WARN
 
  3428 FORM
 
  3351 WARN
 
  3428 FORM
 
  2963 WARN
 
  3351 WARN
 
  3428 FORM
 
  3351 WARN
 
  3428 FORM
 
   
 
   
 
   
Provisional patent applied for S/N 60/531,607—renewal dates reflect expected
approval and correspondence date
   
Trademark application—renewal dates reflect expected approval and correspondence
date
   
Provisional patent applied for S/N 11/114,062—renewal dates reflect expected
approval and correspondence date
   
 
  2602 FORM
 
  2806 FORM
 
  3428 FORM
 
  4063 FORM
 
  4318 FORM
 
   
 
   
 
  1640 FORM
 
  2044 FORM
 
   
 
   
 
   
 
   
 
   
Obsolete per Ian Hakon. Need to check if included in IP Inventory.
   
Obsolete per Ian Hakon. Need to check if included in IP Inventory.
   
Obsolete per Ian Hakon. Need to check if included in IP Inventory.
   
 
  6020 WARN
 
  6009 WARN
 
  6015 WARN
 
  6016 WARN
 
   
 
   
 
  6014 WICH
 
  6012 WICH
 
   
 
  5329 WARN
Published for opposition on 10/11/2005
   
 
   
 
  6003 FORM
 
   
 
  6007 FORM
 
   
 
  6018 WARN
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   

 



--------------------------------------------------------------------------------



 



                              Date of Abandonment/   Cumulative Fees/   Date of
Next   Costs of Next   Owner or Assignee   Business   Business     Last Renewal
  Costs Paid   Renewal   Renewal   of Record   Name   Contact   Product Line

                           

                           

                           

                           

                           

                           

                           

                           

                           

                  6017 WARN        

                           

                  6018 WARN        

                  6018 WARN        

                           

                           

                           

                  6007 FORM        

                           

                           

                           

                           

                           

              Published for opposition on 10/11/2005            

                           

                           

                           

                           

              Assignment issue. Will re-apply            

                           

                           

                           

                           

                           

                           

                           

                           

                           

                  6023 FORM        

              Substantive examination was requested in November 2005. D  
eadline is 02/14/2006 5329 WARN        

                  4318 FORM        

                  6009 WARN        

                  6015 WARN        

                  6016 WARN        

                  6022 wich        

                           

                           

                           

                  6014 WICH        

                  6009 WARN        

                  6015 WARN        

                  6016 WARN        

                  6016 WARN        

                  6015 WARN        

                  6009 WARN        

                           

                  6016 WARN        

                  6015 WARN        

                  6015 WARN        

                  6009 WARN        

              Published for opposition on 10/11/2005            

                  6014 WICH        

                  6012 WICH        

                  6014 WICH        

                  6025 FORM        

                  6012 WICH        

                  6012 WICH        

                  6012 WICH        

                  6014 WICH        

                  6014 WICH        

                  6012 WICH        

                  6014 WICH        

                           

                           

                  6007 FORM        

                  6026 FORM        

                  6018 WARN        

                           

                  6026 FORM        

                  6007 FORM        

                  6023 FORM        

                  6018 WARN        

                  6018 WARN        

 



--------------------------------------------------------------------------------



 



      Notes   Dana #
 
   
 
   
 
   
 
   
 
   
 
   
 
  6012 WICH
 
   
 
  6022 wich
 
   
 
   
 
   
 
  6018 WARN
 
   
 
  6007 FORM
 
  6007 FORM
 
  6025 FORM
 
   
 
   
 
   
 
  FORM 6023
 
  FORM 6023
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
   
 
  6026 FORM
 
  5329 WARN
 
  6003 FORM
 
   
 
   
 
   
 
   
 
   
 
  6022 wich
 
  6022 wich
 
  6014 WICH
 
  6009 WARN
 
  6015 WARN
 
  6016 WARN
 
  6016 WARN
 
  6015 WARN
 
  6009 WARN
 
   
 
  6009 WARN
 
  6015 WARN
 
   
 
  6016 WARN
 
   
 
  6014 WICH
 
  6012 WICH
 
  6014 WICH
 
  6025 FORM
 
  6012 WICH
 
  6012 WICH
 
  6012 WICH
 
   
 
   
 
   
 
  6014 WICH
 
  6014 WICH
 
  6027 WICH
 
  6007 FORM
 
  6028 FORM
 
   
 
   
 
  6026 FORM
 
  6007 FORM
 
  6023-1 FORM
 
  6021 WARN
 
  6018 WARN
 
  6013 WICH

 



--------------------------------------------------------------------------------



 



                              Date of Abandonment/   Cumulative Fees/   Date of
Next   Costs of Next   Owner or Assignee   Business   Business     Last Renewal
  Costs Paid   Renewal   Renewal   of Record   Name   Contact   Product Line

                  6027 WICH        

                           

                           

                  6023-1 FORM        

                  6027 WICH        

                           
 
                           
 
                  6022 wich        
 
                  6022 wich        
 
                  6028 FORM        
 
                  6013 WICH        
 
                           
 
                  6022 wich        
 
                  6012 WICH        
 
                  6021 WARN        
 
                  6025 FORM        
 
                  6025 FORM        
 
              Assignment issue. Should have been assigned to Dana and Stieber  
         

 



--------------------------------------------------------------------------------



 



      Notes   Dana #
 
   
 
   
 
   
 
  6027 WICH
 
   
 
   
 
  6022 wich
 
  6022 wich
 
  6028 FORM
 
  6013 WICH
 
   
 
   
 
  6012 WICH
 
   
 
   
 
  6025 FORM

 



--------------------------------------------------------------------------------



 



                                                      IP Type   Issuing
Jurisdiction   Owner Entity   Altra BU   Title / Description   Registration
Number     Registration /
Issue Date     Application
Number     Filing Date     Status
Patent
  USA   Inertia Dynamics, LLC   IDI   Manual release machanism for a brake    
6675940       01/13/2004       253125       09/24/2002     Active
Patent
  USA   Inertia Dynamics, LLC   IDI   Elevator brake assembly     6675939      
01/13/2004       773722       01/31/2001     Active
Patent
  USA   Inertia Dynamics, LLC   IDI   Device for clamping a shaft     6527233  
    03/04/2003       841507       04/24/2001     Active
Patent
  USA   Inertia Dynamics, LLC   IDI   Clutch system and method     6488133      
12/3/2002       528690       03/20/2000     Active
Patent
  USA   Inertia Dynamics, LLC   IDI   Electromagnetic disc brake with rubber
friction disk braking surface     6161659       12/19/2000       167006      
09/29/1998     Active
Patent
  USA   Inertia Dynamics, LLC   IDI   Sealed electromagnetic brake     6125975  
    10/3/2000       193388       11/17/1998     Active
Patent
  USA   Inertia Dynamics, LLC   IDI   Electric clutch and brake     6047805    
  04/11/2000       937816       09/29/1997     Active
Patent
  USA   Inertia Dynamics, LLC   IDI   Electro-mechanical variable speed clutch  
  5979630       11/9/1999       938862       09/26/1997     Active
Patent
  USA   Inertia Dynamics, LLC   IDI   Power-off brake with manual release    
5915507       06/29/1999       932904       09/17/1997     Active
TM
  USA   Inertia Dynamics, LLC   IDI   Unibrake     0809205       05/31/1966    
  72/219817       05/26/1965     Active
Unregistered TM
  USA   Inertia Dynamics, LLC   IDI   IDI     N/A       N/A                    
n/a
Patent Appl.
  USA   Inertia Dynamics, LLC   IDI   [*]                     [*]       [*]    
[*]
Patent Appl.
  USA   Inertia Dynamics, LLC   IDI   Manual release brake                    
60/324,812       09/24/2001     Pending
Patent Appl.
  USA   Inertia Dynamics, LLC   IDI   Clutch with wear ring assembly            
        60/565860       04/27/2004     Pending
Patent Appl.
  United States   Inertia Dynamics, LLC   IDI   [*]                     [*]    
  [*]     [*]

 



--------------------------------------------------------------------------------



 



                                                          Date of Abandonment/  
Cumulative Fees/   Date of Next   Costs of Next   Owner or Assignee   Business  
Business     Last Renewal   Costs Paid   Renewal   Renewal   of Record   Name  
Contact   Product Line

 



--------------------------------------------------------------------------------



 



      Notes   Previos Counsel
 
  McCarter & English, LLP -Transfering to Dykema Gossett
 
  Edwards Angell Palmer & Dodge LLP-Transfering to Dykema Gossett
 
  McCarter & English, LLP -Transfering to Dykema Gossett
 
  McCarter & English, LLP -Transfering to Dykema Gossett
 
  McCarter & English, LLP -Transfering to Dykema Gossett
 
  McCarter & English, LLP -Transfering to Dykema Gossett
 
  McCarter & English, LLP -Transfering to Dykema Gossett
 
  McCarter & English, LLP -Transfering to Dykema Gossett
 
  Newholm; Timothy E., Miller; John M., Horn; John J.
Pending assignment recordation issue. Currently in the name of Reliance
Electric, former parent.
  McCarter & English, LLP -Transfering to Dykema Gossett
 
  n/a
Pending assignment recordation issue. Currently in the name of Reliance
Electric, former parent.
  Edwards Angell Palmer & Dodge LLP-Transfering to Dykema Gossett
Pending assignment recordation issue. Currently in the name of Reliance
Electric, former parent.
  McCarter & English, LLP -Transfering to Dykema Gossett
Pending assignment recordation issue. Currently in the name of Reliance
Electric, former parent.
  McCarter & English, LLP -Transfering to Dykema Gossett
 
  Dykema Gossett

 



--------------------------------------------------------------------------------



 



                      Issuing             IP Type   Jurisdiction   Owner Entity
  Altra BU   Title/Description
TM
  US   TB Woods Enterprises, Inc.   TBW Other Mechanical   All-Pro
TM
  US   TB Woods Enterprises, Inc.   TBW Other Mechanical   Braketron
TM
  US   TB Woods Enterprises, Inc.   TBW Couplings   Deck & Design (stylized
lettering)
TM
  US   TB Woods Enterprises, Inc.   TBW Other Mechanical   Disc-O-Torque
TM
  Mexico   TB Woods Enterprises, Inc.   TBW Couplings   Dura-Flex
TM
  US   TB Woods Enterprises, Inc.   TBW Couplings   Dura-Flex
TM
  US   TB Woods Enterprises, Inc.   Electronics   E-Flow
TM
  US   TB Woods Enterprises, Inc.   Electronics   E-trAC (Stylized)
TM
  US   TB Woods Enterprises, Inc.   Electronics   E-TROL+PLUS
TM
  US   TB Woods Enterprises, Inc.   TBW Couplings   First In Couplings
TM
  Canada   TB Woods Enterprises, Inc.   TBW Couplings   Formflex
TM
  US   TB Woods Enterprises, Inc.   TBW Couplings   Form-Flex
TM
  US   TB Woods Enterprises, Inc.   Electronics   IMD
TM
  US   TB Woods Enterprises, Inc.   TBW Other Mechanical   NLS
TM
  Canada   TB Woods Enterprises, Inc.   Electronics   PDA-Trac
TM
  Mexico   TB Woods Enterprises, Inc.   Electronics   PDA-Trac
TM
  US   TB Woods Enterprises, Inc.   Electronics   PDA-Trac
TM
  US   TB Woods Enterprises, Inc.   Electronics   Petro-Trac
TM
  US   TB Woods Enterprises, Inc.   TBW Couplings   Poole
TM
  Mexico   TB Woods Enterprises, Inc.   TBW Other Mechanical   Qt Power Chain
TM
  US   TB Woods Enterprises, Inc.   TBW Other Mechanical   Qt Power Chain
TM
  US   TB Woods Enterprises, Inc.   TBW Other Mechanical   Roto-Cam
TM
  Canada   TB Woods Enterprises, Inc.   TBW Couplings   Speedlign
TM
  US   TB Woods Enterprises, Inc.   TBW Couplings   Speedlign
TM
  US   TB Woods Enterprises, Inc.   Electronics   S-Trac
TM
  US   TB Woods Enterprises, Inc.   Electronics   Superstart
TM
  US   TB Woods Enterprises, Inc.   TBW Other Mechanical   Sure Grip (Stylized)
TM
  Great Britain   TB Woods Enterprises, Inc.   TBW Couplings   SureFlex
TM
  Australia   TB Woods Enterprises, Inc.   TBW Couplings   Sure-Flex & Design
(stylized)
TM
  Canada   TB Woods Enterprises, Inc.   TBW Couplings   Sure-Flex
TM
  Japan   TB Woods Enterprises, Inc.   TBW Couplings   Sure-Flex
TM
  Switzerland   TB Woods Enterprises, Inc.   TBW Couplings   Sure-Flex
TM
  US   TB Woods Enterprises, Inc.   TBW Couplings   Sure-Flex
TM
  Japan   TB Woods Enterprises, Inc.   TBW Couplings   SureFlex and Katakana
TM
  US   TB Woods Enterprises, Inc.   TBW Couplings   Sure-Grip
TM
  US   TB Woods Enterprises, Inc.   TBW Couplings   Sure-Grip
TM
  US   TB Woods Enterprises, Inc.   TBW Couplings   Truetube
TM
  US   TB Woods Enterprises, Inc.   Electronics   Ultracon
TM
  US   TB Woods Enterprises, Inc.   Electronics   Ultracon II
TM
  US   TB Woods Enterprises, Inc.   Electronics   Ultra-Helix
TM
  US   TB Woods Enterprises, Inc.   TBW Other Mechanical   Ultra-V
TM
  US   TB Woods Enterprises, Inc.   TBW Other Mechanical   Ultra-V
TM
  US   TB Woods Enterprises, Inc.   TBW Other Mechanical   Var-A-Cone
TM
  US   TB Woods Enterprises, Inc.   TBW Other Mechanical   W TB Wood’s (and
design)
TM
  Canada   TB Woods Enterprises, Inc.   Electronics   Win-Trac
TM
  Community Trademark   TB Woods Enterprises, Inc.   Electronics   Win-Trac
TM
  Mexico   TB Woods Enterprises, Inc.   Electronics   Win-Trac
TM
  US   TB Woods Enterprises, Inc.   Electronics   Win-Trac
TM
  Mexico   TB Woods Enterprises, Inc.   Corporate   Woods@Work

 



--------------------------------------------------------------------------------



 



                 
TM
  US   TB Woods Enterprises, Inc.   Corporate   Woods@Work
TM
  Germany   TB Woods Enterprises, Inc.   TBW Couplings   Form-Flex
TM
  Argentina   TB Woods Enterprises, Inc.   TBW Couplings   Dura-Flex
TM
  Community Trademark   TB Woods Inc.   TBW Couplings   Dura-Flex
TM
  Great Britain   TB Woods Enterprises, Inc.   TBW Couplings   Dura-Flex
TM
  Japan   TB Woods Enterprises, Inc.   TBW Couplings   Dura-Flex
TM
  Taiwan   TB Woods Inc.   TBW Couplings   Dura-Flex
TM
  Japan   TB Woods Inc.   TBW Couplings   Form-Flex
TM
  South Korea   TB Woods Enterprises, Inc.   TBW Couplings   Form-Flex
TM
  Venezuela   TB Woods Inc.   Electronics   Petro-Trac
TM
  Canada   TB Woods Enterprises, Inc.   TBW Other Mechanical   Qt Power Chain
TM
  France   TB Woods Enterprises, Inc.   TBW Couplings   Speedlign
TM
  Germany   TB Woods Enterprises, Inc.   TBW Couplings   Speedlign
TM
  Great Britain   TB Woods Enterprises, Inc.   TBW Couplings   Speedlign
TM
  Germany   TB Woods Enterprises, Inc.   TBW Couplings   SureFlex
TM
  Singapore   TB Woods Enterprises, Inc.   TBW Couplings   SureFlex
TM
  Benelux   TB Woods Enterprises, Inc.   TBW Couplings   Sure-Flex
TM
  Brazil   TB Woods Inc.   TBW Couplings   Sure-Flex
TM
  France   TB Woods Enterprises, Inc.   TBW Couplings   Sure-Flex
TM
  Italy   TB Woods Inc.   TBW Couplings   Sure-Flex
TM
  Canada   TB Woods Enterprises, Inc.   Corporate   Woods@Work
Patent
  US   TB Woods Inc.   Electronics   Housing for motor control equipment
Patent
  US   TB Woods Enterprises, Inc.   TBW Other Mechanical   Combination of power
steering pump and air conditioning compressor in an automotive vehicle
Patent
  US   TB Woods Enterprises, Inc.   TBW Other Mechanical   Shaft Mountable
Bushing and Hub for Industrail poer transmission
Patent
  US   TB Woods Enterprises, Inc.   Electronics   Precision Winding Method and
Apparatus
Patent
  US   TB Woods Enterprises, Inc.   TBW Couplings   Flexible Coupling with End
Stress Relief Structure
Patent
  US   TB Woods Enterprises, Inc.   TBW Couplings   Flexible Coupling Device
TM
  Australia   TB Woods Inc.   TBW Couplings   Dura-Flex
TM
  Canada   Dana Corp.   TBW Couplings   Disc-O-Torque
Patent Application
  US   TB Woods Enterprises, Inc.   TBW Couplings   Ultraflex
TM
  US   TB Woods Enterprises, Inc.   TBW Couplings   G-Flex
TM Appl.
  Canada   TB Woods Enterprises, Inc.   TBW Couplings   G-Flex
TM Appl.
  Mexico   TB Woods Enterprises, Inc.   TBW Couplings   G-Flex
TM
  Mexico   TB Woods Enterprises, Inc.   TBW Couplings   Speedlign

 



--------------------------------------------------------------------------------



 



                                                  Date of Registration  
Registration /   Application   Filing       Abandonment/ Number   Issue Date  
Number   Date   Status   Last Renewal
2,165,737
  6/16/1998     75/290,731     5/12/1997   Active   6/16/2008
1,164,393
  8/11/1981     73/254,657     3/19/1980   Active   8/11/2011
1,409,209
  9/16/1986     73/581,633     2/7/1986   Active   9/16/2016
859,264
  10/29/1968     72/285,224     11/20/1967   Active   10/29/2008
552,086
  6/26/1997     297,615     6/9/1997   Active   6/9/2007
1,116,828
  4/24/1979     73/158,649     2/13/1978   Active   4/24/2009
2,169,361
  6/30/1998     75/280,015     4/23/1997   Active   6/30/2008
1,333,061
  4/30/1985     73/491,494     7/24/1984   Active   4/30/2015
2,156,683
  5/12/1998     75/273,178     4/11/1997   Active   5/12/2008
1,361,466
  9/24/1985     73/526,310     3/11/1985   Active   9/24/2015
TMA215307
  8/13/1976     352,690     4/26/1972   Active   8/13/2021
2,152,362
  4/21/1998     75/273,175     4/11/1997   Active   4/21/2008
2,261,432
  7/13/1999     75/272,935     4/11/1997   Active   7/13/2009
2,152,366
  4/21/1998     75/273,181     4/11/1997   Active   4/21/2008
TMA669,532
  8/9/2006     1,210,875     3/24/2004   Active   8/9/2021
862222
  11/30/2004     652272     4/21/2004   Active   4/21/2014
2,986,366
  8/16/2005     78/329,999     11/19/2003   Active   8/16/2015
2,641,082
  10/22/2002     78/052,072     3/8/2001   Active   10/22/2012
2,191,918
  9/29/1998     75/251,697     2/28/1997   Active   9/29/2008
818826
  1/26/2004     573133     10/20/2002   Active   10/20/2012
2,723,745
  6/10/2003     76/403,299     5/2/2002   Active   6/10/2013
859,263
  10/29/1968     72/285,223     11/20/1967   Active   10/29/2008
TMA665,131
  5/29/2006     1,223,603     7/14/2004   Active   5/29/2021
2,991,827
  9/6/2005     78/350,700     1/12/2004   Active   9/6/2015
2,257,668
  6/29/1999     75/272,936     4/11/1997   Active   6/29/2009
1,686,040
  5/12/1992     74/104,389     10/9/1990   Active   5/12/2012
645,415
  5/14/1957     71/640,418     1/6/1953   Active   5/14/2007
B998,327
  9/13/1972     B998,327     9/13/1972   Active   9/13/2007
B375,472
  5/13/1982     B375,472     5/13/1982   Active   5/13/2013
TMA380915
  3/1/1991     645,519     11/23/1989   Active   3/1/2021
1,923,250
  12/24/1986     40,343/1982     5/12/1982   Active   12/24/2016
405,626
  9/14/1992     01605/1993     9/14/1992   Active   9/14/2012
668,649
  10/21/1958     72/043,720     1/9/1958   Active   10/21/2008
1,740,974
  1/23/1995     7-700836     1/13/1995   Active   1/23/2015
646,423
  6/4/1957     71/575,508     3/15/1949   Active   6/4/2007
1,109,150
  12/19/1978     73/136,699     8/8/1977   Active   12/19/2008
2,152,364
  4/21/1998     75/273,177     4/11/1997   Active   4/21/2008
862,655
  12/31/1968     72/300,318     6/13/1968   Active   12/31/2008
2,150,835
  4/14/1998     75/273,179     4/11/1997   Active   4/14/2008
2,351,349
  5/23/2000     75/559,570     9/25/1998   Active   5/23/2010
1,001,969
  1/21/1975     73/001,734     10/9/1973   Active   1/21/2015
1,001,970
  1/21/1975     73/003,203     10/10/1973   Active   1/21/2015
2,152,365
  4/21/1998     75/273,180     4/11/1997   Active   4/21/2008
2,059,245
  5/6/1997     75/107,136     5/20/1996   Active   5/6/2017
TMA664,172
  5/12/2006     1,210,868     3/24/2004   Active   5/12/2021
3,828,019
  11/15/2005     3.828.019     5/20/2004   Active   5/20/2014
 
        653,047     4/21/2004   Active    
2,961,309
  6/7/2005     78/306,778     9/29/2003   Active   6/7/2015
904275
  10/24/2005     573134     10/30/2002   Active   10/30/2012

 



--------------------------------------------------------------------------------



 



                         
2,801,090
  12/30/2003     76/402,992     5/2/2002   Active   12/30/2013
1,053,953
  9/16/1991     1,053,953     9/16/1991   Active   9/30/2011
1,783,301
  3/27/2000     2,066,443     1/23/1997   Active   3/27/2010
507277
  10/2/2000     507.277     2/7/1997   Active    
1,105,120
  11/22/1978     1105120     11/22/1978   Active   11/22/2009
4,166,483
  7/10/1998     27318/97     3/17/1997   Active   7/10/2008
807,300
  7/1/1998     (86)5713     2/1/1997   Active   6/30/2008
1,975,830
  8/19/1987     41,517/85     8/19/1987   Active   8/19/2007
140,855
  5/25/1987     7981/1986     5/25/1997   Active   5/25/2007
P-245856
  8/22/2003     2001-016447     9/27/2001   Active   8/22/2013
TMA623,038
  10/20/2004     1,157,003     10/25/2002   Active   10/20/2019
1,286,266
  6/19/1974     717,131     6/19/1974   Active    
935,511
  9/17/1975     M39270     6/10/1974   Active   6/30/2014
1,029,397
  5/13/1974     1,029,397     5/13/1974   Active   5/13/2015
926,107
  12/17/1974     W24959     5/4/1973   Active   5/31/2013
T82/02556B
  5/21/1982     2556/82     5/21/1982   Active   5/21/2013
0316801
  10/20/1972     0316801     10/20/1972   Active    
810,942,631
  3/19/1985     810,942,631     8/23/1982   Active   3/19/2015
023196347
  11/27/2002     023196347     11/27/2002   Active   11/30/2012
1037180
  9/25/1974     MI2003002784     9/25/1992   Active   9/25/2012
TMA626,975
  11/29/2004     1,157,004     10/25/2002   Active   11/29/2019
D343387
  1/18/1994     07/703338     5/21/1991   Active    
5465804
  11/14/1995     08/231802     4/25/1994   Active    
5304101
  4/19/1994     07/919223     7/27/1992   Active    
6311920
  11/6/2001     09/355713     8/3/1999   Active    
5611732
  3/18/1997     08/512,137     8/7/1995   Active    
7,390,265
  6/24/2008     11/256,463     10/21/2005   Active    
 
        737738     6/25/1997   Active    
TMA171577
  9/25/1970     325923     9/16/1969   Active   9/25/2015
 
        77/341,430     11/30/2007   Pending    
3,501,631
  9/16/2008     77/397,102.     2/14/2008   Active    
 
        1406538     8/7/2008   Pending    
 
        953824     8/11/2008   Pending    
896028
  8/23/2005     666,531     7/14/2004   Active    

 



--------------------------------------------------------------------------------



 



                              Owner or       Date of Next   Costs of Next  
Assignee of   Business Cumulative Fees/Costs Paid   Renewal   Renewal   Record  
Name
 
               

 



--------------------------------------------------------------------------------



 



Machine parts, namely, flexible couplings
Computer software to allow programming
and control of inverters
Flexible torsion couplings

 



--------------------------------------------------------------------------------



 



          Business         Contact   Product Line   Notes
 
      Machine Parts, namely sheaves and pulleys
 
      Electronic brakes for induction motors, will be abandoned
 
      Gear Couplings
 
      Clutches
 
      Flexible power transmission couplings
 
      Flexible Couplings
 
      Electromechanical controls, namely, solid state electronic controls for
electric motors
 
      Inverter type AC motor controller
 
      Electromechanical controls, namely, solid state electronic controls for
electric motors
 
      Parts of machines, namely self-aligning gear couplings
 
       
 
      Machine parts, namely, flexible couplings
 
      Machine parts, namely, integrated motor drive
 
      Machine parts, namely, centrifugla clutches, will be abandoned
 
      Software to allow programming and control of inverters on hand-held
operating systems
 
      Computer software to allow programming and control of inverters
 
      Software to allow programming and control of inverters on hand-held
operating systems
 
      Variable speed drive train for electric motors
 
      Gear Couplings for machines
 
      Mechanical power transmission machinery
 
      Mechanical power transmission machinery, namely belts and sprockets
 
       
 
      Flexible torsion couplings
 
      Flexible torsion couplings
 
      Electronic apparatus, namely, softstart motor controllers for use in
industrail machines
 
      Will be abandoned
 
      Power transmission belts
 
       
 
       
 
       
 
      Bearings, shafts, shaft couplings, mechanical power transmission
equipment, and all other goods in this class
 
      Mechanical power transmission equipment, particularly flexible couplings
 
      Flexible Couplings
 
      Metalworking machines and tools, etc
 
      Cutlery, machines and tools, parts thereof Machinery
 
      Bushings used in mechanical power transmission machinery
 
      Machine parts, namely drive shafts; will be abandoned
 
      Electrical control which transforms alternating current to direct current
for a D.C. motor producing controllable variable spee doutput from the motor
 
      Electromechanical controls, namely, a control which transforms alternating
current to direct current for a DC motor producing controllable variable speed
output from the motor; will be abandoned
 
      Electrical controller for a filament winding machine used in the textile
industry
 
      Power transmission V-belts
 
      Sheaves and pulleys
 
      Machine parts, namely variable pitch pulleys for belt drives; will be
abandoned
 
      Power tranmission belts for machines, couplings for machines, electric
motors and parts thereof for machines, and pulleys being parts of machines
 
      Computer software to allow programming and control of inverters
 
      Computer software to allow programming and control of inverters
 
      Computer software to allow programming and control of inverters
 
      Computer software to allow programming and control of inverters
 
      Quality production services rendered in association with electronic and
mechanical industrial power transmission products

 



--------------------------------------------------------------------------------



 



         
 
      Production of electronic and mechanical industrial power transmissions for
others
 
       
 
       
 
       
 
       
 
       
 
      Flexible power transmission couplings
 
       
 
      Flexible drive line couplings
 
       
 
      Mechanical power transmisiion machinery
 
      Couplings including supple couplings for torques, supple couplings for
machines, transmission for shafts opposed by axis and other rotating organs as
well as parts and fittings of these products
 
       
 
       
 
       
 
      Flexible Couplings and parts and fittings
 
       
 
       
 
       
 
      Formerly 654849
 
      Quality production services rendered in association with electronic and
mechanical industrial power transmission products
 
       
 
       
 
       
 
       
 
       
 
       
 
       
 
      To be abandoned per instructions (12/21/2000) from TB Woods to Barley
Snyder,

 



--------------------------------------------------------------------------------



 



Attachment 3.14 — Insurance Summary

                                      Policy   Carrier   Policy #   Term  
Premium           Limits   Deductibles/ Retention


     
     
 
 
 


 
                                   

     
     




 

 

 
                                   

     
     
 


















 










 










 
                                   

           

 

 

 
                 































  [*]















 








 
                     















 


   
 
                                   
 
                         
 
   
 
                                   
 
                               
 
                                   
 
                     



 

   
 
                                   
 
                     










 





   
 
                                   
 
                                 
 
                                   
 
                             


 
 
                                   

                                       
 
                                   
 
   
             

 
   

1



--------------------------------------------------------------------------------



 



Attachment 3.15 — Organizational Chart
(FLOW CHART) [b78693b7869301.gif]

 